PRODUCTION SHARING CONTRACT
MIRAN BLOCK
KURDISTAN REGION

BETWEEN

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

AND

HERITAGE ENERGY MIDDLE EAST LIMITED

TABLE OF CONTENTS

PREAMBLE
Anticle 1
Anicle 2
Article 3

Article 4

Anicle 5
Article 6
Anicle 7
Article 8
Article 9
Article 10
Article 11
Anticle 12
Anicke 13

Article 14
Anicle 15
Aricke 16
Article 17
Article 18
Article 19
Ariicle 20
Article 21
Article 22
Aniicle 23
Anticle 24

DEFINITIONS
SCOPE OF THE CONTRACT
CONTRACT AREA

OPTIONS OF GOVERNMENT PARTICIPATION AND THIRD PARTY
PARTICIPATION

OPERATOR

TERM OF THE CONTRACT

RELINQUISHMENTS

MANAGEMENT COMMITTEE

GUARANTEES

MINIMUM EXPLORATION WORK OBLIGATIONS
EXPLORATION WORK PROGRAMS AND BUDGETS
DISCOVERY AND DEVELOPMENT

DEVELOPMENT AND PRODUCTION WORK PROGRAMS AND
BUDGETS

NATURAL GAS

ACCOUNTING AND AUDITS

CONTRACTOR'S RIGHTS AND OBLIGATIONS
USE OF LAND AND EXISTING INFRASTRUCTURE
ASSISTANCE FROM THE GOVERNMENT
EQUIPMENT AND MATERIALS

TITLE TOTHE ASSETS

USE OF THE ASSETS

SUBCONTRACTING

PERSONNEL TRAINING AND TECHNOLOGICAL ASSISTANCE
ROYALTY

2/164

Article 28
Article 29
Article 30
Article 31
Article 32
Article 33
Article 34
Article 35
Article 36
Article 37
Article 38
Article 39
Article 40
Article 41
Article 42
Article 43

Article 44
Article 45
Article: 46
Article 47
Annex A

Annex B

Annex €

RECOVERY OF PETROLEUM COSTS

SHARING OF PROFIT PETROLEUM

VALUATION AND METERING OF CRUDE OIL AND NATURAL GAS
DOMESTIC MARKET - SALE OF GOVERNMENT SHARE
FINANCIAL PROVISIONS

CUSTOMS PROVISIONS

TAX PROVISIONS

BONUSES

PIPELINES

UNITISATION

LIABILITY AND INSURANCE

INFORMATION AND CONFIDENTIALITY
ENVIRONMENTAL PROVISIONS

DECOMMISSIONING

ASSIGNMENT AND CHANGE OF CONTROL,

FORCE MAJEURE

WAIVER OF SOVEREIGN IMMUNITY

ARBITRATION AND EXPERT DETERMINATION

GOVERNING LAW, FISCAL STABILITY, AMENDMENTS AND
VALIDITY

NOTICES

TERMINATION

APPLICATION OF CORRUPTION LAWS

EPFECTIVE DATE

CONTRACT AREA MAP AND LIST OF COORDINATES
ACCOUNTING PROCEDURE

REFINERY JOINT DEVELOPMENT AGREEMENT

W164

PRODUCTION SHARING CONTRACT
BETWEEN

The KURDISTAN REGIONAL GOVERNMENT OF IRAQ (hereafler referred to as the

AND

HERITAGE ENERGY MIDDLE EAST LIMITED, a company established and existing
under the jaws of Nevis, whose registered office is at P.O. Box 693, Hamilton Estate,
Charlestown, Nevis, duly represented by Anthony Buckingham;

(hereafiter referred to as the “CONTRACTOR")
WHEREAS

(A) The GOVERNMENT wishes to develop the petroleum wealth of the Kurdistan
Region (us defined in this Contract) in a way that achieves the highest benefit to the
people of the Kundistsn Region and all of Iraq, using the most advanced techniques of
market principles and encouraging investment, consistent with the Constitution of frag
including Article | 12 thereof,

(B) In accordance with the Constitution of frag, the prevailing law of the Kurdistan
Region is the Kurdistan Kegion Law (as defined in this Contract), except with regard
toa matter wholly within the exclusive jurisdiction of the Goverament of Lraq;

(©) The National Assembly of the Kurdistan Region approved the Oil and Gas Law of the
Kurdistan Region - Imq (Law No. 22 of 2007) which law regulates Petroleum
Operations, including production sharing contracts;

(D) The GOVERNMENT intends to present to the National Assembly of the Kurdistan
Region a law to authorise the GOVERNMENT, by contract or other authorisation, to
exempt investors in long term projects relating to the conduct of petroleum operations
in the Kurdistan Region from Kurdistan Region taxation, to indemnify such holders
against liability to pay such taxation, and/or to guarantee the stability of the applicable
legal, fiscal and economic conditions of such projects;

(E} The CONTRACTOR intends to develop, construct, finance and partly own an
interest. in a petroleum refinery in the Kurdistan Region, in which the
GOVERNMENT also holds an interest, pursuant to the terms of the agreement
contained in Annex C; and

{F) Bach CONTRACTOR Entity is a company,
(i) with the financial capability, and the technical knowledge and technical ability,

to carry out Petroleum Operations in the Contract Area (ss defined in this
Contract) under the terms of this Contract;

4/164

Gi) having a record of compliance with the principles of good corporate citizenship;
and

(iii) willing to cooperate with the GOVERNMENT by entering into this Contract,
thereby assisting the GOVERNMENT to develop the Kurdistan Region
petroleum industry, thereby promoting the economic development of the
Kurdistan Region and Iraq and the social welfare of its people.

NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS

ARTICLE 1 — DEFINITIONS

Capitulised terms and expressions in this Contract shall have the following meaning,
unless otherwise specified:

Abroad means outside of the Kurdistan Region and other parts of Tray.
Access Authorisation is defined in Article 17.9.
Accounts is defined in Article 15.1.

Accounting Procedure means the Accounting Procedure attached to this Contract as
Annex B and constituting an integral past of this Contract.

Adjacent Contract Area is defined in Article 34.1.
Adjustment Date is defined in Article 27.6.

Affiliated Company or Affiliate means, as regards any of the companies or eatities
constituting the CONTRACTOR, a company or other legal entity which:

(a) controls a CONTRACTOR Entity; or
(b) is controlled by a CONTRACTOR Entity; or

(c) controls or is controlled by a company of entity which controls a
CONTRACTOR Entity,

but shall not include the GOVERNMENT in respect of the Public Company. For the
purpose of this definition, “control” means direct or indirect ownership or control of
the majority of the voting rights of the applicable entity at its shareholders” mectings
or their equivalent

Agreed Terms is defined in Article 14,!0(a).
Appraisal Area means the area defined in Article 12.2.

Appraisal Work Program and Budget is defined in Article 12.2.

Appraisal Report is defined in Article 12.4.

S/164

Appraisal Well means a well drilled for the purpose of evaluating the commercial
potenti! of a geological feature or # geological structure in which Petroleum has been
discovered.

Arm's-Length Sales means sales of Petroleum in freely convertible currencies
between sellers and buyers having no direct or indirect relationship or common
interest whatsoever with each other that could ressonably influence the sales price,
Such Arm's- Length Sales shall exclude:

{a) sales between or among any of the CONTRACTOR Entities and their
respective Affiliates;

(b) sales involving the GOVERNMENT or the Government of Iraq; and

(c) sales involving exchanges and any transactions not relating to normal
commercial practices.

Assets means al! land, platforms, pipelines, plant, equipment, machinery, wells,
facilities and all other installations and structures and all Materials and Equipment.

Associated Natural Gas means (i) any Natural Gas dissolved in Crude Oil under
reservoir conditions and (ii) any residue gas remaining after the extraction of Crude
Oil from a reservoir.

Audit Request Period is defined in Article 15.3(a).

Available Associated Natural Gasis defined in Article 25,1.

Available Crade Off is defined in Article 25.1.

Available Non-Associated Natural Gas is defined in Article 25.1,

Available Petroleam is defined in Article 25.1.

Barrel means a quantity of forty-two (42) US gallons ass unit 10 measure liquids, at a
temperature of sixty degrees (60°| Fahrenheit and pressure of fourteen point seven
(14.7) psi.

Budgets means any budgets prepared by, or on behalf of, the CONTRACTOR
pursuant to this Contract and forming part of an Exploration Work. Program and
Budget and/or an Appraisal Work Program and Budget and/or a Gas Marketing Work
Program und Budget and/or a Development Work Program and Budget and/or a
Production Work Program and Budget.

Calendar Year means a period of twelve (12) consecutive Months, commencing |
January and ending on 31 December of the same year,

Chairman is defined in Article 8.1,
Commercial Discovery means = Discovery which is potentially commercial when

taking into sccount all technical, operational, commercial and financial dais collected
when carrying out appraisal works or similar operations, including recoverable

W164

reserves of Petroleum, sustainable regular production levels and other material
technical, operational, commercial and financial parameters, all in accordance with
prudent international petroleum industry practice.

Commercial Production means the production of Petroleum from the Production
Area in accordance with annual Production Work Program and Budget.

Constitution of frag means the permanent constitution of Iraq approved by the people
of Iraq in the general referendum of 15 October 2005.

Contract means this production sharing contract, including its Annexes A, B and C
that are an integral part hereof, as well as any extension, renewal, substitution or
Gecudiicst of tts prokosting shaving soomais ad tale westened We eating by tes
Parties in accordance with Article 43.7.

Contract Area means the area described and defined in Annex A attached to this
Contract and constituting an integral part of this Contact, and any modifications
made to that Annex in accordance with the provisions of this Contract, through
amendments, surrender, withdrawal, extension or otherwise.

Contract Year means a period of twelve (12) consecutive Months starting from the
Effective Date or any anniversary of the said Effective Date.

CONTRACTOR includes and comprises cach and all CONTRACTOR Entities,
including any Public Company nominated by the GOVERNMENT pursuant to
Article 4, and/or any assignee of al! or part of the rights. and obligations under this
Contract in accordance with Article 39.

CONTRACTOR Entity means any Person which is for the time being a component of
the CONTRACTOR, and/or any assignee of all or part of the rights and obligations of
such Person under this Contract in accordance with Article 39.

Crade Oil means all liquid hydrocarbons in their unprocessed state or obtained from
Natural Gas by condensation or any other means of extraction,

Decommissioning Costs means ull the costs and expenditures incurred by the
CONTRACTOR when carrying out Decommissioning Operations, including those
defined in the Accounting Procedure.

Decommissioning Operations means any works, togethcr with all related and
auxiliary activities, for decommissioning and/or removal and/or abandonment and

making safe all of the Assets and site restoration and remediation related thereto in
relation to any Production Area.

Decommissioning Pian is defined in Article 38.7.

Decommissioning Reserve Fund is defined in Article 38.1 ond includes all
contributions paid into such fund and all interest accumulated such fund.

Deductible Amount is defined in Article 35.12.

Wi64a

\ Qa.

Delivery Point mcans the point after extraction, specified in the approved Development
Pian for a Production Area, at which the Crude Oil, Associated Natural Gas and/or Non-
Associated Natural Gas is metered for the purposes of Article 27.7, valued for the
purposes of Article 27.1 and ready to be taken and disposed of, consistent with prudent
intemational petrotcum indusry practice, and at which a Party may acquire title to its
share of Petroleum under this Contract or such other point which may be agreed by the
Parties.

Development Costs means all the costs and expenditures incurred by the
CONTRACTOR when carrying out Development Operations, including those
defined in the Accounting Procedure,

Development Operations means all development operations or works conducted in
accordance with a Development Plan up to the Delivery Point with a view to
developing » Production Area, including: drilling of wells; primary and subsequent
recovery projects and pressure maintenance; survey, incering, building and
compressors; generators; lines and all
facilities required to be installed for production, pressure maintenance, and treatment,
storage and transportation of Petroleum); obtaining of such materials, equipment,
machinery, items and supplies as may be required or expedient for the foregoing
activities: and all auxiliary operations and activities required or expedient for the
production of Petroleum from the Production Arca.

Development Period is defined in Article 6.

Development Plan means a plan for development defined in Article 12.8.
Development Well means any well drilled after the date of approval of the
Development Pian for the purpose of producing Petroleum, increasing or accelerating
prodection of Petroleum, including injection wells and dry holes, Any well drilled
within a Production Area shall be deemed a Development Weill.

Development Work Program and Budget means the development work program
and budget prepared pursuant to Article 13.2.

Discovery means a discovery of Petroleum within the limits of the Contract Area
resulting from Petroleum Operations carried out under this Contract, provided such
Petroleum is recoverable at the surface with a measurable flow utilising techniques
used in prudent international petroleum industry practice.

Dispute is defined in Article 42.1.

Dollar (US$) means the legs! currency (dollar) of the United States of America
(USA).

Effective Date means the date 00 which the conditions referred to in Article 47 have
been fulfilled.

Environment Fund is defined in Article 23.9.
Equipment and Materials is defined in Article 19.1.

a/164

Exploration Costs means all the costs and expenditure incurred by the
CONTRACTOR when carrying out Exploration Operations, including those defined
in the Accounting Procedure.

Exploration Operations means any and all operations conducted with a view to
discovering Petrokum, including: any activities necessary to commence operations;
any topographical, hydrographical, geological, geophysical, serial and other surveys
and activities (including interpretations, analyses and related studies) to investigate
the subsurface for the location of Petroleum; drilling of shot holes, core holes and
stratigraphic test holes, spud, drilling, testing, coring. logging and equipping of
Exploration Wells or Appraisal Wells; procurement of such services, material,
equipment, machinery, pr pie ay cease phon mage symge for the
foregoing activities; and all auxiliary operations and activities required or expedient
for the conduct of the foregoing activities.

Exploration Period is defined in Article 6.

Exploration Rental is defined in Article 6.3.

Exploration Well means any well drilled for the purpose of confirming ¢ geological
structure or stratigraphic unit in which no Discovery has previously been made by the
CONTRACTOR.

Exploration Work Program and Budget means the exploration work program and
budget prepered pursuant to Article 11.1.

Export Crude Oil is defined in Article 24.2.

Export Now-Associated Natural Gas is defined in Anicle 24.2.
Export Petroleum is defined in Article 24.2.

First Commercial Deciuration Date is defined in Article 4.1.
First Exploration Well is defined in Article 10.2 (e).

First Production means the moment when Commercial Production of Crude Oil or
Non-Associated Natural Gas (as the case may be) firs commences, by flowing at the nite
forecast in the Development Plan without interruption for a minimum of forty eight (48)
hours.

Force Majeare is defined in Article 40.2.
Gas Development is defined in Article 14,10.
Gas Marketing Costs means all costs and expenditure incurred by the

CONTRACTOR when carrying out Gas Marketing Operations, including those
defined in the Accounting Procedure.

Gas Marketing Operations means any and all of the activities and operations
contemplated by Article 14.6,

Gas Marketing Work Program and Budget means the marketing work program and
budget prepared pursuant to Article 14,8.

Government Interest is defined in Article 4.1.

Government of Iraq means the Federal Government of the Republic of Iraq, which
holds office under the Constitution of fraq and ony minister, ministry,
sub-division, agency, authority, council, committee, or other constituent clement
thereof and shall, without limitation, include any corporation owned and/or controlled
by the any of the foregoing.

International Market Price is defined in Article 27.2.
Iraq means the entirety of the Repablic of Iraq, including the Kurdistan Region.

Joint Operating Agreement means any agreement executed by the
CONTRACTOR Entities at any time for the purpose of regulating between such
entities the terms under which the Petroleum Operations will be conducted, which
agreement shall be: (a) consistent with prudent intemational petroleum industry
practice; (>) as between such cntitics, supplementary to this Contract: and (c)
consistent with the provisions of the Contract.

Kurdistan Region means the Fedeml Region of Kurdistin recognised by the
Constitution of Irag and having the same meaning as in the Kurdistan Region Oi! and
Gas Law,

Kurdistan Region Law means all siututes, decrees, edicts, codes, orders, rules,
ordinances and regulations of the GOVERNMENT or of any other local, municipal,
territorial, provincial, or any other duly constituted governmental authority or agency
in the Kurdistan Region.

Kurdistan Region Oil and Gas Law means the Oil and Gas Law of the Kurdistan
Region — Imag (Law Ne. 22 of 2007) as the same may be amended.

Law means all applicable laws including the following: constitutional law, civil law,
common law, international law, equity, treaties, statutes, decrees, edicts, codes,
orders, judgements, mules, ordinances and regulations of any local, municipal,
territorial, provincial, federated, national or any other duly constituted governmental
wuthority or agency.

LCIA is defined in Article 42.1(b),

LIBOR means the London Intcr-Bank Offered Rate at which Dollar deposits for one
(1) month are offered in the inter-bank market in Landon, as quoted in the Financial
Times of London for the day in question. In the event that such rate |s not published in
the Financial Times, it shall mean the London Inter-bank Offered Rate at which
Dollar deposits for one month are offered for the nearest day as quoted by National
Westminster Bank plc.

Management Committee is defined in Article 8.
Maximum Efficient Rate (MER) is defined in Article |6.12,

10/164

Minimem Exploration Obligations is defined in Article 10.1.
Minimum Financial Commitment means:

(a) —_ in respect of the First Sub-Period, the total of the amounts set out in Articles
10.2(d) and 10.2(e); and

(6) in respect of the Second Sub-Period, the amount set out in Article 10.3(b),
Month means a calendar month according to the Gregorian calendar,
Natural Gas means al! gascous Petroleum and inerts.

Non-Associated Natural Gas means any Natural Gas which is not any Associated
Natural Gas,

Notice of Dispute is defined in Article 42.1.

Operator means the entity designated by the CONTRACTOR pursuant to Article 5

which, in the name and on behalf of the CONTRACTOR, shall carry out all

Petroleum Operations, [f at any time there exists more than one (1) Operator under

this Contract, any reference herein to the term ‘Operator’ shall be to each Operator with

ee ee
ons.

Option of Government Participation is defined in Article 4.1.
Option of Third Party Participation is defined in Article 4.8.

Party or Parties means the GOVERNMENT and/or each CONTRACTOR Entity
and/or the CONTRACTOR,

Permits means all licences, permits, consents, authorisations or other permissions, as
the context requires.

Person shall include natural and juristic persons (including corporations and
governmental agencies).

Petroleum means:
(a) any naturally occurring hydrocarbon in a gaseous or liquid state,
(b) any mixture of naturally occurring hydrocarbons in a gaseous or liquid state; or

(c) any Petroleum (as defined in paragraphs (s) and (b) above) that has been
returned to a Reservoir.

Petroleum Costs means all costs and expenditure incurred by the CONTRACTOR
for the Petroleum Operations, and which the CONTRACTOR is eatitled to recover
under this Contract and its Accounting Procedure, including Decommissioning Costs,
Development Coss, Exploration Costs, Gas Marketing Costs and Production Costs.

Petroleum Field means a Reservoir or group of Reservoirs within a common geological
structure or stratigraphic unit, which may become part of 5 Production Arca pursuant to
a Development Ptan.

Petroleam Operations mears all Exploration Operations, Gas Marketing Operations,
Development Operations, Production Operations and Decommissioning Operations,
a6 well as any other activities or operations directly or indirectly related or connected
with the said operations (including health, safety and environmental operations and
activities) and authorised or contemplated by, or performed in accordance with, this
Contract.

Pipeline Costs is defined in Article 33.5,

Production Area means such areas within the Contract Area designated os a
production urea in an approved Development Plan prepared pursuant to Article 12.
For the avoidance of doubt, all superjacent or subjacent strata of the Reservoir in
which a Commercial Discovery is located are automatically included in the relevant
Production Area.

Prodaction Bonus means any bonus duc pursaant to Article 32,3 of 32.4.
Production Costs means all the costs and expenditure incurred by the

CONTRACTOR in carrying out the Production Operations, including those defined
in the Accounting Procedure.

Production Operations means any works, together with ull related and ouxiliary
activities, for the production of Petroleum from the start of Commercial Production,
including: extraction, injection, stimulation, pumping, treatment, storge, engineering,
operating, servicing, repairing. and maintaining any wells, plants, equipment,
pipelines, terminals and any other installations and facilities, and any related
operations and auxiliary operations, and storage and transportation of Petroleum from
the Production Area to the Delivery Point,

Production Rental is defined in Article 13.10.

Production Work Program and Budget shall mean the production work program
and budget prepared pursuant to Article |3.6,

Profit Crade Oil is defined in Article 26.1,

Profit Natura! Gas is defined in Anicle 26,1,

Profit Petroleum is defined in Article 26.1.

Proposed Contract is defined in Article 14.10(a).

Public Company means a public company duly registered and incorporated in the
Kurdistan Region and regulated by the GOVERNMENT under the Kurdistan Region
Ol and Gas Law,

Public Officer means a civil scrvant, including a member or employee of a public entity,
amember of the Kurdistan National Assembly or a member of the GOVERNMENT.

12/164

12

Quarter means 4 period of three (3) consecutive Months starting on the first day of
January, April, July or October respectively.

Reservoir means a subsurface rock formation containing an individual and separate
ratural accumulation of producible Petrofeum characterised by a single natural pressure
system.

“R” Factor is defined in Article 26,4.
Royalty is defined in Article 24.
Second Exploration Wells is defined in Article 10.3 (6).

Semester means « period of six (6) consecutive Months starting from the first day of
January or July respectively.

Senior Representatives is defined in Article 42.1 (a).

Subcontractor means any entity of any ay eee tier providing services and/or
undertaking works relating to the Petroleum Operations directly or indirectly on
behalf of, the CONTRACTOR or any CONTRACTOR Entity,

Sub-Period and Sub-Periods are defined in Article 6.2.

Taxes means all current or future levies, dutics, payments, charges, impositions,
imposts, withholdings, fees, taxes (including value added tax or other sales or
transaction based tax, corporation tax, income tax, capital gains tax, stamp duty, land
tax, registration wx, capital and wealth tax, profit tax, dividend tax or withholdings,
transfer tax, customs duties, branch or permanent establishment tax or withholdings,
fax on income from movable capital and fixed tax on transfers) or contributions
payable to or imposed by the GOVERNMENT,

Third Party Interest is defined in Article 4.8.

Third Party Participant is defined in Article 4.9-

Work Program means any work program prepared by, or on behalf of the
CONTRACTOR pursuant to this Contract and forming part of an Explorition Work
Program and Budget and/or an Appraisal Work Program and Budget and/or a Gas
Marketing Work Program and Budget and/or a Development Work Program and
Budget and/or a Production Work Program and Budget.

Vice-Chairman is defined in Article 8.1

In this Contract, unless the context otherwise requires or is specifically otherwise
stated:

(a) headings are to be ignored;
(>) “including” and similar words do not imply any limitations;
(c) singular includes plural and vice versa; and

13/164

\dn.

21

22

23

(d) reference to an “Article” is to an article of this Contract and to 4 “Paragraph”
is t0 8 paragraph in the Accounting Procedure,

ARTICLE 2— SCOPE OF THE CONTRACT

This Contract is a production-sharing arrangement with respect to the Contract Area,
whereby the GOVERNMENT has the right, pursuant to the Constitution of Img, to
regulate and overste Petroleum Operations within the Contract Area.

The purpose of this Contract is to define the respective rights and obligations of the
Parties and the terms and conditions under which the CONTRACTOR shall carry out
all the Petroleurn Operations.

By entering into this Contract, the GOVERNMENT grants the CONTRACTOR the
exclusive right and authority to conduct all Petroleum Operations in the Contract Area
as detailed in Article 3,

Upon the CONTRACTOR's request, the GOVERNMENT shall provide and/or
procure all Permits relating to the Petroleum Operations required by the
CONTRACTOR to fulfil its obligations under this Contract, including those relating
to any extension and renewal periods and including those required by the Goverment
of Iraq. The GOVERNMENT (j) represcots and warrants to the CONTRACTOR
that it has not done and has not omitted to do anything that would cause the
cancellation or suspension of this Contract or any Permit granted under this Article
2.2 of pursuant to this Contract; end (ij) covenants that it will not do, or omit to do,
anything that would cause the cancellation or suspension of this Contract or any
Permit granted under this Article 2.2 or pursuant to this Contmet. For the avoidance
of doubt, nothing in this Article shall affect the rights and obligations of the Parties
pursuant to Article 43,

The CONTRACTOR shall conduct all Petroleum Operations within the Contract
Area at its sole cost, risk and peril on behalf of the GOVERNMENT, pursuant to this

Contrect, including the following operations:
(a) Technical Services

Implementation of all technical, human and material resources reasonably
required for execution of the Petroleum Opemtions, in accordance with
(b) Financial Services

‘The responsibility for funding the Exploration Operations and, in the event of
a Commercial Discovery, Development, Production and Decommissioning
Operations, pursuant to this Contract.

For the funding of Petroleum Operations, each CONTRACTOR Entity shall
be entitled to have recourse to extemal financing from either its Affilisted
Companies or from any third parties.

14/164

(c) Administrative Servives

Impkemeniation of all appropriate management and administration techniques
for execution of the Petroleum Operations under this Contract, in accordance
with prudent international petroleum industry practice.

24 During the term of this Contract, the CONTRACTOR shall be responsible to the
GOVERNMENT for the conduct of Petroleum Operations within the Contract Area
pursuant to the terms of this Contract.

2.5 Natural resources other than Petrwleum shall be excluded from the scope of this
Contract, even if the CONTRACTOR discovers any such resources when executing
ite obligations pursuant to this Contract.

26 The CONTRACTOR shall only be entitled to recover Petroleum Costs incurred
under this Contract in the event of a Commercial Discovery, Recovery of Petroleum
Costs shall occur within the limits provided under Article 25.

2.7 During the term of this Contract, Profit Crude Oil and/or Profit Natural Gas produced
from Petroleum Operations shall be shared between the Parties in accordance with the
provisions of Article 26,

2.8 For the execution of Petroleum Operations unser this Contract, the CONTRACTOR
shall huve the right to:

(a) freely access and operate within the Contrect Area, as well as any facilities
associated with the Petroleum Operations, wherever they may be located;

() freely use access roads located within the Contract Area and outside the
Contract Area for the construction, installetion, maintenance, operation and
removal of pipelines and other facilities required for the Petroleum

(c) freely use sand, water, electricity and any other natural resources located
inside or outside the Contract Arca for the Petroleum Operations;

(d) use uny qualified foreign and local personnel and/or Subcontractors required
for the conduct of Petroleum Operations in accordance with Articles 22 and
23. Any foreign personne! working in the Kurdistan Region stall require prior
authorisation of the GOVERNMENT {such authorisation not © be
unreasonably delayed or withheld) and the GOVERNMENT shall obtain any
authorisation required by the Government of Iraq;

(©) import any goods, materials, equipment and/or services required for the
Petroleum Operations in accordance with Ariicies 19, 22 and 30; and

wo freely use land or property belonging to the Kurdisum Region, and the
GOVERNMENT will assist the CONTRACTOR with facilitating the use by
the CONTRACTOR of any private property in the Kurdistan Region.

2.9 In addition to production-sharing arrangements with respect to Petroleum Operations
the Contract Area, this Contract defines in Annex C the terms and conditions under

15/164

An eo
) ~e

which the CONTRACTOR shall develop, construct, finance and own a petroleum
refinery in the Kurdistan Region. For the avoidance of doubt, the costs associated
with the refinery shall not be recoverable under this Contract.

ARTICLE 3- CONTRACT AREA

‘The initial Contract Ares covers the Miran Block and extends over an arcs of one thousand
and fifteen square kilometres (1015 km’), as detailed and indicated on the map attached in
Annex A and is delimited by the following coonfinates:

[A [355408

[SB [355031 45 04 44
35:33 16 4520 31
—
|e [ss2r02 fas tase saris | 3077 sas
[F [382622 as iza9 | Sigss6 aa aes
[eo [3sa7igaasts5  aszazs [3eeoa71

The GOVERNMENT, by execution of this Contract, hereby validates and approves the
foregoing co-ordinates of the Contract Area.

‘The total area of the Cortract Area may be reduced only in accordance with the provisions of
this Contract,

ARTICLE 4 -OPTIONS OF GOVERNMENT PARTICIPATION AND THIRD
PARTY PARTICIPATION

Government Interest

4.1 The GOVERNMENT shall have the option of participating through a Public
Company in this Contract. in respect of the entire Contract Area, as 8
CONTRACTOR Entity, with an undivided interes: in the Petroleum Operations and
all the other rights, duties, obligations and liabilities of the CONTRACTOR (save as
provided in and subject to this Article 4) under this Contract in respect of the Contract
Area, of up to twenty-five per cent (25%), and not leas than five per cent (5%) (the
“Government Interest”), such option being referred to herein as the “Option of
Government Participation”. The GOVERNMENT shall be entitled to exercise the
Option of Government Participation by notifying the CONTRACTOR in writing of
such ciection and the size of the Government Interest,

42 The GOVERNMENT may cxcrcise the Option of Government Participation at any
time in the period commencing on the Effective Date and ending one hundred and
cighty (180) days after the date on which CONTRACTOR declares the finst
Commercial Discovery (which date of declaration is referred to herein as the “First
Commercial Declaration Date”), by nominating to the CONTRACTOR, in writing,
a Public Company, If the GOVERNMENT does not notify the CONTRACTOR of

16/164

43

such election within such period, the Option of Government Participation shall be
deemed to have been waived.

If the GOVERNMENT exercises the Option of Government Participation in
accordance with Articles 4.1 and 4.2:

(a)

(b)

(c)

(d)

fe)

)

the effective date of such participation shall be the date of the notice by which
the GOVERNMENT exercises its Option of Government Participation or the
First Commercial Declaration Date, whichever is the earlier;

the Public Company shall participate es e CONTRACTOR Entity under this
Contract from such effective date, with all its rights, duties, obligations and
liabilities under this Contract, save as provided in and subject to the provisions
of this Article 4;

the Public Company shall not have any liability to the other CONTRACTOR
Entities to contribute its Government Interest share of all Petroleum Costs
incurred before the First Commercial Declaration Date and its Government
Interest share of such Petroleum Costs shall be the responsibility of the other
CONTRACTOR Entities, provided alway's that such other CONTRACTOR
Entities shall be entitled (through the CONTRACTOR) to recover all such
Petroleum Costs in accordance with Article 25;

if, pursuant to the terms of the Joint Operating Agreement, the Public
Company participates in the development of the Commercial Discovery, it
shall be liable to the other CONTRACTOR Entities to contribute its
Goverment Interest share of all Petroleurn Costs incurred on or afier the First
Commercial Declaration Date, with the exception of the Production Bonuses
referred to in Article 32, and shall be entitled (through the CONTRACTOR)
to recover all such Petroleum Costs in accordance with Article 25, inchiding
the Petroleum Costs which it has reimbursed pursuant t Articte 4.3 (e);

if such Option of Government Participation is exercised on or after the First
Commercial Declaration Date, the Public Company shall, within thirty (30)
days of the date on which the GOVERNMENT notified the
CONTRACTOR of its election, reimburse the other CONTRACTOR
Entities for all Petroleum Costs for which it is liable pursuant to Article 4. 3(d)
and which have been incurred by such other CONTRACTOR Entities on or
after the First Commercial Declaration Date but prior to and including the
date of the notice pursuant to which the GOVERNMENT exercises its Option
of Government Participation. From the date of such notice, the Public
Company shall pay the Government Interest share of such Petroleum Costs
directly; and

for the purposes of Article 37 of the Kurdistan Region Oil and Ges Law, the
Government Interest so assigned shall be deemed to be held by the
GOVERNMENT and in accordance with the principle in Article 16.13, the
Public Company will be individually and separately liable (and not jointly and
severally liable with the other CONTRACTOR Entities) to the
GOVERNMENT for its obligutions, duties and liabilities under thie Contract
as. a CONTRACTOR Entity and the provisions of Article 4,5 shall apply.

17/164

44

45

46

47

The Public Company may, at its discretion, assign part or all of its Goyerament
Interest to a third party or parties which is another Public Company duly authorised
by the GOVERNMENT, provided that in no event shall a transfer be made which
would result in the transferor or transferee holding less than a five per cent (3%)
participating interest,

In the event of such an assignment to another Public Company, for the purposes of
Article 37 of the Kurdistan Region Oil and Gas Law, the Government Interest so
assigned shall deemed to be held by the GOVERNMENT and in accordance with the
principle in Article 16.13, the Public Company to which such Government Interest is
transferred will be individually and separately liable (and not jointly and severally
liable with the other CONTRACTOR Entities) to the GOVERNMENT for its
obligations, duties and liabilities under this Contract as a CONTRACTOR Entity and
the provisions of Article 4.5 shall apply.

Any failure by the Public Company to perform any of its obligations or to satisfy any
of its duties or liabilities under this Contract as s CONTRACTOR Entity shall aot be
considered as a default of the other CONTRACTOR Entities and shall in no case be
invoked by the GOVERNMENT to terminate this Contract or cxercise any other
nights or remedies in respect of such default that may be available to it.

The capacity of » Public Company as a CONTRACTOR Entity, as it may arise
pursuant to the provisions of this Contract, shall in no event cancel or affect the rights
of the other CONTRACTOR Entities to seek to settle a dispute or to refer such
dispute to arbitration or expert determination in accordance with the provisions of
Article 42.

A Public Company may assign pan or all of its Government Interest to a third party or
parties (not being a Public Company) and for the avoidance of doubt the provisions of
Articles 39.|, 39.2 and 39.3 shall not apply. Any such assignee shall be jointly and
severally liable with the other CONTRACTOR Entities.

Por the avoidance of doubt, following any assignment by a Public Company of all or
part or all of a Government Interest to a third party which is not a Public Company, in
accordance with the provisions of this Article 4, the provisions of Articles 39.1, 39.2
and 39.3 shall apply to sny subsequent assignment of such interest.

Where a Joint Operating Agreement has been exccuted by the CONTRACTOR
Entities prior to any exercise of the Option of Government Perticipation pursuant to
this Article 4, the Public Company nominated by the GOVERNMENT shall become
a party to such agreement, with any amendments necessary to be consistent with the
principles of this Article 4. Where a Joint Operating Agreement is not in place prior
to the cxercise of the Option of Government Participation pursuant to this Article 4,
the Public Company and the cther CONTRACTOR Entities shall, within a
reasonable period of time, negotiate in good faith and enter into a Joint Operating
Agreement und shall during the period between the exercising of the Option of
Government Participation and the execution of the Joint Operating Agreement,
comply with Article 4.14(a) and (b) as if they were provisions of this Contract.

Third Party Interest

48

49

410

4\)

The GOVERNMENT shal! have the option of nominating a third party, in respect of
the entire Contract Area, as a CONTRACTOR Entity, with an undivided interest in
the Petroleum Operations and all the other rights. duties, obligations and liabilities of
the CONTRACTOR (save as provided in and subject to this Article 4), under this
Contract in respect of the Contract Area, of up to twenty-five per cent (25%) and not
less than five per cent (5%) (the “Third Party Interest”), such option being referred
to herein as the “Option of Third Party Participation”.

The GOVERNMENT may exercise the Option of Third Party Participation at any
time prior to the date eight (3) months following the Effective Date by nominating to
the CONTRACTOR, in writing, the size of the Third Party Interest and a company
which has adequate resources and capacity to discharge the obligations of a
CONTRACTOR Entity under this Contract and a Joint Operating Agreement in
respect thereof (such « company to be the “Third Party Participant”). For the
avoidance of doubt, the GOVERNMENT may caly exercise the Option of Third
Party Participation once, in respect of one Third Party Participant, and after such
exercise the resulting ‘Third Party Interest’ may not be increased under this Article 4.

If the GOVERNMENT nominaics a Third Party Participant pursuant to and in
accordance with Articles 4.8 and 4.9, that Third Party Participant shall have the Third
Party Interest.

If the GOVERNMENT does not nominate a Third Party Participant pursuant to and
in accordance with Articles 4.8 and 4.9 then the Option of Third Party Participation
shall be deemed to have been waived.

If the Option of ‘Third Party Participation is exercised in accordance with Articles 4.8
and 4.9:

(a) pnt effective date of such participation shall be the Effective Date,
that the exercise of the Option of Third Party Participation
eats Aitiss 03 ceseceadiac ck Gob

(b) the Third Party Participant shall, upon signature of a binding and enforveable
instrument of assignment and novation in respect of this Contract referred to in
Article 39.3, pay to the CONTRACTOR, by way of cleared funds to « bank
account nominated by the CONTRACTOR, aa amount equivilent the
proportion of Petroleum Costs incurred by the CONTRACTOR up until the
date of such payment attributable to the Third Party Interest (which Petroleum
Costs, for the avoidance of doubt, do not include bonuses payable under this
Contract or costs paid pursuant to Annex C);

(c) upon payment pursuant to and in accordance with Article 4.12(b) and the
execution of the instrument referred to in Article 4.12(b), the Third Party
ipant shall participate as a CONTRACTOR Entity under this Contract
as if it had been a CONTRACTOR Entity from the Fffective Date, with all
its rights, duties, obligations and liabilities under this Contract; and

19/164

(d)

(e)

where a Joint Operating Agreement has been executed by the
CONTRACTOR Entities prior to any exercise of the Option of Third Party
Participation pursuant to Article 4.8 and 4.9, the Third Party Participant shall,
upon signature of the instrument referred to in Article 4.12(b), become a party
to such Joint Operating Agreement on the terms thereof.

If a Joint Operating Agreement is not in place prior to the GOVERNMENT
exercising the Option of Third Party Participation, then the Third Party
Participant and the other CONTRACTOR Entities shall, within a reasonable
period of time, negotiate in good faith and enter into a Joint Operating
Agreement and shall during the period between the exercising of the Option of
Third Party Participation and the execution of the Joint Operating Agreement,
comply with Article 4.14(a) and (b) as if they were provisions of this Contract.

Order of Exercising Options

4.13 Notwithstanding Articles 4.8 to 4.12, if the GOVERNMENT exercises the Option of
Government Participation:

@)

(b)

after the GOVERNMENT has exercised the Option of Third Party
Participation, the Government Interest shall be assigned under this Article 4 to
the Public Company by the CONTRACTOR Entities pro rata to their
respective participating interests under this Contract; and

prior to the GOVERNMENT exercising tho Option of ‘Third Party
Participation, then the Third Party Interest shall be reduced by a percentage 50
a5 to put the other CONTRACTOR Entities (other than the Person holding
the Government Interest) and the Third Party Participant in the position they
would have been in had the Option of Third Party Participation been exercised
before the Option of Government Participation,

Joint Operating Agreement Provisions

4.14 Any Joint Operating Agreement entered into in relation to this Contract shall be
consistent with the principles of this Article 4 and shall provide as follows;

{a)

()

all decisions of any operating committee established under such Joint
Operating Agreement shall require the affirmative vote of an agreed
percentage of participating interests held thereunder, which in any event shall
be not more than seventy five per cent (75%); and

in the event of a proposed transfer by any CONTRACTOR Entity of part of a
participating interest under such Joint Operating Agreement, including any
Government Interest or Third Party Interest:

@® no transfer may be made which would result in the transferor or
transferee holding less than a five per cent (5%) participating interest;

(ii) tthe proposed third party assignee must demonstrate to the reasonable
satisfaction of each of the extant CONTRACTOR Entities that it has
the financial capability to perform its payment obligations under the
Coatract and under the Joint Operating Agreement, and

2/164

3.1

$3

al

(iii) the proposed third party assignee shall enter into an instrument
satisfactory to each of the extant CONTRACTOR Entities so as to
assume and to perform the obligations of the transferor.

ARTICLE 5— OPERATOR

The CONTRACTOR hereby designates Heritage Energy Middle East Limited to act
as the Operator on behalf of the CONTRACTOR for the execution of the Petroleum
Operations, The CONTRACTOR shall at any time have the right to appoint another
entity as the Operator, upon giving the GOVERNMENT not iess than thirty (30)
days prior written notice of such appointment.

The CONTRACTOR shall submit to the GOVERNMENT for comment any agreement
regarding or regulating the Operators appointment and its conduct of Petroleum
Operations on behalf of the CONTRACTOR pursuant (0 this Contract prior to
execution of such agreement

In the event of the occurrence of either of the following, the GOVERNMENT may
require the CONTRACTOR to appoint another entity as Operator as soon as is
reasonably practicable:

(a) if'fan order has been passed in court declaring the bankruptey, liquidation, or
dissolution of the Operator; or

(b) if the Operator terminates the activities under this Contract delegated to it by the
CONTRACTOR of a material proportion thereof, and, as a result the
CONTRACTOR hails to fulfil its obligations under the Contract.

ARTICLE 6 — TERM OF THE CONTRACT

This Contract comprises an Exploration Period and a Development Period, as defined
below:

Exploration Period

6.2

The Exploration Period shall be for an initial term of five (5) Contract Years,
extendable on a yearly basis (as provided in Articles 6.5 and 6.6) up to a maximum
period of seven (7) Contract Years starting from the Effective Date. The initial term
of five (5) years shall be subdivided in two (2) sub-periods us follows:

(a) un initial sub-period of three (3) Contract Years (“First Sub-Period”); and

(6) a seeond sub-period of two (2) Contract Years (“Secoad Sub-Period™),

each a “Sub-Period” and collectively “Sub-Periods™.

It is understood that the right of the CONTRACTOR to accede to the next Sub-Period
or any extension thereof shall be subject to fulfilment of the Minimum Exploration

Obligations or minimum work obligations applicable to the previous Sub-Period or
extension thereof (as the case may be).

21/164

63

64

6.8

6.6

67

During the Exploration Period, the CONTRACTOR shall pay to the
GOVERNMENT, in orrears, an annual surface rental for the Contract Area, as may
be reduced by relinquishment from time to tine pursuant to Article 7, of ten Dollars
(USS10) per square kilometre per Contract Year (“Exploration Rental”), Such
Exploration Rental shall be corsidered asa Petroleum Cost and shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles | and 25,

Ifthe CONTRACTOR decides not to enter into the Second Sub-Period, it shall notify
the GOVERNMENT at least thirty (3) days prior to the expiry of the First Sub-
Period and, provided that the data from the First Exploration Well demonstrates that
there is no reasonable technical case for drilling the Second Explorstion Well in the
Contract Area, the Exploration Period shall expire at the end of the First Sub-Period,
uniess the First Sub-Period has been extended pursuant to Article 6.5 and/or Article 6.6.

If the CONTRACTOR has fulfilled its Minimum Exploration Obligations for a Sub-
Period of the Exploration Period but considers that additional work is required prior:

(a) to deciding to submit an Appraisal Work Program and Budget as provided
under Article 12.2 in respect of a Discovery, or

(b) to deciding to declare a Discovery as a Commercial Discovery in accordance
with Article 12.6(a) or 14.5(a}, which additional work may inchide the
preparation and/or execution of an Appraisal Work Program and Budget as
provided under Article 12.2 and/or Gas Marketing Operations,

the CONTRACTOR will automatically be entitled to extensions, each of one (1)
Contrect Year, of the then current Sub-Period, up to the ond of the maximum
Exploration Period of seven (7) Contract Years, (as provided in Article 6.2), The
CONTRACTOR'S notification of iis Intention to exercise such extension and its
duration shall be submitted in writing to the GOVERNMENT at least thirty (30)
days prior t the end of the then current Sub-Period or the end of the then current
extension (as the case may be),

Without prejudice to Article 6.5, upon expiry of the initial term of the Exploration
Period, if it considers it has not completed its exploration evaluation of the Contract
Area, the CONTRACTOR shall be entitled to an extension of the Second Sub-
Period, provided it notifies the GOVERNMENT in writing at least thirty (30) days
prior to the end of such Sub-Period, together with a proposal for e minimum work
obligation for such extension. Any such exteasion shall not exceed one (1) Contract
Year. Upon the expiry of such extension, if it considers it has still not completed its
evaluation of the Contract Area, the CONTRACTOR shall be entitled to a further
extension of one (1) Contract Year provided that it notifies the GOVERNMENT in
writing at least thirty (30) days prior to the end of the original extension. ‘The right of
the CONTRACTOR to accede to the further extension shall be subject to fulfilment
of the minimum work obligations applicable to the originat extension,

Subject to Article 6.4, at any time during the Exploration Period, upon thirty (30) days
prior notice to the GOVERNMENT, the CONTRACTOR shall have the right to
withdmw from this Contract provided that the outstanding Minimum Exploration
Obligstions relating to the then current Sub-Period have been completed in
accordance with the Contract, or it has paid to the GOVERNMENT the amounts

22/164

6.8

6.9

specified in Article 10.2 or Article 10.3, whichever is applicable to the then current Sub-
Period.

if no Commercial Discovery has been made at the end of the Exploration Period
{including any extensions thereot) this Contract shal) terminate,

If a Discovery is made within the maximum Exploration Period of seven (7) Contract
Years (as provided in Article 6.2), and if the CONTRACTOR considers it hes not
had time to complete sufficient Gas Marketing Operations to declare the Discovery a
Commercial Discovery pursuant to Article 12.6(a) or 14.5(a), the CONTRACTOR
shall be entitled to request an extension of the Explonition Period (notwithstanding
the maximum period provided in Article 6.2), provided it so requests the
GOVERNMENT in writing at feast thirty (30) days prior to the end of the maximum

extension shall not exceed two (2) Contract Years. Upon the expiry of such exteasion,
if it considers it has still not completed its Gas Marketing Operations relating to such
Discovery, the CONTRACTOR shall be entitled to request a further extension of two
(2) Contract Years provided that it so requests the GOVERNMENT in writing at
least thirty (30) days prior to the end of the original extension, together with a
proposal for Gus Marketing Operations to be undertaken during such extension.

Development Period

6.10

6.11

6.12

If the CONTRACTOR considers that a Discovery of Crude Oil and any Associated
Natural Gas is » Commercial Discovery, the CONTRACTOR shal! haye the
exclusive right to develop and produce such Commercial Discovery, pursuant io the
terms of this Contract. The Development Period fora Commercial Discovery of Crode
haPaarhakary negeontinrinpereimenpanvern Bp kre by caeauct cd a
declaration of such Commercial Discovery by CONTRACTOR, in sccordance with
Article 12.6(a), with an automatic right to a five (5) year extension.

If the CONTRACTOR considers that a Discovery of Non-Associated Natural Gas is
a Commercial Discovery, the CONTRACTOR shall have the exclusive right to

Natural Gas shall be twenty (20) years, commencing on the declaration of such
Commercial Discovery by CONTRACTOR, in accordance with Article 12.6(a) or
Article 14.5(0), with an automatic right to a five (5) year extension.

ff Commercial Production from a Production Area is still possible at the end of its

Period as defined in Articles 6.10 or 6.11 then, upon its request, the
CONTRACTOR shall be entitled to an extension of such Development Period under
the same terms as those provided in this Contract. Such request shall be made in
writing by the CONTRACTOR at least six (6) Months before the end of the said
Development Period.

A,

6.13

7A

72

73

74

The term of any such extension of the Development Period shail be:
ta) five (5) Years for Crude Oil and any Associsted Natural Gas, and/or
(b) five (5) Years for Non-Associnted Natural Gas.

The CONTRACTOR shall have the right to terminate Production Operations for any
Production Area at any time during the term of this Contract, subject to giving
notice to the GOVERNMENT of at least ninety (90) days, This Contract shall
ierminate on the expiry date of the last Production Area or when Production
Operations for all Production Arcas have terminated.

ARTICLE 7 - RELINQUISHMENTS

Subject to the provisions of Articles 7.2 and 7.3, the CONTRACTOR shall surrender
portions of the Contract Aree as follows:

® at the end of the initial term of the Explomtion Period referred to in Article
6.2, twenty five per cent (25%) of the net area determined by subtracting the
Production Areas from the initial Contmet Area;

(b) at the end of the first extension period entered into under this Contract after the
end of the initial term of the Exploration Period referred to in Article 6.2, an
additional twenty five per cent (2596) of the net arca determined by subtracting
the Production Areas from the remaining part of the Contract Ares, and

(c) at the end of the Exploration Period (including all extensions thereof), all of
the remaining arca that is not ina Production Arca.

For the application of Article: 7.1:

(a) any arcas already relinquished pursuant to Article 7.4 shall be deducted from
areas to be surrendered; and

(b) the CONTRACTOR shall have the right to determine the arca, shape and
focution of the Contract Arca to be kept, provided that such surrendered portions
of the Contract Area shall be in contiguous blocks.

If the relinguishment referred to in Article 7.1 can only be ackieved by including part
of an Appraisal Ares, then these percentages shall be reduced to exclude such
Appraisal Arca.

During the Exploration Period, the CONTRACTOR may at the end of each Contract
Year surrender all or any part of the Contract Arca by written notice sent to the
GOVERNMENT at least thirty (30) days in advance of the proposed date of
surrender, subject to the provisions of this Article 7.4, Such voluntary surrenders
during the Exploration Period shall be deemed equal to the obligatory relinquishments
referred to under Article 7.1, This Contract shall terminate in the event of the surrender
of the entire Contract Area.

res
7S

76

8.2

No surrender provided under Article 7.4 shall exempt the CONTRACTOR from its
outstanding obligations under this Contract, In the event the CONTRACTOR elects to
surrender the entire Contract Area without having fulfilled the Minimum Exploration
Obligations relating to the then current Sub-Period as provided in Article 10.2 or
Article 10.3, the CONTRACTOR shall pay to the GOVERNMENT the relevant
outstanding umount as detailed in Article 10,2 or Article 103, as the case may be.

The boundaries of the portion of the Contract Area to be relinquished by the
CONTRACTOR shall be communicated to the GOVERNMENT by written notice at
feast thirty (30) days in advance of the relevant date for relinquishment, pursuant to
Article 7,1.

ARTICLE 8 -MANAGEMENT COMMITTEE

A Management Committee shall be established within thirty (30) days following the
Effective Date for the purpose of providing orderly direction of all matters pertaining
to the Petroleum Operations and the Work Programs. Within such period, cach of the
GOVERNMENT and the CONTRACTOR shall by writes notice nominate its
respective members of the Management Committee and their deputies.

‘The Management Committee shall comprise two (2) members designated by the
GOVERNMENT and two (2) members designated by the CONTRACTOR.

Upon wn (10) days notice, cach of the GOVERNMENT and the CONTRACTOR
may substitute any of its members of the Management Committee, The chairman of
the Management Commitice shall be one of the members designated by the
GOVERNMENT (the “Chairman”). The vice-chairman of the Management
Committee shall be one of the members designated by the CONTRACTOR (the
*Vice-Chairman”), In the absence of the Chairman, the Vice-Chairman shall chair
the meeting.

Each Party shall have the right to invite a reasonable number of observers as deemed
necessary 10 attend the meetings of the Management Committee in a non-voting
capacity.

The Management Committee shall review, deliberate, decide and give advice,
suggestions and recommendations to the Parties regarding the following subject
matters:

(a) Work Programs and Budgets;
(>) the CONTRACTOR’ activity reports:

{c) production levels submitted by the CONTRACTOR, based on pnident
@) ~— Accounts of Petroleum Cosis;

(2) procurement procedures for potential Subcontractors, submitted by the
CONTRACTOR in accordance with Article 19.3;

25/164

8.3

84

8.5

(} Development Plan and Budget for cach Production Area;

{g) any matter having 4 material adverse affect on Petroleum Operations;

{h) any other subject matter of a material nature that the Parties are willing to
consider.

Each of the GOVERNMENT and the CONTRACTOR shall have one (1) vote in
the Management Committec, The Management Commitiee cannot validly deliberate
unless each of the GOVERNMENT and the CONTRACTOR is represented by at
feast one (1) of its members or its deputy,

The Management Committee shail attempt to reach unanimous agreement on any
subject matier being submitted. In the event the Management Commitice cannot
reach unanimous agreement, a second meeting shal! be held within fourteen (14) days
to discuss the same subject matter and attempt to reech a unanimous decision.

Except as provided for in Article 8.4 and Article 8.5, in the event that no agreement is
reached at the second meeting, the Chairman shall have the tic-breaking vote.

In the event that, during the Exploration Period, no agreement is reached at the second
meeting of the Management Committee, as provided for in Article 8.3, of unanimous
approval is not obtained, as required pursuant to Article 8.5; then the proposal made
by the CONTRACTOR shall be deemed adopted by the Management Committee.

Notwithstanding the provisions of Article 8.3, and subject to Articlo 8.4, unanimous
approval of the Management Committee shall be required for:

(s) approval of, and any material revision to, any Exploration Work Program and
Budget prepared after the first Commercial Discovery in the Production Area
relating to such Commercial Discovery;

(6) approval of, and any material revision to, the Development Plan, the
production schedule, lifting schedule and Development and Production Work
Programs and Budgets;

(c) establishment of rules of procedure forthe Management Committee;

@) any insurance issues over which the Management Commities has authority;

(O} approval of, and any material revision to, procurement procedures for goods

Committee in accordance with Article 19.3);

(f)} — spproval of, and any material revision to, any proposed pipeline project,
submitted by CONTRACTOR in accordance with Article 33.3;

(g) approval of a first rate bank in which to place the Decommissioning Reserve
Fund, in accordance with Article 38.1;

8.6

87

8.9

8.10

(h) approval of, and any material revision to, any proposed Decommissioning Plan
submitted pursuant to Article 38.7 on any Decommissioning Work Program and
Budget or Gas Marketing Work Program and Budget;

(iy any Terms of Reference which are required to be prepared and agreed for the
purposes of expert determination, pursuant to Article 42.2;

() approval of any costs in excess of ten per cent (10%) above any Budget; and
(k) any matter having o material adverse effect on Petroleum Operations,

Ordinary meetings of the Management Committee shall take place in the Kurdistan
Region, alternately at the offices of the GOVERNMENT and those of the
CONTRACTOR, or at any other location agreed between Parties, at least twice a
Contract Year prior to the dute of the first Commercial Discovery and three times a
Contract Year thereafter.

Either the GOVERNMENT or the CONTRACTOR may call an extraordinary
meeting of the Management Committee to discuss important issues or developments
related to Petroleum Operations, subject to giving reasonable prior notice, specifying
the matters to be discussed at the meeting, to the other Party, The Management
Committee may ftom time to time make decisions by correspondence provided all the
members have indicated their approval of such decisions in such correspondence.

Unless at least one (1) member or its deputy of each of the GOVERNMENT and the
CONTRACTOR is present, the Management Committee shall be adjourned for a
period not to exceed eight (8) days. The Party being present shall then notify the other
Party of the new date, time and location for the meeting.

‘The agenda for meetings of the Management Committee shall be prepared by the
CONTRACTOR in accordance with instructions of the Chairman and communicated
to the Parties at least fifteen (15) days prior to the date of the meeting. The agenda
shall include any subject matter proposed by cither the GOVERNMENT or the
CONTRACTOR. Decisions of the Management Committee will be made at the
mectings. The CONTRACTOR shal! be responsible for preparing and keoping
minutes of the decisions made ai the meetings. Copies of such minutes-shall be
forwarded to cach Party for review and aporoval. Each Party shall review and
approve such minutes within ten (10) days of receipt of the draft minutes. A Party
who fails to notify in writing its approval or disapproval of such minutes within such
ten (10) days shall be deemed to have approved the minutes.

If required, the Management Committee may request the creation of a technical sub-
committee or any other sub-committee to assist it, Any such sub-commitice shall be
composed of a reasonable number of experts from the GOVERNMENT and the
CONTRACTOR After cach meeting, the technical sub-committee or any other sub-
committee shall deliver a written report to the Management Committee.

Any costs and expenditure incurred by the CONTRACTOR for meetings of the
Management Committee or any technical sub-committee or any other sub-committee
shall be considered as Petroleum Costs and shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles | and 25.

27/164

91

92

93

ARTICLE §— GUARANTEES

Fach CONTRACTOR Entity shail provide the GOVERNMENT, if so required by
the latter pursuant to written notice received by the CONTRACTOR Entity within
thirty (30) days of the Effective Date, with a corporste guarantee in a form as shall be
agreed in good faith between the GOVERNMENT and each CONTRACTOR Entity
not later than ninety (90) days afier the Effective Date, provided that such corporate
guarantee shall be given only in respect of the Minimum Financial Commitment for the

the Minimum Exploration Obligations set out in Article 10.2(d) and (e) or expenditure of
such Minimum Financial Commitment, whichever is the earlier,

Not later than sixty (60) days afer the commencement of the Second Sub-Period, each
CONTRACTOR Entity shall provide the GOVERNMENT, if so required by the
latter pursuant to written notice received by the CONTRACTOR Entity within thirty
(30) days of such commencement date, with a corporate guarantee in:

(a) the form substantially agreed between the GOVERNMENT and each
CONTRACTOR Entity for the First Sub-Period, if any, subject to making the
changes necessary in order for the corporate guarantes to apply only to the
Secand Sub-Period, or

(>) if there is no agreed form, in a form as shal! be agreed in good faith between
the GOVERNMENT and each CONTRACTOR Entity not later than ninety
(90) days after the GOVERNMENT'S notice,

and provided in each case thet suck corporate guarantee shall be given only in respect
of the Minimum Financial Commitment for the Second Sub-Pericd and that such
corporate guarantee shall expire automatically upon completion of the performance of
the Minimum Exploration Obligations sct out in Article 10.3 (b) or expenditure of
such Minimum Financial Commitment, whichever is the earlicr.

In the event of an assignment by a CONTRACTOR Entity in accordance with
Article 39, the relevant third party axsignoe shall provide the GOVERNMENT, if so
required by the latter pursuant to written notice given to such assignee within thirty
(30) days of the Effective Date, with a corpormc guarantee in the form agreed
pursuant to Article 9.1 or 9.2, as applicable to the then current Sub-Period or, in the
absence of any such agreed form of corporate guarantce, in a form asshall be agreed in

pectin ler dareah cabana ly. soi 10,2(d) and (e) or Article 10.3(b), as
the case may be, or expenditure of such Minimum Financial Commitment, whichever is
the earlier.

10.2

103

ARTICLE 10 ~MEINIMUM EXPLORATION WORK OBLIGATIONS

The CONTRACTOR shall start Exploration Operations within thiny (30) days of
Management Committee approval of the Exploration Work Program and Budget in
accordance with Article & The CONTRACTOR shall perform geological,
geophysical and/or drilling works as provided under Articles 10.2 to 10.3 (the
“Minimam Exploration Obligations”). If applicable, the said Minimum Explcration
Obligations shall be performed during each Sub-Period in accordance with prudent
During the First Sub-Period_ the CONTRACTOR shall:
(a) carry out geological and geophysical studies, comprising the follknving:

ay the compilation of a technical database;

(ii) the performance of a remote sensing study:

(iii) a field visit to verify initial geological and geophysical work and
remote sensing results and plan for two dimensional scismic
acquisition; and

(>) scarry out a dum search for existing data specific te this Contract Area,
comprising the following:

(i) well data, if available, for cxample, electric logs;
(ii) seismic data and gravity data, ifavailable; and
(iii) reprocess seismic data, if available;

(c) _ perform field work comprising structural, stratigraphic and lithologic mapping
and sampling:

(d) acquire, process and interpret two hundred and fifty (250) line kilometres of
two dimensional seismic data, committing for this purpose a minimum
firansial amount of one million Dollars (US$1,000,000); and

{e) drill one (1) Exploration Well (the “First Exploration Well”), committing for
this purpose a minimum financial amount of seven million five hundred thousand
Dollars (LIS$7,500,000).

During the Second Sub-Period, the CONTRACTOR shall:

fa) acquire, process and interpret further seismic data (being cither two
dimensional or three dimensional), if the CONTRACTOR considers that the
results from the First Exploration Well jastify the acquisition of further
seismic data; and

(b) drill one (1) Exploration Well (the “Second Exploration Well”) committing
for this purpose a minimum financial amount of seven millon five hundred
thousand Dollars (US$7.S00,000), unless the data from the First Exploration

29/164

Well demonstrates that there is not a reasonable technical case for drilling the
Second Exploration Wells in the Contract Area.

104 Notwithstanding the provisions in Articles 10.2 to 10.3, for the execution of the
Minimum Exploration Obligations under Articles 10,2 to 10,3, it is agreed as follows;

(@) — Minimum Exploration Obligations in the Second Sub-Period shall only apply in
the event the CONTRACTOR has not elected to aotify the GOVERNMENT
that it will not enter into the Second Sub-Period, in accordance with and
subject to Article 6.4,

(b) Subject to Article 10,4{a), the CONTRACTOR shall be required to meet its
Minimum Exploration Obligations for the applicabie Sub-Peniod, even if this
entails exceeding the Minimum Financial Commitment for such Sub-Period. If the
CONTRACTOR has satisfied its Minimum Exploration Obligations without
having spent the total Minimum Financial Commitment for such Sub-Period, it
shail be deemed to have satisfied its Minimum Exploration Obligations for
such Sub-Period.

(c) Each Exploration Well shall be drilled to the depth agreed by the Management
Committee unless;

(i) the formation is encountered at » lesser depth than originally
anticipated;
(ii) basement is encountered at a lesser depth than originally anticipated;

(iii) in the CONTRACTOR’s scle opinion continued drilling of the
relevant Exploration Well presents a hazard due to the presence of
abnormal or unforeseen conditions;

(iv) insurmountable technical problems are encountered rendering it
impractical to continue drilling with standard equipment; or

{y) petroleum formations are encountered whose penetration requires
laying protective casing that does not enuble the depth agreed by the
Management Commnittec to be reached.

If drilling is stopped for any of the foregoing reasons, the Exploration Well
shall be deemed to have been drilled to the depth agreed by the Management
Commitice and the CONTRACTOR shall be docmed to have satisfied its
Minimum Exploration Obligations in respect of the Exploration Well.

(d) Any geological or geophysical work carried out or any seismic data acquired,
processed or interpreted of any Exploration Well drilled or any other work
performed in excess of the Minimum Exploration Obligations and/or any
amounts spent in excess of the total Minimum Financial Commitment in any
given Sub-Period, shall be carried forward to the next Sub-Period or any
extension period and shall be taken into account to satisfy the Minimum
Exploration Obligations and/or the total Minimum Financial Commitment for
such subsequent Sub-Period or extension period.

30/164

12

13

a4

Ins

(c) For the avoidance of doubt, if: (i) in the First Sub-Period, the
CONTRACTOR performs any of the Minimum Exploration Obligations
prescribed for the Second Sub-Period in Article 10.5; and (ii) the
CONTRACTOR has not elected to notify the GOVERNMENT that it will
not enter into the Second Sub-Period (in accordance with and subject to Artick
64), the performance of such Minimum Exploration Obligations shall be
deemed to satisfy the same Minimum Exploration Obligations for the Second
Sub-Period,

ARTICLE 81 — EXPLORATION WORK PROGRAMS AND BUDGETS

Within forty-five (45) days following the Effective Date, the CONTRACTOR shall
prepare and submit to the Management Committee a proposed work program and
budget relating to Exploration Operations (the “Exploration Work Program and
Budget”) for the remainder of the Calendar Year. Theresfter, no later than | October
in each Calendar Year, the CONTRACTOR shall submit a proposed Exploration
Work Program and Budget to the Management Committee for the following Catendar

Year.

Each Exploration Work Program and Budget shall include details of, but not be
limited to, the following:

fa) work to be undertaken;
(>) materials, goods and equipment to be acquired;

(c) cost estimate of services to be provided, including services by third parties
and/or Affiliated Companies of any CONTRACTOR Entity; and

(4) estimated expenditures, broken down by cost centre in accordance with the
Accounting Procedure.

The Management Committee shall meet within sixty (60) days following its receipt of
CONTRACTOR’s proposal to examine and approve the Exploration Work Program
and Budget.

if the GOVERNMENT requests any modification to the Exploration Work Program
and Budget, the Management Committee shall meet to discuss the Exploration Work
Program and Budget und proposed modifications thereto within the sixty (60) day
period referred to im Article 113, The CONTRACTOR shall communicate its
comments on any such requested modifications to the GOVERNMENT at the
meeting of the Management Committee or in writing prior to such meeting

The CONTRACTOR shall be authorised ta make expenditures not budgeted in an
approved Exploration Work Program and Budget provided that the aggregate amount
of such expenditures shall not exceed ten per cent (10%) of the approved Exploration
Work Program and Budget in any Calendar Year and provided further that such
excess expenditures shall be reported as soon as is reasonably practicable wo the
Management Committee, For the avoidance of doubt all excess expenditures shall be

31/164

116

12.1

recovered by the CONTRACTOR in accordance with the provisions of Articles |
and 25, provided that any excess expenditures above the ten per cent (10%) limit shall
onty be recovered with the unanimous approval of the Management Commitice,

In cases of emergency, the CONTRACTOR may incur such additional expenditures
as it deems necessary to protect life, environment or property. Such additional

a dio ae ete di tonsene ys satay AS ae For the
avoidance of doubt, such additional expenditure shall be considered Petroleum Costs
and shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles | and 25.

ARTICLE 12 ~ DISCOVERY AND DEVELOPMENT

If the drilling of an Exploration Well results in a Discovery, the CONTRACTOR
shall notify the GOVERNMENT within fory-eight (48) hours of completing tests
confirming the presumed existence of such Discovery or within such longer period as
the CONTRACTOR reasonably requires to determine whether or not there is a
Discovery. Within thirty (30) days following notification of the said Discovery, the
CONTRACTOR shall present to the Management Committee all technical data then
available together with its opinion on the commercial potential of the said Discovery
(the “Discovery Report”). The CONTRACTOR shail provide in a timely manner such
other information relating to the Discovery as the GOVERNMENT may reasonably
request.

Appraisal Work Program and Budget

122

If, pursuant to Article 12.1, the CONTRACTOR considers that the Discovery has
commercial potential it shall, within ninety (90) days following notificetion to the
GOVERNMENT of the Discovery, submit an appraisal program in respect of the
Discovery (the “Appraisal Work Program and Budget”) to the Management
Committee. The Management Committee shall examine the Appraise! Work Program
and Budget within thirty (30) days of its receipt. If the GOVERNMENT requesss any
modification to the Appraisal Work Program and Budget, the Management
Committee shall meet to discuss the Appraisal Work Program and Budget and the
requested modifications thereto within sixty (60) days from its receipt of the proposed
Appraisal Work Program and Budget. The CONTRACTOR shall communicate its
comments on any such requested modifications to th GOVERNMENT ut the
meeting of the Management Committee or in writing prior to such meeting.

‘The Appraisal Work Program and Budget shall include the following:

(a) an appraisal works program and budget, in accordance with prudent
international petroleum industry practice:

(>) an estimated time-frame for completion of appraisal works; and

(c) the delimitation of the area to be evaluated, the surface of which shail not
exceed twice (2 x) the surface of the geological structure or prospect to be
appraised (the “Appraisal Area”).

123 If, following a Discovery, a rig acceptable to the CONTRACTOR is available to drill
a well, the CONTRACTOR may dril) any additional Exploration Well or any
Appmisal Well deemed necessary by the CONTRACTOR before or during the

Committee's review of the Discovery Report provided in accordance
with Article 12.1 or its review of the Appmisal Work Program and Budget.

‘The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Appraisal Work Program and Budget provided that the aggregate amount of
such expenditures shall not exceed ten per cent (10%) of the approved Appniisal
Work Program and Budget in any Calendar Year and provided further that such
excess: shall be reported as soon as is reasonably practicable to the
Management Committee, For the avoidance of doubi, all excess expenditures shall be
recovered by the CONTRACTOR in accordance with the provisions of Articles |
and 25, provided that any excess expenditures above the ten per cent (10%) limit shall
only be recovered with the unanimous approval of the Management Committee.

Appraisal Report

12.4 The CONTRACTOR shall submit a detailed report relating to the Discovery (the
“Appraisal Report”) to the Management Committee within ninety (90) days
fallowing completion of the Appraisal Work Program and Budget.

12.5. The Appraisal Report shall include the following:

(2) —_ geological conditions;

(b) physical properties of any liquids;

(©) sulphur, sediment and water content;

(@) type of substances obtained;

(e) Natural Gas composition;

() production forecast per well and

(sg) a preliminary estimate of recoverable reserves.
Declaration of Commercial Discovery

12.5 ‘Together with its Appntisal Report, the CONTRACTOR shall submit a written
statement to the Management Committee specifying that:

(2) the CONTRACTOR has determined that the Discovery is a Commercial
Discovery;

(b) the CONTRACTOR has determined that the Discovery is not a Commercial
Discovery;

(ce) the CONTRACTOR has determined that the Discovery is 4 significant
Discovery. which may become a Commercial Discovery subject to additional
exploration and/or appraisal works within or outside of the Appraisal Area; or

33/164

(d)} the CONTRACTOR has determined that the Discovery is a significant
Discovery of Non-Associated Natural Gas, which may become a Commercial
Discovery subject to Gas Marketing Operations, in accordance with
Article 14.5.

In case the statement of the CONTRACTOR coresponds to Article 12.6(c), the
CONTRACTOR shall submit s Work Program and Budget to the Management
Committee within thirty (30) days following such statement, Any well drilled to
evaluate the said significant Discovery shall be considered an Exploration Well.

Development Plan

12.8

Ifthe Discovery has been declared a Commercial Discovery by the CONTRACTOR
pursuant to Article 12.6{a) or Article 14.5(a), the CONTRACTOR shall submit 4

Development Plan to the Management Committee within one hundred
eighty (180) days following such declaration. The Development Pian shall be in
accordance with peudent intematioral petroleum industry practice. Except with the
consent of the GOVERNMENT, such Development Plan shall include details of the
following as applicable:

(a) the delimitation of the Production Area, taking into account the results of the
Appraisal Report regarding the importance of the Petroicum Field within the
Appraisal Arca;

(b) drilling and complction of Development Wells;
() drilling and completion of water or Natural Gas injection wells;
(d) —_ laying of gathering pipelines;

{c) installation of separators, tanks, pumps and any other associated production
and injection facilities for the production;

(f) treatment and transportation of Petroleum to the processing and storage
facilities onshore or offshore;

{s) laying of export pipelines inside or outside the Contract Area to the storage
facility or Delivery Point;

(b) construction of storage facilities for Petroleum;

() plan for the utilisation of Associated Natural Gas;

(@ training commitment in accordance with Article 23;
(k) preliminary decommissioning and site restoration plan;

() all contracts and arrangements made or to be made by the CONTRACTOR
for the sale of Natural Gas;

(m) to the extent available, all contracts and arrangements made or to be made by
Persons in respect of that Natural Gas downstream of the point at which itis to

34/164

129

12.10

1214

he sold by the CONTRACTOR and which are relevant to the price at which
{and other terms on which) it is to be sold by the CONTRACTOR or arc
otherwise relevant to the determination of the value of it for the purposes of
this Contract, but not beyond the point at which it is first disposed of in an
Arm's Length Sale;

(o) each CONTRACTOR Entity’s plans for financing its interest, if any; and

(©) any other operations not expressly provided for in this Contract but reasonably
necessary for Development Operations, Production Operations and delivery of
Petrokum produced, in accordance with prudent international petroleum
industry practice,

The Management Committee shall use its best efforts to approve the Development

Ifthe GOVERNMENT requests any modifications to the Development Plan, then the
Management Committee shall mect within sixty (60) days of receipt by the
CONTRACTOR of the GOVERNMENT's writicn notification of requested
modifications accomparied by all the documents justifying sech request, and shall
discuss such request. The CONTRACTOR shill communicate its commenis on any
such requested modifications to the GOVERNMENT at such meeting or in writing
prior to such meeting. Any modification approved by the Management Commitice at
such meeting or within a further period of thirty (30) days from the date of such
meeting shall be incorporated into the Development Plan which shall then be deemed
approved and adopted,

If the CONTRACTOR makes several Commercial Discoveries, within the Contract
Area cach such Commercial Discovery will have « separate Production Area. The
CONTRACTOR shall be entitled to develop and to produce each Commercial
Discovery and the GOVERNMENT shall provide the appropriate Permits covering
each Production Arca. In case the area covered by the Commercial Discovery extends
beyond the boundaries of the Contract Area, and to the extent such area outside the
Contract Area is not the subject of a Petroleum Contract (as defined in the Kurdistan
Region Oil and Ges Law) with a third party, the provisions of Article 34.2 shall apply.

ARTICLE 13 - DEVELOPMENT AND PRODUCTION WORK PROGRAMS AND
BUDGET

13.1 Upon the approval of the Development Plan by the Management Committee, the
CONTRACTOR shall start the Development Operations for the Commercial
Discovery in accordance with the Development Plan and prudent international
petroleum industry practice.

Approval of Development Works Program and Budget

132 Within ninety (96) days following approval of the Development Plan by the
Management Committec, the CONTRACTOR shall prepare and submit to the
Management Committee a proposed work program and budget for Development
Operations (the “Development Work Program and Budget”) to be carried out in the
Production Area for the duration of the Development Operations. Thereafter, no later
than | October in cach Calendar Year, the CONTRACTOR shall submit to the
Management Committee updates in respect of its Development Work Program and
Budget. To enable the Management Committee to forecast expenditures, each
Development Work Program and Budget shall include details of the following:

(a) works to be carried out;
(b) material and equipment to be acquired by main categories;

(©) type of services to be provided, distinguishing between third parties and
Affiliated Companies of any CONTRACTOR Entity; and

(d) categories of general and administrative expenditure,

13.3 Ifany modification to the Development Work Program and Budget is requested by
the GOVERNMENT, the Management Committee shall mect to discuss the
Development Work Program and Budget and proposed modifications thereto within
sixty (60) days from its receipt of the proposed Development Work Program and
Budget. The CONTRACTOR shall communicate its comments on any such
requested modifications to the GOVERNMENT at the meeting of the Management
Committee or in writing prior to such meeting.

13.4 The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Development Work Program and Budget provided that the aggregate
amount of such expenditures shall not exceed ten per cent (10%) of the approved
Developmen Work Program and Budget in aay Celendar Year and provided further
that such excess expenditures shall be reported as soon as is reasonably practicable to
the Management Committee, For the avoidance of doubt, all cxcess expenditures
shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles | and 25, provided that any excess expenditures above the ten per cent (10%)
a ee an a ee

ites.

13.5 In cases of emergency, the CONTRACTOR may incur such additional expenditures
as it deems necessary to protect life, environment or property. Such additional
expenditures shall be reported promptly to the Management Committee. For the

38/164

avoidance of doubt, such additional expenditure shall be considered Petroleum Costs
and shail be recovered by the CONTRACTOR in accordance with the provisions of
Articles | and 25.

Approval of Annual Production Works Programs and Budget

13.6

13.7

13.8

13.9

13.10

No later than 1 October of the Calendar Year preceding the estimated commencement
of production pursuant to an approved Development Plan and thereafter no later than
1 October in each Calendar Year, the CONTRACTOR shall prepare and submit to
the Management Committee a proposed work program and budget for Production
Operations (the “Production Work Program and Budget") for the following
Calender Year, To enable the Management Committce to forecast expenditures, the
Production Work Program and Budget shall include details of the following:

(a) works to be carried out;
(&) material and equipment to be acquired by main categories:

(©) type of services to be provided, distinguishing between third parties and
Affiliated Companies of any CONTRACTOR Entity; and

(G) categories of general and administrative expenditure.

If any modification to the Production Work Program and Budget is requested by the
GOVERNMENT, the Management Committee shall meet to discuss the Production
Work Program and Budget und proposed modifications thereto within sixty (60) days
from its receipt of the proposed Production Work Program and Budget. The
CONTRACTOR shall communicate its comments on any such requested
modifications to the GOVERNMENT ait the meeting of the Management Committee
cor in writing prior to such meeting.

The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Production Work Program and Budget provided that the aggregate amount
of such expenditures shall not exceed ten per cent (10%) of the approved Production
Work Program and Budget in any Calendar Year and provided further that such
excess expenditures shall be reported as soon as reasonably pricticable t the
Management Commiltice. For the avoidance of doubt, all cxcess expenditures shall be
recovered by the CONTRACTOR in accordance with the provisions of Articles |
and 25, provided that any excess expenditure above the ten per cent (10%) limit shall
only be recovered with the unanimous approval of the Management Committee.

In cases of emergency, the CONTRACTOR may incur such additional expenditure
as it deems necessary to protect life, environment or property, Such additional
expenditures shall be reported promptly to the Management Committee. For the
avoidaace of doubt, such additional expenditure shall be considered Petroleum Costs
ere by the CONTRACTOR in accordance with the provisions of
Arti 1 °

After the commencement of Commercial Production the CONTRACTOR shail pay
to the GOVERNMENT, in arrears, an annual surface rental for the Production Area,
of one hundred Dollars (USS$100) per square kilometre per Contract Year

ST/64

(“Production Rental”), Such Production Rental shall be considered as a Petroleum
Cost and shall be recovered by the CONTRACTOR in accordance with the
provisions of Articles | and 25.

ARTICLE 14 ~ NATURAL GAS

Use for the Petroleum Operations

14.1

142

To take account of specific conditions relating to Natural Gas and to promote its
development in the Kurdistan Region, the GOVERNMENT will grat specific
benefits to the CONTRACTOR on principles materially similar to those contained in
this Contract, including, consistent with the Kurdistan Region Oil and Gas Law, more
generous provisions in respect of the recovery of Petroleum Costs and the sharing of
Profit Petroleum than in respect of Crude Oil.

The CONTRACTOR may freely use any Natural Gas required for the Petroleum
Operations. If technically and economically justified, the CONTRACTOR shall in
priority use any Natural Gas for the purpose of enhancing recovery of Crude Oil in
accordance with prudent international petroleum industry practice as follows.

Associnted Natural Gas

14.3

Any excess Associated Natural Gas produced that is neither used in the Petroleum
Operations nor developed and sold by the CONTRACTOR shall, upon the
GOVERNMENT’s writicn request, be transferred at the first practicable delivery
point as agreed between the Parties, free of charge to the GOVERNMENT. In such
case, the GOVERNMENT shall be solely responsible for collecting, treating,
compressing and transporting such Natural Gus from such agreed delivery point and
shall be solely liable for any additional direct and indirect costs associated therewith.
‘The construction and operation of required facilities as well as the offtuke of such
excess Associated Natural Gas by the GOVERNMENT shall occur in accordance
with prudent international petroleum industry practice and shal! not interfere with the
production, lifting and transportation of the Crude Oil by the CONTRACTOR. For
the avoidance of doubt, all expenditure incurred by the CONTRACTOR up to such
agreed delivery point shall be considered Petroleum Costs and shall be recovered by
the CONTRACTOR in acconiance with the provisions of Articles | and 25.

In the event the GOVERNMENT finds a market for Associated Natural Gas, it shall
promptly give written notice t the CONTRACTOR, ané the CONTRACTOR may
elect to participate in supplying such Associated Natural Gas within ninety (90) days
following notification thereof by the GOVERNMENT. If the CONTRACTOR
elects to participate in supplying Associated Natural Gas to such market, all
expenditures associated with any necessary facilities shall be paid for by the
CONTRACTOR. For the avoidance of doubt, such expenditure incurred shall be
considered Petroleum Costs and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles | and 25,

38/164

Non Associated Natural Gas

145

14.6

14.7

148

Until an approved Natural Gas sales contract is executed in respect of all volumes of
Natural Gas expected to be produced. the CONTRACTOR shall be entitied during
the Exploration Period and the Development Period to carry out Gas Marketing
Operations.

If, pursuant to Article 12.6(d), the CONTRACTOR has determined that the Discovery
is w significant Discovery of Non-Associated Natural Gas, which may become a
Commercial Discovery subject to Gas Marketing Operations, it shall carry out Gas
Marketing Operations, at the end of which it shall submit @ written statement to the
Management Committee specifying that:

{a) the CONTRACTOR has determined thst the Discovery is a Commercial
Discovery; or

(b) the CONTRACTOR has determined that the Discovery is not a Commercial
Discovery.

For the purpose of this Contract, “Gas Marketing Operations” means any activity
under this Contract relating to the marketing of Nor-Associated Natural Gas,
including any evaluation to find a commercial market for such Non-Associated
Natural Gas and/or to find a commercially viable technical means of extraction of
such Non-Associated Natural Gas and may inchide sctivities related t evaluating the
quantities of Non-Associated Natural Gas to be sold, its quality, the geographic
location of potential markets to be supplicd as well as evaluating the cosis of
production, tansportstion and distribution of the Non-Associated Natural Gas from
the Delivery Point to the relevant market.

All costs and expeaditure incurred by the CONTRACTOR in the performance of the
activities in relation to the Ges Marketing Operations shall be considered Petroleum
Costs.

No later than | October of the Calendar Year preceding the Calendar Yeur in which
any Gas Marketing Operations are due to occur, the CONTRACTOR shall prepare
and submit to the Management Committee its Gas Marketing Work Program and
Budget for the following Calendar Year. ‘To enable the Management Commitice to
tan expenditures, the Gas Marketing Work Program and Budget shall include the
following:

(a) works to be carried out;

(b) type of services to be provided, distinguishing between third partics and
Affiliated companies of any CONTRACTOR Entity; and

(c) categories of general and administrative expenditure.

If any modification to the Gus Marketing Work Program and Budget is requested by
the GOVERNMENT, the Management Committee shall meet to discuss the Gas
Marketing Work Program and Budget and proposed modifications thereto within sixty
(60) days from its receipt of the proposed Gas Marketing Work Program and Budget.
The CONTRACTOR shall communicate its comments on any such requested

39/164

14.9

14,10

modifications to the GOVERNMENT at the meeting of the Management Committee
or in writing prior to such meeting.

The CONTRACTOR shall be authorised to incur expenditures not budgeted in an
approved Gas Marketing Work Program and Budget provided that the

amount of such expenditure shall not exceed ten per cent (10%) of the approved
Budget in uny Calendar Year and provided further that such excess expenditures shall
be reported as soon as reasonably practicable to the Management Committee, For the
avoidance of doubt, all excess expenditures shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles | and 25, provided
that any excess expenditure above the ten per cent (10%) limit shall only be recovered
with the unanimous spproval of the Management Committee.

If any Non-Associated Natural Gas is discovered within the Contract Area, and the
CONTRACTOR reasonably considers that the Non-Associated Natural Gas
Discovery will only be a Commercial Discovery if certain terms of this Contract are
amended, it shall be entitled to request amendments to this Contract, with its reasons.
The GOVERNMENT shall in good faith give reasonable consideration to the
CONTRACTOR'S proposed amendmen and reasons and the Parties shall in good
faith attempt to agree on the necessary amendments to the Contract, If the Parties are
unable }o agree on such amendments, and the Exploration Period expires without the
CONTRACTOR having declared such Discovery to be a Commercial Discovery in
accordance with Article 12.6(a) or Article 14.5(a), and subsequently within @ period
of eight (8) years from the end of such Exploration Period, the GOVERNMENT
reaches agreement with any third party to develop such Discovery (the "Gas
Development”), then the following provisions shall apply:

(a) either before or upon agreement in relation to the Gas Development having
been reached (and whether or not such agreement is recorded in a fully termed
production shariag and/or operating or other like agreement), but before such
agreement is signed (the “Proposed Contract) (subject only to the rights of
each CONTRACTOR Entity to pre-empt such Proposed Contract pursuant to
Article 14.10(b) and such conditions as may be applicable), the
GOVERNMENT «hail, as soon as reasonably practicable after the occurrence
of such circumstances, serve on each of the CONTRACTOR Entities, a
notice to that effect and shall with such notice provide such information and
main terms of such agreement as the CONTRACTOR Entities may
reasonably request to determine if they will exercise their rights (the “Agreed
Terms”), including:

(i) the identity of such third party;
(ii) the effective date of the Proposed Contract;

(iii) the applicable commercial terms, including bonuses, royalties, cost
recovery, profit sharing, taxation and any other similar terms: and

(iv) all and eny material conditions to which the Proposed Contract is
subject.

4.41

(o)

()

(e)

Upon a request from any CONTRACTOR Entity. the GOVERNMENT will
provide all the CONTRACTOR Entities with such further information and
terms as may be reasonably requested by any CONTRACTOR Entity.
Within one hundred and eighty days (180) days after receipt of a notice and
any further information under Article 14.10(a) in relation to a Proposed
Contract cach of the CONTRACTOR Entities shall clect either:

i) to enter into the Proposed Contract on the same or substantially similar
terms to the Agreed Terms, with the right to cast recover all Petroleum
Costs incurred under this Contract against all Petroleum revenues
received under the Proposed Contract, up to any cost recovery limits
set out therein; or

(ji) to waive the aforesaid right of pre-emption in relation to the Proposed
Contract;

and shall serve notice accordingly upon the GOVERNMENT and all the
CONTRACTOR Entities and in default of receipt by the GOVERNMENT
of any such notice within such period of one hundred and eighty (180) days
such CONTRACTOR Entity shall be deemed conclusively to have served a
notice electing to waive its aforesaid right of pre-emption in relation to the
Proposed Contract.

In the event that more than one of the CONTRACTOR Entities exercises its
rights under Article 14.10(b)(i) in relation to the Proposed Contract, thea the
GOVERNMENT shall transfer or grant each such CONTRACTOR Entity
an interest In the Proposed Contmet upon the Agreed Terms (in accordance
with Article 14.10(b\i)) in the proportions in which their respective
Percentage interests bear to the aggregate of their respective percentage
interests under the relevant Joint Operating Agreement (as it applied at the end
of the Exploration Period) or in such other proportions as such
CONTRACTOR Entities shall agree between them,

In the event that one of the CONTRACTOR Entities exercises its rights
under Article 14.10(b)(i) in relation to the Proposed Contract then the
GOVERNMENT shall transfer or grant the whole of the interest in the
Proposed Contract upon the Agreed Terms (in accordance with 14.10(b)()) to
such CONTRACTOR Entity.

In the event that none of the CONTRACTOR Entities exercises its rights
under Article 14.10(b)(i) then the GOVERNMENT may cnier into the
Proposed Contract on terms no more favourable (0 its counterpany than the
Agreed Terms and, in such case, the aforesaid rights of pre-emption shall
thereupon cease to apply in relation to the Proposed Contract.

If the pre-emption rights in Article 4,10 are not exercised and the GOVERNMENT
enters into the Proposed Contract with the third party concerned, the
GOVERNMENT will use its best endeavours to avoid any effect which may hamper
the Petroleum Operations of the CONTRACTOR while producing Petroleum,

4/164

Flaring

14.12

15.1

13.2

15.3

Flaring of Natural Gas in the course of uctivities provided for under this Contract. is
prohibited except (1) short-term flaring up to twelve (12) Months necessary for testing or
other operational reasons in accordance with pradent international petroleum industry
practice (which shall include the flaring of Associated Natural Gas to the extent the
CONTRACTOR considers that re-injecting Associated Natural Gas is not justified
technically and economically and provided the GOVERNMENT decides tot to take
such Associated Natural Gis), or (ii) with the prior authorisation of the
GOVERNMENT, such authorisation not t0 be unreasonably withheld or delayed. The
CONTRACTOR shall submit aach request to the GOVERNMENT, which shall include
an evaluation of reasonable altematives to flaring that have been considered along with
information on the amount und quality of Natural Gas involved and the duration of the

requested flaring.

ARTICLE 15 — ACCOUNTING AND AUDITS

Kept in Dollars, which shall be the reference curency for the purposes of this
Contract.

Within ninety (90) days following the end of each Calendar Year, the
CONTRACTOR shall submit to the GOVERNMENT & summary statement of all
Petroleum Costs incurred during the said Calendar Year. The summary statement shall
also include a profit calculation pursuant to the provisions of Article 26,

The GOVERNMENT shall have the right:

(2) _ to request an audit of the Accounts with respect to cach Calendar Year within
a period of two (2) Calendar Years following the end of such Calendar Year
(the “Audit Request Period”); and

(®) to retain an auditor of international standing familiar with international
petroleum industry accounting practice to undertake or assist the
GOVERNMENT to undertake the audit.

Notwithstanding paragraphs (a) and (b) of this Article 15.3, the GOVERNMENT
shall have the right to audit the Accounts with respect to cach Calendar Year at any
time in the case of manifest error or fraud,

154

1s.

15.6

15.7

15.8

15.9

‘The reasonable cost of retaining an auditor pursuant to Article 15.3 shall be borne by
the CONTRACTOR and treated as a Petroleum Cost for the purpose of cost recovery
under Articles | and 25.

During the Audit Request Period for any Calendar Year but not thereafter, the
GOVERNMENT, acting reasonably and in accordance with prudent international
petroleum industry practice, may request in writing all reasonably available
information and justifications for its audit of Petroleum Costs,

Should the GOVERNMENT consider, on the basis of dats and information available,
that the CONTRACTOR made a material mistake or there is any irregularity in
respect of the Accounts and considers that any corrections, adjustments or
amendments should be made, the GOVERNMENT shall make any audit exceptions
in writing and notified to the CONTRACTOR within six (6) Months of the date of
request referred to in Article 15.3, and failure to give such written exception within
such time shall be deemed to be an acknowledgement of the comectness of the
CONTRACTOR's Accounts.

In respect of any audit exception made by the GOVERNMENT in accordance with
Article 15.6, the CONTRACTOR shall then have sixty (60) days to make necessary
corrections, adjustments or amendments or to present its comments in writing or
request « meeting with the GOVERNMENT. The GOVERNMENT shall within
thirty (30) days of the CONTRACTOR's response, notify the CONTRACTOR in
writing of its position on the corrections, adjustments, amendments or comments, if
thereafter there still exists a disagreement between the GOVERNMENT and the
CONTRACTOR, the dispute will be settled in accordance with Article 15,9,

In addition to the annual statements of Petroleum Costs 2s provided in Article 15.2,
the CONTRACTOR shall provide the GOVERNMENT with such production
statements and reports, as required pursuant to Article 16.3.

Any dispute between the Parties under this Article 15 that cannot be settled amicably
within sixty (60) days of the GOVERNMENT’ final notice under Article 15.7, may be
submitted to an expert on the request of either the GOVERNMENT or the
CONTRACTOR in accordance with the provisions of Article 42,2, Notwithstanding,
the provisions of Article 42, in this specific instance the decision of the expert shail
not necessarily be final and either Party may decide to submit the matter to arbitration
in accordance with the provisions of Article 42.1.

ARTICLE 16-—CONTRACTOR’S RIGHTS AND OBLIGATIONS

Permanent Representative

16.1

If not done already, within ninety (90) days following the Effective Date, cach
CONTRACTOR Entity shall oper an office and appoint 2 permanent representative
in the Kurdistan Region, who may be contacted by the GOVERNMENT with regard
to any matter relating to this Contract and will be entitled to receive any
correspondence addressed to such CONTRACTOR Entity.

Conduct of Petroleum Operations
162 The CONTRACTOR shall carry out all Petroleum Operations in accordance with the

provisions of this Contract, prudent international petrotcum industry practice and
applicable Kurdistan Region Law.

The CONTRACTOR shall be responsible for the conduct, management, control and
administration of Petroleum Operations and shall be entitled to conduct Petroleum
Operations in accordance with the provisions of this Contract. In conducting its
Petroleum Operations, the CONTRACTOR shall have the right to use any Affiliate
of cach CONTRACTOR Faitity, its and their Subcontractors, and the employees,
consultants, and agents of cach of the foregoing. The CONTRACTOR and all such
Persons shall at all times have free access to the Contract Area and any Production

Areas for the purpose of carrying out Petroleum Operations

Information and Reports
163 The CONTRACTOR shall provide the GOVERNMENT with periodic data and

activity reports relating to Petroleum Operations. Said reports shall inctude details of
the following:

(a) information and data regarding al] Exploration Operations, Development
ions and Production Operations (as applicable) performed during the
Calendar Year, including any quantities of Petroleum produced and sold;

(b) data and information regarding any transportation facilities built and operated
by the CONTRACTOR;

{c} 4 statement specifying the number of personnel, their title, their nationality as
well as a report on any medical services and equipment made available to such
personnel; and

(ds a descriptive statement of all capital assers acquired for the Petroicum
Operations, indicating the date and price or cost of their acquisition.

The CONTRACTOR may freely use any Petroleum produced within the Contract
Area for the Petroleum Operations.

Supervision by the GOVERNMENT

16.5

The CONTRACTOR shall at all times provide reasonable assistance as may

be requested by the GOVERNMENT during its review and verification
of records and of any other information relating to Petroleum Operations at the
offices, worksites or any other facilities of the CONTRACTOR.

Upon giving reasonable prior natice to the CONTRACTOR, the GOVERNMENT
may send a reasonable number of representatives to the work-sites or any other
facilities of the CONTRACTOR in the Kurdistan Region to perform such reviews
and verifications, The representatives of the GOVERNMENT shall ai al! times

44/164

comply with any safety regulations imposed by the CONTRACTOR and such
reviews and verifications shall not hinder the smooth progress of the Petroleum
Operations.

Access to Fncilities

16.6 For the performance of the Petroleum Operations, the CONTRACTOR, any Affiliate
of each CONTRACTOR Entity, its and their Subcontractors and the employees,
consultants: and agents of each of the foregoing shall at all times be granted free
‘access to the Contract Area and to any facilities for the Petroleum Operations located
within or outside of the Contract Area or within or outside the Production Area, for
the purpose of carrying out the Petroleum Operations,

Use of Facilities

16.7 Upon notice from the GOVERNMENT, the CONTRACTOR shall make available
to @ reasonable number of representatives of the GOVERNMENT those of the
CONTRACTOR’s facilities which are necessary to enable such representatives to
perform their tasks related to this Contract and the Kurdistan Region Oi! and Gas Law
including, in case of works to be performed on work sites, transportation,
accommodation and board, under the same conditions ss those provided by the
CONTRACTOR for its own personnel.

Notwithstanding Article 16.8, the GOVERNMENT shall indemnify and hold
harmless each CONTRACTOR Entity against all losses, damages and liability
arising under any claim, demand, action cr proceeding brought or initiated against any
CONTRACTOR Entity by any representative of the GOVERNMENT in connection
with the access to or use of the facilities by such representatives.

Loss or Damage

168 ‘The CONTRACTOR shall be responsible for any loss or damage caused to third
parties by its or its Subcontractors personnel solely and directly resulting from their
negligence, errors or omissions in sccordance with applicable Kurdistan Region Law.

Injellectual Property Rights

16.9 In its Petroleum Operations, the CONTRACTOR stall respect uny patents belonging
to third parties.

16.10 The CONTRACTOR shall as soon as reasonably practicable inform the
GOVERNMENT of any material litigation relating to this Contract.

Safety

1611 The CONTRACTOR shall implement a bealth, safety and environment program and
take necessary measures to ensure hygicne, health and safety of its personnel carying
‘out Petroloum Operations in accordance with prudent intemational petroleum industry
practice.

45/164

A -

Said measures shall include the following:

(a) supplying first aid and safety equipment for cach work area und maintaining 9
healthy environment for personnel;

(b) reporting to the GOVERNMENT within seventy-two (72) hours of such
accident. any accident where personnel has been injured while engaged in
Petroleum Operations and resulting in such personnel being unable to returm to
work;

(c) implementing # permit-to-work procedure around hazardous equipment and
installutions,

(d) providing safe storage areas for explosives, detonators and eny other
dangerous products used in the operations;

(¢) supplying fire-extinguishing equipment in each work area;

w for the purpose of taking control of any blow out of fire which could damage
the environment or Petroleum Field, in accordance with prudent international
petroleum industry practice: and

(@) for the purpose of preventing any involuntary injection of fluids in petrokum
formations and production of Crude Oi! and Natural Gas at rates that do not
conform to prudeat intemational petroleum industry practice.

Production Rates
16.12 Subject to Article 43.2. in the event the production rate of the individual wells and

Reservoir of a Petroleum Field is to be set below the Maximum Efficient Rate
(“MER”) for the Reservoir. as provided for in the Development Plan, as 3
consequence of a decision by the GOVERNMENT or sny federal or international
regulatory body, the GOVERNMENT undertakes to allocate any such reduction
fairly and equitably among the various operators (including the GOVERNMENT)
then producing in the Kurdisten Region, pro rata their respective production rates, In
such event, the GOVERNMENT shall grant an extension of the Development Period
of any Production Area so affected for a reasonable period of time in order !o produce
the Petroleum which would otherwise have already been produced, had the MER for
the individual wells and Reservoir of the Petroleum Field been maintained,

Legal Status

16.13 The respective rights, duties, obligations and abilities of the CONTRACTOR and
the GOVERNMENT under this Contract are to be understood as being separate and
individual and not joint and several, The Partics agree that this Contract shall not
create and shall not be deemed 10 have created a partnership or other form of
association between them.

16.14 The GOVERNMENT and cach CONTRACTOR Entity shall have the right and the
obligation to take in kind and separately sell or otherwise dispose of their respective

46/164

shares of Petroleum. Upon approval of the Development Pian, the Parties shall meet
as soon as practicable to reach a detailed agreement governing the lifting of Petroleum
by each such CONTRACTOR Fatity. Such lifting agreement shall include the
following:

(a) the obligation of the GOVERNMENT and each CONTRACTOR Entity to
lift, regularly throughout each Calendar Year, their share of Petroleum
produced from the Production Area;

(b) notification procedures by the Operator to the GOVERNMENT and cach
CONTRACTOR Entity regarding entitlements and availability of Petroleum
for lifting by each Pary during each lifting period and nominations by each
Party; and

(c) the right of the Parties to lift any Available Petrotcum not scheduled for lifting
and/or not lifted by the other Party during each such lifting period.

Kurdistan Region Consumption Requirements
16.15 The CONTRACTOR Entities shall sell and transfer to the GO ENT, upon

7A

172

written request of the GOVERNMENT, any amounts of Crude Oil that the
GOVERNMENT shall deem necessiry to meet Kurdistan Region internal
consumption requirements. The sales price of such Crude Oil shall be the
International Market Price, The GOVERNMENT shall provide the

of its intention to buy such Crude Oil.

Payments shall be made in Dollars and otherwise on terms consistent with prudent
intemational petrolcum industry practice, 'The CONTRACTOR Entities’ obligation
to sell Crude Oil to the GOVERNMENT shall be, with the other operators (including
the GOVERNMENT) then producing in the Kurdistan Region, pro rita to their
respective production mics.

‘The provisions of this Article 16.15 shall not apply to Nor-Associated Natural Gas.

ARTICLE 17 — USE OF LAND AND EXISTING INFRASTRUCTURE

The GOVERNMENT shall make available to the CONTRACTOR any tand or
property in the Kurdistan Region required for the Petroleum Operations; provided,
however, the CONTRACTOR shall not request to use any such land unless there is a
real need for it The CONTRACTOR shall have the right to build and maintain,
above and below ground, any facilitics required for the Petroleum Operations.

If it becomes necessary for conduct of the Petroleum Operations to occupy and use
any land o¢ property in the Kurdisten Region belonging to third parties, the
CONTRACTOR shall endeavour jo reach amicable agreement with the owners of
such land. If such amicable agreement cannot be reached, the CONTRACTOR shall
notify the GOVERNMENT. On receip| of such notification:

47/164

at

173

174

175

(a) the GOVERNMENT shall determine the amount of compensation to be paid
by the CONTRACTOR to the ewner, if occupation will be for a short
duration; or

(b) the GOVERNMENT shall expropriate the land or property in accordance
with applicable Kurdistan Region Law, if such occupation will be long lasting
vy makes it henceforth impossible to resume original usage of such land or
property. Any property rights shall be acquired by and recorded in the name
bf the GOVERNMENT, but the CONTRACTOR shall be entitled free use
of the land or property for the Petroleum Operations for the entire duration of
this Contract,

The amount of the compensation in Article 17.2(a) shall be fair and reasonable, in
accordance with Article 29 of the Kurdistan Region Oil and Gas Law, and shall take

and compensation incured by the CONTRACTOR shall be considered Petroleum
Costs and shall be recovered by the CONTRACTOR in accontance with the
provisions of Articles | and 25.

For its Petroleum Operations, the CONTRACTOR shall have the right in the
Kurdistan Region to use, subject to applicable Law, any railway, tramway, road,
airport, fanding field, canal, river, bridge or waterway, any telecommunications
nenwork and any existing pipelines or transpertation infrastructure, on terms ne less
fevourabte than’ those offered to other entities and, unless generally in force, io be
mutually agreed.

Under national emergencies due to environmental catastrophe or disaster, or imernal
ce external war, the GOVERNMENT shall have the right to request to use any
tmnsportation and communication facilities installed by the CONTRACTOR. in
such ceses, the request shall originate from the Minister of Natural Resources. For the
‘voidance of doubt, such costs, expenses or liabilities incurred by the
CONTRACTOR hereunder shall be considered Petroleum Costs and shall be
recovered by the CONTRACTOR in accordance with the provisions of Articles |
aru 25.

storage and disposal fhctlities, primary distillation units, extraction und processing
units, separation units, sulpbur plants and any other facilities or installations for the
Petroleum Operations, in addition to pipelines, pumping stations, generstors, power
plants, high voltage lines, telephone, radio and any other telecommunicatiens systems
py well as warchouses, offices, sheds, hosscs for personsel, hospitals, schools,
premises, dikes, vehicles, railways, roads, bridges, airlines, airports and any other

ion facilities, garages, hangars, workshops, foundries, repair shops and any
other auxiliary facilities for the Petroleum Operations and, generally, everything

48/164

which is required for its performance of the Petolcum Operations, The
CONTRACTOR shall have the right to select the location for these facilities.

17.6 For its Petroleum Operations, the CONTRACTOR shall have the right in the

Kurdistan Region, subject to compliance with spplicable Kurdistan Region Law, to
remove und use the topsoil, fully-grown timber, clay, sand, lime, gypsum, stones
(other than precious stones) and other similar substances as required for its Petroleum
Operations.
‘The CONTRACTOR shall have the right in the Kurdistan Region to take or use any
water necessury for the Petroleum Operations provided it does not damage any
existing irrigation or navigation systems and that land, houses or watering points
belonging to third parties are not deprived of their use.

17.7. The GOVERNMENT shall! have the right in the Kurdistan Region to build, operate
und maintain roads, railways, airports, landing strips, canals, bridges, protection dams,
police siations, military installations, pipelines and telecommurications networks in
the Contract Area, provided this does not increase the costs, or compromise or have &
material adverse effect on the performance of the Petroleum Operations. Tf the
construction, operation and maintenance of such facilities by the GOVERNMENT
results in increased cost or expense for the CONTRACTOR then, for the avoidance
of doubt, such cos and expease shall be considered Petroleum Costs and shail be
recovered by the CONTRACTOR in accordance with the provisions of Articles 1
and 25.

17.8 Upon request of the CONTRACTOR, the GOVERNMENT shall prohibit the
construction of residential or commercia! buildings in the vicinity of facilities used for
the Petroleum Operations thst may be declared dangerous due to the Petroleum
Operations and to prohibit any interference with the use of any facilities required for
the Petroleum Operations.

17.9 _ Avcess to the Contract Area may be granted pursuant to an Access Authorisation, ss shall

in Contract Area.

The GOVERNMENT shall give the CONTRACTOR adequate advance notice of
any Access Authorisation in respect of the Contract Arca and shall not grant any
‘Access Authorisation in respect of the Contract Area until it has taken into account
any submissions made by the CONTRACTOR nor in such a way that there is undue
interforcnce with or hindrance of the rights and activities of the CONTRACTOR

ARTICLE 18 — ASSISTANCE FROM THE GOVERNMENT
181 To the extent allowed by Kurdistan Region Law and Iraqi law and at the specific

request of the CONTRACTOR, the GOVERNMENT shall tuke all necessary steps
to assist the CONTRACTOR Entities in, but not limited to, the following areas:

49/164

19.2

193

(a) securing any necessary Permits for the use and installation of means of

transportation and communications;
(b) securing regulatory Permits in matters of customs or imporvexport;

(c) securing entry and exit visas, work and residence permits as well asany other
administrative Permits for each CONTRACTOR Entity’s, its Affiliate’s and
its Subcontractors’ foreign personne! (including ther family members)
working in the Kurdistan Region and any other part of Iraq during the
implementation of this Contract;

(d) securing any necessary Permits to send Abroad documents, data or samples for
analysis or processing for the Petroleum Operations,

(e) relations with federal and local authorities and administrations, including for
the purposes of the remuinder of this Article 18.1;

() securing any necessary environmental Permits;
(2) obtaining any other Permits requested by any CONTRACTOR Entity for the
Petroleum Operations;

(h) access to aay existing date and information, including data and information
relating to the Contract Area held by previous operators or contractors; und

(i) providing all necessary security for Petroleum Operations,

Within the scope of services to be provided under this Article 18, reasonable and duly
justified expenses incurred by the GOVERNMENT or paid to third parties shall be
charged to the CONTRACTOR and shall be considered Petroleum Costs and shall be
recovered by the CONTRACTOR as Petroleum Costs in accordance with the
provisions of Articles 1 and 25.

ARTICLE 19 — EQUIPMENT AND MATERIALS

The CONTRACTOR shall supply, or procure the supply of, all materials, equipment,
machinery, tools, spare parts and any other items or goods required for the Petroleum
Operations (“Equipment and Materials”).

Said Equipment and Materials shall be provided by the CONTRACTOR in
accordance with the relevant Work Programs aad Budgets,

As soon as possible afler the Effective Date, the CONTRACTOR shall provide the
Management Committee with a copy of its procedures for procurement of Equipment
and Materials and/or services for the Petroloum Operations as required by the
provisions of Article 8.2 (¢}, including the criteria for tender evaluation, which

and criteria shall be in accordance with prudent international petroleum
industry practice. If the Management Committee does not request any modifications
to the procurement procedures within thirty (30) days after receiving such procedures,
the procedures shall be deemed approved by the Management Committee.

50/164

19.4

20,1

2.1

212

The CONTRACTOR shall give priority to Equipment and Materials that are readily
available in the Kurdistan Region and other parts of Iraq to the extent their price, grade,
quality, quantity, specifications, purchase, delivery and other commercial and
technical terms are comparable in all material respects with those generally available in
the international petroleum industry.

ARTICLE 20 -TITLE TO ASSETS

During the Exploration Period, any Assets acquired by the CONTRACTOR for the
Petroleum Operations shall remain the property of the CONTRACTOR, the
CONTRACTOR Entities, their Affiliates or their Subcontractors, as the case nsay be.

During the Development Period, subject to Article 21, all Assets scquired by the
CONTRACTOR for the Petroleum Operations shall become the property of the
GOVERNMENT upon the completion of the recovery of the costs of all such assets
by the CONTRACTOR, or the end of the Contract, whichever is the earlier.

The provisions of Article 20.2 shall not spply to any Assets leased by the
CONTRACTOR or belonging to an Affilinied Company of a CONTRACTOR
Entity or belonging to its or their Subcontractors or its or their employees.

ARTICLE 21 — USE OF THE ASSETS

Esch CONTRACTOR Entity shall have the exclusive right to use, free of any
charge, all Assets described in Article 20, both before and after recovery of the cost of
the same, for the Petroleum Operations, as well as for any petroleum operations under
other agreements in the Kurdistan Region to which it or any of its Affiliates is a party.
provided that the Petroleum Operations take priority. The GOVERNMENT agrees
not to transfer or otherwise dispose of any of such Assets without the
CONTRACTOR?’ s prior written approval.

‘The CONTRACTOR may frecly move to the Contract Arca uny Assets from any
relinquished portion of the Contract Area, or from any other area in the Kurdistan

Region.

ARTICLE 22 ~ SUBCONTRACTING

The CONTRACTOR shall ensure that any Subcontractors it engages have all the
requisite experience and qualifications.

‘The CONTRACTOR shail give priority to Subcontractors from the Kurdistan Region
and other parts of Iraq to the extent their competence, rates, experience, reputation,
qualifications, specialties, credit rating and terms of availability, delivery and other
commercial terms are, in the CONTRACTOR’s sole opinion, comparable in ail
material respects with thoso provided by foreign companies operating in the
international petroleum industry. Such Subcontractors must be bons fide Kurdistan
Region companies not related to any Public Officer, directly or indirectly, and must have
all necessary resources wnd capacity.

51/164

22:3

Selection of Subcontractors shall tke place in accordance with the procurement
procedures submitied by the CONTRACTOR to the Management Committee in
accordance with Article 19.3 and approved by the Management Committee,

The CONTRACTOR shall provide the GOVERNMENT with copics of agreements
entered into with Subcontractors, where their amount exceeds the limit set by the
Management Committee from time t time.

ARTICLE 23— PERSONNEL, TRAINING, AND TECHNOLOGICAL ASSISTANCE
Personnel

23.1

23,2

23.3

23.4

For the Petroleum Operations, the CONTRACTOR shall give, and shall require its
Subcontractors to give, preference to personnel from the Kurdistan Region and other
parts of Iraq to the extent such personne! have the technical capability, quatifications,
competence and experience required to perform the work.

The CONTRACTOR Entities shall give due consideration to the secondment of
GOVERNMENT personnel to the CONTRACTOR Entities and of the
CONTRACTOR Entities’ personnel to the GOVERNMENT during the various
phases of the Petroleum Operations. Terms and conditions for such secondment shall
be mutually spreed by the Parties and any costs associated therewith shall be
considered Petroleum Costs and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles | and 25.

Each CONTRACTOR Entity and its Affiliates and Subcontractors shall have the
right to hire foreign personnel whenever the personne! from the Kurdistan Region and
other parts of Iraq do not have the requisite technical capability, qualifications or
experience for positions to be filled as required pursuant to Article 23.1, In the event
any such forcign personnel and/or a member of their family engage in activities or
commi! acts which breach Kurdistan Region Law, the CONTRACTOR shall, at the
request of the Management Committee, take the necessary steps to reputriate such
individual(s),

For the first five (5) Contract Years, the CONTRACTOR shall provide up to wo
hundred and fifty thousandDollars (US$250,000) in advance cach Contract Year to
the GOVERNMENT for the recruitment or secondment of personnel, whether from
the Kurdistan Region other parts of fraq or Abroad, to the Ministry of Natural
Resources. The selection of such personnel shall be at the discretion of the Minister
of Natural Resources. Such costs shall be considered as Petroleum Costs and shall be
recovered in accordance with the provisions of Articles | and 25,

Training

235

Ina planned way, in accordance with the provisions of this Article 23.5 and Articles 23.6
and 23.7, the CONTRACTOR shall train all its personnel from the Kurdistan Region
and other parts of Iraq directly or indirectly involved in the Petroleum Operatioas for
the purpose of improving their knowledge and professional qualifications in order that
such personne! gradually reach the level of knowledge and professional qualification
held by the CONTRACTOR Entities’ foreign workers with an equivalent resume,

52/164

23.6

Such training shall also include the trinsfer of knowledge of petroleum technology and
the necessary management experience so as to enable the personnel from the Kurdistan
Region and other parts of Iraq to apply advanced and appropriate technology in the
Petroleum Operations, to the extent permitled by applicable Law and agreements with
third parties, and subject to appropriate confidentiality agreements,

Kurdistan Region and other Iragi personnel,

Within ninety (90) days of the Effective Date, the CONTRACTOR shall submit to
the Management Committee a proposed training plan for the remainder of the
Calendar Year, Thereafier, no later than 1 October in cach Calendar Year, the
CONTRACTOR shall submit a proposed training plan to the Management
Committee for the following Calendar Year.

The training plan referred to in Article 23.6 shall provide for the allocation of the
umount of one hundred and fifty thousand Dellars (US$150,000) for each Contract
Year during the Exploration Period and three hundred thousand Dollars (US$300,900)
for cach Contract Year during the Development Pericd.

Each CONTRACTOR Entity shall be responsible for the training costs which it may
incur in respest of the personnel it employs from the Kurdistan Region and other parts of
Iraq. ‘All such reasonable coss shall be considered as Petrolcum Costs and shail be
revovered in accordance with the provisions of Articles | and 25. Costs incurred by
the CONTRACTOR for training programs for the GOVERNMENT" personnel
shall be borne by the CONTRACTOR only to the extent that they are included in the
CONTRACTOR’ training plan, pursuant to Article 23.6 and shall also be considered
as Petroleum Costs and shall be recovered in accordance with the provisions of
Articles 1 and 25. The cost of all other training programs for the GOVERNMENT’s
personnel shall be the GOVERNMENT"s responsibility.

The Environment Fund

23.9

23.10

From the date of First Production from the Contract Area, the CONTRACTOR shall
contribute the amount of one hundred and fifty thousand Dollars (US$150,000) cach
Contract Year during the Exploration Period and three hundred thousand Dollars
(US$300,000) for cach Contract Year during the Development Period into the
environment fund established by the GOVERNMENT for the benefit of the natural
environment of the Kurdistan Region, pursuant to the Kurdistan Region Oil and Gas
Law (the “Eavironmest Fund”). Such amounts shall be deemed to be Petroleum
Costs and shall be recovered in accordance with Articles | and 25.

Any expenditure incurred by the CONTRACTOR under this Article 23 shall be
considered Petroleum Costs and shall be recovered in accordance with Articles 1 and 25.

53/164

Technological and logistical assistance
23.11 Before the end of the first Contract Year, the CONTRACTOR shall provide to the

24.1

24.2

243

244

GOVERNMENT in kind technological and logistical assistance to the Kurdistan
Region petroleum sector, including geological computing hardware and software and
such other equipment as the Minister of Natural Resources may require, up to the
value of one million Dollars (US$],000,000). The form of such assistance shall be
mutually agreed by the Parties and any costs associated therewith shall be considered
Petroleum Costs and shall be recovered by the CONTRACTOR in accordance with
the provisions of Articles | and 25.

ARTICLE 24 ROYALTY

The CONTRACTOR shall pay to the GOVERNMENT a portion of Petroleum produced
and saved from the Contract Area, as provided in this Article 24 (the “Royalty”.

‘The Royalty shall be applied on all Petroleum produced and saved from the Contract
Area which is Crude Oil or Non-Asvociated Natural Gas, except for Petroleum used in
Petroleum Operations, re-injected in a Petroleum Field, los, flared or for Petroleum that
cannot he used or sold and such Crude Oil and Non-Associated Natural Gas (excluding the
excepted Petroleum) shall be referred to collectively as “Export Petroleum” and
separately and respectively as “Export Crude Oil" and “Export Non-Associated
Natural Gas”.

If payable in cash, the amount of the Royalty calculated by applying the Royalty rates
provided under Article 24.4 shall be paid by the CONTRACTOR as directed by the
GOVERNMENT, in accordance with Article 24,7,

If payable in kind, the quantity of Export Petroleum corresponding to the Royalty and
calculaied by applying the Royalty rates provided under Article 24.4 shall be delivered
in kind by the CONTRACTOR to the GOVERNMENT at the Delivery Point Title and
risk of loss of the Royalty paid in kind shall be transferred at the Delivery Point.

Unless the GOVERNMENT requires the Royalty to be paid in kind, by giving the
CONTRACTOR not kess than ninety (90) days prior written notice prior to the
commencement of the relevant Quarter, the GOVERNMENT shall be deemed to
have elected to receive the Royalty in full and in cash for the relevant Quarter,

‘The Royalty due on any Export Petroleum produced and saved in the Coatract Arca
shall be determined daily by applying the following relevant Royalty rate, to the
Export Crude Oil or to the Export Non-Associated Natural Gas (as the case may be)
produced and saved on that dary:

(3) For Export Crude Oil:

the Royalty rate for Export Crude Qil shall be ten per cent (10%), which, for
the avoidance of doubt. shall apply regardless of the gravity of the oil; and

54/164

24.5
24.6

25.1

(b) For Export Non-Associnted Natural Gas:

the Royalty rate for Export Non-Associnted Natural Gas shall be ten per cent
(10%).

Associated Natural Gas and any other Petrolcum shall be exempt from any Royalty.

If, pursuant to Article 243, the GOVERNMENT receives the Royalty in kind, and
pursuant to Article 28, the GOVERNMENT requests assistance for the sale of all or
part of the Royalty received in kind, each CONTRACTOR Entity shall assist the
GOVERNMENT in selling all or part of such Royalty recrived in kind (belonging to
the GOVERNMENT) in consideration of a commission per Barrel payable to such
CONTRACTOR Entity, in uscordance with Article 28.

1f, pursuant to Articl: 24.3, the GOVERNMENT receives the Royalty in cash;

(a) any Export Crude Oil shall be valued at the International Market Price
obtained at the Delivery Point, as defined in Article 27.2;

(b) any Export Non-Associated Natural Gas shall be yalued at the actual price
obtained at the Delivery Point under an upproved contract, as provided in Article
27.3;

{c) the CONTRACTOR shall pay such Royalty cach Quarter, in arrears, within
thirty (30) days of the end of each Quarter, and shall calculate the payment
due for the relevant Quarter by reference to the price for the Export Petroleum
at the Delivery Point, determined in accordance with paragraphs (a) and (b)
above, and the Royalty duc on the Export Petroleum, i in
accordance with Article 24.4, for the said Quarter; and

(d) the CONTRACTOR Entities shall be entitled to export freely the volume of
Export Petroleum corresponding to the Royaly determined in accordance with
Article 24.4 for the purpose of paying the Royalty in cash.

ARTICLE 25- RECOVERY OF PETROLEUM COSTS

All Export Crude Oil produced and sived from the Contract Area shall, after
deduction of any quantities of Export Crude Oil due for Royalty pursuant to Article
24, be considered as “Available Crade Oil”,

All Associated Natural Gas produced and saved from the Contract Ares, except for
Associuted Natural Gas which is used in Petroleum Operations, re-injected in a
Petroleum Field, lost, flared or cuninct be used or sold, shall be considered as “Available
Associated Natural Gas”,

All Export Non-Associated Natural Gas produced and saved from the Contract Area
shall, after deduction of any quantities of Export Noa-Associated Natural Gas due for
Royalty pursuant to Article 24, be considered as “Available Non-Associated Natural
Gas".

25.2

25.3

25.5

“available Petroleum” means Available Crude Oil, Available Associated Natum! Gas
and Available Non-Associated Natural Gas.

For the purpose of this Article 25:

(a) any Available Cnwe Oil shall be valued at the International Market Price
obtained at the Delivery Point, as defined in Article 27.2; and

{b) any Available Associated Natural Gas and any Available Non-Associated
Natural Gas shall be valued at the actual price obtained at the Delivery Point
under an approved contract, es provided in Article 27.3.

Subject to the provisions of this Contract, from the First Production in the Contract
Ares, the CONTRACTOR shall at all times be entitled to recover all Petroleum
Costs incurred under this Contract, of up to forty per cent ([40%) of Available Crude
Oil (which, for the avoidance of doubt, shall apply regardless of the gravity of the oil)
and Available Associated Natural Gas, produced and saved within any Calendar Year.
Available Crude Qil above this percentage or otherwise not used for the recovery of
Petroleum Costs shall be Profit Crade Oil.

Subject to the provisions of this Contract, from Fins Production in the Contract Area,
the CONTRACTOR shall at all times be entitled to recover all Petroleum Costs
incurred under this Contract of ep to fifty per cent ($0%) of Available Non-
Associated Natural Gas produced and saved within any Calendar Year. Available
Non-Associaied Natural Gas above this percentage or otherwise. not used for the
recovery of Petroleum Costs shall be Profit Natural Gas.

For the application of Article 25.3 and 25.4, the CONTRACTOR shall keep #
detailed account of Petroleurn Costs in accordance with the provisions detailed in the
Accounting Procedure. Recovery of Petroleum Costs shall occur in the following
order:

(a) Production Costs,

(>) Exploration Costs (including appraisal costs and further exploration withia the
Contract Area);

(c) Gas Marketing Costs;
() Development Costs; and
(c) Decommissioning Costs.

Total recovery of Petroleum Costs during any Calendar Year, expressed in quantities
of Petroleum, shall not exceed the relevant percentages indicated in Articles 25.3 and
254. If in any Calendar Year, the Available Cnide Oil and/or Available Non-
Associated Natural Gas do not allow the CONTRACTOR to recover all its
Petroleum Costs pursumt to this Article 25, the amount of un-recovered Petroleum
Costs in such Calendar Year shail be carried forward indefinticly w the subsequent
Calendar Years until all Petroleum Costs are fully recovered, but, save as provided in
Articles 14.10 and 38.4, in no cther case after the termination of the Contract.

56/164

25.7

25.8

25.9

25,10

26.!

26.2

263

‘The provisions of Articles 27.7 and 27.8 shall be applied to determine the quantities of
Available Crude Oil and/or Available Non-Associated Natural Gas due to the
CONTRACTOR for the recovery of its Petroleum Costs.

‘The quantities of Petroleum corresponding to the share of Available Petroleum duc to
the CONTRACTOR for the recovery of its Petroleum Costs shall be delivered to the
CONTRACTOR st the Delivery Point, Title and risk of loss of such Available
Petroleum shall be transferred at the Delivery Point.

Each CONTRACTOR Entity shall be entitled to receive, take in kind and to export
frecly ull Available Petroleum to which it is entitled for recovery of its Petroleum
Costs in accordance with the provisions of this Contract and to retain Abroad any
proceeds from the sale of ali such Available Petroleum. Petroleum Costs in each
Production Area shall be recovered from Available Petroleum from that Production
Area.

Subject to Article 38,4, for the avoidance of doubt, Petroleum Costs under this
Contract are not recoverable against other contract areas held by the
CONTRACTOR.

ARTICLE 26- SHARING OF PROFIT PETROLEUM
Under this Contract,
(a) “Profit Petroleum" means Profit Crude Oil and Profit Natural Gas;

(by “Profit Crude O" means the quantities of Available Crude Oil and Available
Associated Natural Gas produced from the Production Area, after the recovery
of Petroleum Costs, in accordance with Articles 1 and 25; and

(c) “Profit Natural Gas” means the quantities of Available Non-Associated Natural
Gas produced from the Production Arca, afier the recovery of Petroleum Costs
in accordance with Articles | and 25.

From First Production and as and when Petroleum is being produced, the
CONTRACTOR shall be entitled to take & percentage share of Profit Crude Oil
and/or Profit Natural Gas, in consideration for its investment in the Petroleum
Operations, which percentage share shall be determined in accordance with Article
26,5,

‘To determine the percentage share of Profit Crude Oil and/or Profit Natural Gas to
which the CONTRACTOR is entitled, the “R” Factor shall be calculated in
accordance with Article 26.4 and shall be applied separately to each Production Area.

37/164

26.4 ‘The “R” Factor shall be calculated as follows:
R=N/Y
where:
y <] is equal ta Cumulative Revenues actually received by the CONTRACTOR;

¥: is equal to Cumulative Costs actually incurred by the CONTRACTOR, from
the date of the signature of this Contract.

For the purpose of this Article 26.4:

“Cumulative Revenues” means total Revenues, as defined below, received by the
CONTRACTOR until the end of the relevant Semester, determined in accordance
with Article 26.7.

“Revenues” means the total amount actually received by the CONTRACTOR for
recovery of its Petroleum Costs and its share of Profit Petroleum in the Production
Area.

“Cumulative Costs” means all Petroleum Costs in the Production Area, actually
incurred by the CONTRACTOR until the end of the relevant Semester, determined
in accordance with Article 26.7.

Notwithstanding the foregoing provisions of this Article 26.4, for the period from
First Production until the end of the Calendar Year in which First Production occurs,
the “R” Factor shail be deemed to be less than one (1).

26.5 The share of Profit Petroleum to which the CONTRACTOR shail be entitled from
First Production is:

(a) for Profit Crude Oil, equal to the quantities of Petroleum resulting fram the
application of the relevant percentage as indicated below to the daily volume
of production of Profit Crude Oi! within the Production Arca at the

corresponding Delivery Point:

“R" Factor CONTRACTOR’s % Share of Profit Crude Oi
R<or= 1 30%

1<R<or=2 30— (30-15) *(R-1)/(2-1)

R>2 15%

and

(b) for Profit Natural Gas, equal to the quantities of Non-Associated Natural Gas
resulting from the application of the relevant percentage as indicated below to
the daily volume of production of Profit Natural Gas within the Production
Area at the corresponding Delivery Point:

58/164

Wr. <—

ye

26.6

26.7

26.8

269

“R” Factor CONTRACTOR’s % Share of Profit Natural Gas

R<or=! 35%
| < R< or = 2.75 35- G5-18)* (R-1)/(2.75-1)
R>275 18%

‘The CONTRACTOR'S accounting shall account separately for all components for the
calculation of “X" and “Y” values in the formula provided in Article 26.4.

For cach Semester, starting from the 1" of January of the Calendar Yeur following the
Calendar Year in which First Production occurs, the CONTRACTOR shall calculate
the “R” Factor applicable to the relevant Semester within thirty (30) days of the
beginning of such Semester. The “R” Factor to be applied during a Semester shall be
that determined by spplying the Cumulative Revenues actually received and the
Cumulative Costs actually incurred up to and including the last day of the preceding
Semester.

If the CONTRACTOR is unable to calculate the “R” Factor for the relevant
Semester before an allocation of Profit Petrolkkum for such Semester must be made,
then the allocation of Profit Petroleum for the previous Semester shall be used for the
relevant Semester. Upon the calculation of the “R” Factor for the relevant Semester:

@) if the allocation of Profit Petroleum in the previous Semester and the relevant
Semester is the same, then no adjustment shall be made; and

(b) if the allocation of the Profit Petrolcum in the two Semesters is different, then
the CONTRACTOR shall make any adjustments to the Partics’ respective
shares of Profit Petroleum to restore them to the position that they would have
been in had the “R™ Factor for the relevant Semester been available from the
start of such Semester,

If at say time an error occurs in the calculation of the “R” Factor, resulting in a
change in the CONTRACTOR’s percentage share of Profit Crude Oil and/or Profit
Natural Gas, the necessary correction shall be made and any adjustnients shall apply
from the Semester in which the error occurred. The Party having benefited from a
surptus of Profit Petroleum shall surrender such surplus to the other Party, beginning
from the first day of the Semester following the Semester in which the error was
recognised. However, each lifting of Petroleum relating to such error by the Party
receiving the surplus shall not exceod twenty-five per cent (25%) of the share of Profit
Petroicum to which such surrendering Party is entitled. For the avoidance of doubt, if
at any time an error occurs in the calculation of the “R” Factor, which docs not result
in a change in the CONTRACTOR'S percentage share of Profit Crude Oil and/or
Profit Natural Gas, no correction shall be made.

‘The quantities of Profit Petroleum duc to the CONTRACTOR shall be delivered to
the CONTRACTOR Entities at the Delivery Point, Title and risk of loss of such
Profit Petroleum shall be transferred to the CONTRACTOR Entities at the Delivery
Point.

26.11

26.12

26.13

26.14

Each CONTRACTOR Entity shall be entitled to receive, take in kind and to export
freely its share of Profit Petroleum in accordance with the provisions of this Contract
and to retain Abroed any proceeds from the sale of all such Profit Petroleum.

The share of the Profit Petroleum to which the GOVERNMENT is entitled in any
Calendar Year in accordance with Article 26.5 shall be deemed to include a portion
representing the corporate income tax imposed upon and due by each
CONTRACTOR Entity, and which will be paid directly by the GOVERNMENT on
behalf of each such entity representing the CONTRACTOR to the sppropriatc tax
authorities in accordance with Article 31.2. The GOVERNMENT shail provide the
CONTRACTOR Entities with all written documentation and evidence reasonably
required by the CONTRACTOR Entities to confirm that such corporate income tax
has been paid by the GOVERNMENT.

‘The quantities of Profit Petroleum due to the GOVERNMENT shall be delivered to
the GOVERNMENT at the Delivery Point. Title and risk of loss of such Profit
Petrolcum shall be transferred at the Delivery Point.

At least twenty-one (21) days prior to CONTRACTOR 's estimated date of First
Production and, subsequently, thirty (30) days prior to the beginning of each
Somester, the CONTRACTOR shall prepare and deliver to the GOVERNMENT
production program comprising the production forecast for the next Semester and the
forecast of the quantities of Crude Oil asd Natural Gas to which each Party shell be
entitled during the said Semester.

Within ninety (90) days following the end of cach Calendar Year, the
CONTRACTOR shall prepare and deliver an annual production report to the
GOVERNMENT, stating the quantities of Crude Oil and Natural Gas to which cach
Party is entitled, the quantities of Crude Oil and Natura! Gas lifted by cach Party and
the resulting over-lift or under-lift position of each Party, pursuant to the lifting
agreement entered into pursuant to Article 16.14.

Any costs or expenditure incurred by the CONTRACTOR, its Subcontractors or
suppliers relating to the lifting of the GOVERNMENT'S share of Petroleum by the
CONTRACTOR shall not be considered Petroleum Costs and shall be charged 10 the
GOVERNMENT according to terms to be mutually agreed between the
CONTRACTOR and the GOVERNMENT,

ARTICLE 27 - VALUATION AND METERING OF CRUDE OIL AND NATURAL

GAS

Valuation

27.1

272

For the purpose of this Contract, any Crude Oil produced in the Contrict Arca shall be
valued at the end of cach Quarter at the Delivery Point based on the International
Market Price, as defined in Article 27.2.

‘The “International Market Price” referred to in Article 27.1 shall be the weighted
average price per Barrel, expressed in Dollars, obtained by the CONTRACTOR at

273

the Delivery Point, by netback if necessary, during the Quarter ending on the date of
valuation for Arm's Length Sales of Crude Oil

The CONTRACTOR shall provide evidence to the GOVERNMENT that the sales
of Crude Oil referred to in Article 27.2 are Arm’s Length Sales. If the
GOVERNMENT considers that any such sale of Crude Oil is not on the basis of an
Arm's Length Sale then the GOVERNMENT has the right to refer the matter to an

expert pursuant to Article 42.2.

In the event that there is no lifting of Crude Oil in the relevant Quarter or no Arm's
Length Sales, the applicable “Internatioaal Market Price” for such Quarter shall be
the weighted avemge price per Barrel obtained during that Quarter from Arm's
Length Sales of Crude Oil of the same or similar gravity and quality from other
production sreas sold in markets competing with Crude Oil produced from the
Contract Area, taking into aceount gravity and quality differences and transportation
and other post Delivery Point costs.

To determine such price, the Parties shall, prior to the commencement of Production,
agree on a busket of Cruse Oi) comparable to those produced in the Contract Area and
sold in the international market. Prices cbtained shall be adjusted to account for any
variations such as quality, specific gravity, sulphur content, transportation costs,
product yield, seasonal variations in price and demand, general market trends and
other terms of sale,

‘The price of Natural Gas shall be the actual price obtained at the Delivery Point,
(which may take into account quantities to be sold, quality, geographic location of
markets to be supplied as well as costs of production, transporation and distribution
of Natural Gas from the Delivery Point to the relevant market, in accordance with
standard international petroteum industry practice). The GOVERNMENT shall have
the right to review and approve Natural Gas sales contracts,

Accounting Statement

274

In accordance with this Article 27.4, the GOVERNMENT and the CONTRACTOR
shall establish a statement showing calculations of the valuc of Petroleum produced
and sold from the Contract Area. Such statement shall include following information:

(2) quantities of Crude Oi! sold by the CONTRACTOR Entities during the
preceding Month constituting Arm's Length Sales together with corresponding
sale prices;

(b) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month that do not fall in the category referred to in. paragraph (a)
above, together with sale prices applied during such Month;

(c) inventory in storage belonging to the CONTRACTOR Entities mt the
beginning and at the end of the Month; and

(d) quantities of Natural Gus sold by the CONTRACTOR [Entities and the
GOVERNMENT together with sale prices realised.

61/164

Metering

27.5 All Export Petroleam skal! be metered at the Delivery Point in accordance with
prudent international petroleum industry practice and such meters shall be to fiscal

27.6 Ifany metering equipment is defective, the CONTRACTOR shall use all reasonable
endeavours t repair it within fifteen (15) days or, if deemed necessary by the
CONTRACTOR, replace it a3 scon as reasonably practicable from the date the
defect became known. The “Adjustment Date” shall be the last date that the
metering equipment was known or agreed to have been measuring correctly, or if not
known or agreed, the date that is midway between the date the defect was discoyered
and the last date the equipment was known to have measured correctly. The results
from the defective equipment shall be disregarded for the period from the Adjustment
Date until the date the defective equipment is repaired or replaced and the
measurement for such period shall be estimated:

(a) if check measuring equipment is installed and registering accurately, then by
using the measurements recorded by such check measuring equipment;

(b) if check measuring equipment is not installed or not registering accurately,
then by correcting the error if the percentage of error is ascertainable by
verification, calibration or mathematical calculation; or

(c) _ if neither method is feasible, then by estimating the volume and/or quantity
delivered based on deliveries during the preceding comparsble period of time
when the metering equipment was regisered sccurately.

27.7 Any disputes arising under this Article 27 shail be settled by expert determination in
accordance with the provisions of Article 42.2.

ARTICLE 28 — SALE OF GOVERNMENT SHARE

Upon the GOVERNMENT’s prior written notice of at least ninety (90) days, cach
CONTRACTOR Entity shall provide all reasonubly necessary assistance to the
GOVERNMENT for the sale of all or part of the quantities of Crude Oil to which the
GOVERNMENT is entitled, in consideration of 1 sales commission per Barrel to be
established with reference to prudeet international petroleum practice and to be mutually
agreed upon between the Parties.

ARTICLE 29— FINANCIAL PROVISIONS

29.1 Any payment to be made by a CONTRACTOR Entity w the GOVERNMENT
pursuant to this Contract shall be in Dollars and shall be offset against any outstanding

62/164

29.2

29.3

294

29.5

296

payments due by the GOVERNMENT {o the CONTRACTOR Entity, or paid into
the bank account duly designated by the GOVERNMENT in writing and shall be
paid within thirty G0) days of the duc date, after which inicrest compounded monthly
at the rate of LIBOR plus two (2) percentage points shall be applied,

The GOVERNMENT may, at its sole discretion, direct the CONTRACTOR
Entities to pay:

(®) any Royalty in cash due to the GOVERNMENT pursuant to the provisions of
Article 24; and/or

(b) any proceeds from the sale undertaken by the CONTRACTOR Entity on
behalf of the GOVERNMENT pursuant to Article 28 of any Crde Oil to
which the GOVERNMENT is entitled pursuant to Article 25; and/or

(c) any Production Bonus,

to a fund for revenue sharing, which may in due course be established by legislation
consistent with the Constitution of Iraq, between the Government of Iraq and other
regions (including the Kurdistan Region) and governorates of Irag. Nothing in this
Article 29.2 shall be understood as implying any contractual relationship or other
relationship between the CONTRACTOR and/or any CONTRACTOR Entity and
the Government of Iraq and/or the regions of Iraq (other than the Kurdistan Region)
and/or and governorates of Iraq.

Any payment duc by the GOVERNMENT to a CONTRACTOR Entity shall be
offsct against future payments due by such CONTRACTOR Entity to the
GOVERNMENT, or paid in Dollars to the bank account designated by the
CONTRACTOR Entity in writing and shall be peid within thirty (30) days of the
date of invoice, after which interest compounded monthly at the rate of LIBOR plus
two (2) percentage points strall be apptied.

Any currency conversion to be made under this Contract shall be at the exchange rate
of the Central Bank of {mag, provided such exchange rate applied to the
CONTRACTOR Entities shall not be less favourable than the rate offered by other
private, commercial or industrial banks in the international market. In the absence of
the Central Bank of Irag or in the event that the Central Bank of Irag is unable to
provide the relevant exchange rate, any currency conversion to be made under this
Contract shall be at the exchange rate of a reputable commercial bank carrying on
business in the international market and approved by the Parties.

The CONTRACTOR shall not realise any gain or loss due to exchange mic
fluctuations and, consequently, any gain or loss resulting from the exchange of
currency shall be either considered as revenue and credited to the Accounts or shall be
considered as a Petroleum Cost and shall be recovered by the CONTRACTOR in
accordance with Articles | and 25, as the case may be,

Each CONTRACTOR Entity shall at all times be entitled to freely convert into
Dollars or any other foreign currency any Iraqi dinars received in the framework of
the Petroleum Operations and to frecly transfer the same Abroad. The conversion rate
shall be as provided under Article 29.4.

63/164

29.7

29.8

29.10

29.11

29.13

30.1

Esch CONTRACTOR Entity shal! have the right to be paid, receive, keep, transfer
und use Abroad, without any restrictions, all proceeds of its share of y

Esch CONTRACTOR Entity and its Subcontractors shall have the right to freely
open and maintain bank accounts for Petroleum Operations within or outside the
Kurdistan Region and other parts of traq.

Fach CONTRACTOR Entity shall have the right to pay in sny freely convertible
currency all its financial requirements for the Petroleum Operations and to convert
these currencies to Iraqi dinars in any bank in the Kurdistan Region or other parts of
Iraq, at the same exchange rate as provided under Article 29.4.

Fach CONTRACTOR Entity shall have the right, without any restrictions, to freely
repatriate Abroad and to freely dispose of:

(a) any proceeds received in the Kurdistan Region or other parts of Iraq from the
sale of Petroleum:

(6) any proceeds received from other operations and activities carried out under
this Contract in the Kurdistan Region or other parts of frag.

Each CONTRACTOR Entity shall haye the right to pay in any foreign carrency its
Subcontractors and its expatriate personnel, either in the Kurdistan Region, other parts
of Iraq, or Abroad. Said Subcontractors and expatriate personnel shall be obliged to
transfer to the Kurdistan Region the amount of foreign currency required for their local
needs and they shall have the right to repstriate the proceeds of the sale of their
belongings in accordance with the regulations in force in the Kurdistan Region.

Fach CONTRACTOR Entity’s Affiliates, Subeortractors and their personnel shall
equally benefit from the same rights as such CONTRACTOR Entity and its
personnc! as regards this Article 29,

For the financing of Petroleum Operations, each CONTRACTOR Entity shall have
the right to have recourse to external financing from third parties or from its Affiliated
Companies on an arm's length basis,

ARTICLE 3) — CUSTOMS PROVISIONS

All services, material, equipment, goods, consumables and products imported into the
Ki Region and other parts of fraq by the CONTRACTOR. any

forcgoing, for use or coasumption in the Petroleum Operations shall be admitted free
and exempt from any and all Taxes on import. The CONTRACTOR, any
CONTRACTOR Entity, its Affilistes, any Subcontractor or any agent of any of the
foregoing shall have the right to re-export from the Kurdistan Region and other parts
of Imag free trom all Taxes on export any material, equipment, goods, consumables
and products that are no longer required for the Petroleum Operations, except where
title has passed to the GOVERNMENT in accordance with Article 20, in which case
re-export shall be approved by the Management Cormmittee,

30.2

30.3

31d

312

‘The CONTRACTOR, any CONTRACTOR Entity, its Affiliates, any Subcontractor
or any agent of aay of the foregoing, and their personnel (including their family
members) shall have the right to freely import into the Kurdistan Region and other
ports of Irag and re-export from the Kurdistan Region and other parts of Iraq any
personal belongings and furniture free and exempt from any Taxes on import or
export, The sale in the Kurdistan Region and other parts of Tray of personal belongings
and furniture of expatriate personne! shall comply with Kurdistan Region Law,

Each CONTRACTOR Entity und its Affiliates shall be entitled to freely export from
the Kunfistan Region and other parts of Irag, free of any Taxes, any Petroleum to which
it is entitled pursuant to the provisions of this Contract.

‘The GOVERNMENT shall indemnify the CONTRACTOR, sny CONTRACTOR
Entity, its Affiliates, any Subcontractor or any agent of any of the foregoing, and their
personnel (including their family members) for any import of export Taxes referred to in
Articles 30.1, 30,2 of 30.3,

ARTICLE 31 - TAX PROVISIONS

Except as expressly provided in this Article 31, and without prejudice to the
exemptions expressly provided for in Article 30 and in this Article 31, each
CONTRACTOR Entity, its Affiliates and any Subconirsctor shall, for the entire
duration of this Contract, be exempt from all Taxes as a result of its income, assets and
activities under this Contract. The GOVERNMENT shall indemnify cach
CONTRACTOR Eatity upon demand agsinst any liability to pay any Taxes assessed or
imposed upon such entity which relate to any of the exemptions granted by the
GOVERNMENT under this Article 31.1, and under Articles 31.4 through 31.11.

Each CONTRACTOR Entity shall be subject to corporate income tax on its income from
Petroleum Operations as provided in Article 31.3, which shall be deemed to be inclusive
and in full and total discharge of any Tax on income, receipts, revenues, gains or profits
of each such entity, Payment of the said corporate income tax shall be made for the
entire duration of this Contract directly to the official Kurdistan Region tax authorities
by the GOVERNMENT, for the account of cach CONTRACTOR Entity, from the
GOVERNMENT'S share of the Profit Petroleum received pursuant to Article 26,

Each CONTRACTOR Entity shall, within: sixty (60) days after the cnd of cach tax
year, provide 4 statement to the appropriate Kurdistan Region tax suthorities of its
profits which are subject to corporate income tax, logether with a calculation of the
amount of corporate income tax due on those profits.

The GOVERNMENT shall, within ninety (90) days after the end of each tax year,

65/164

313

34

3Li

316

34,7

Hs

31.9

31.10

For the purposes of Article 31.2:

(a) The rate of corporate income tax to be applied to cach CONTRACTOR
Entity shall be the generally applicable rate prescribed in the Law of Taxation
(Law No. 4 of 1999), passed by the National Assembly of the Kurdistan
Region, as may be amended from time to time or substituted in respect of
Petroleum Operations (as defined under the Kurdistan Region Oil and Gas
Law) by # petroleum operations taxation law for the Kurdistan Region, bat in
no event in excess of forty per cent (40%), The Parties acknowledge and ngree
that at the Effective Date of this Contract, the corporate income tax mic is
forty per cent (40%) for all net taxable profits in excess of nine million fragi
dinar.

{b) The GOVERNMENT and the CONTRACTOR agree that corporute income
tax shall be calculated for each CONTRACTOR Entity on its net taxable
profits under the Contract, as calculated in accordance with the provisions
relating thereto in the Accounting Procedure,

Each CONTRACTOR Entity, its Affiliates as well 0 any Subcontractors shall be
exempt from any withholding tax applicable on any payments made to them or by
them tw of from Affilimes or third parties, whether inside or outside the Kurdistan
Region and/or Iraq, for the entire duration of this Contract,

Each CONTRACTOR Entity and its Affiliates stall be exempt from Additional
Profits Tax, as referred to in Article 40 of the Kurdistan Kegion Oil and Gas Law or
any successor Tax.

Each CONTRACTOR Entity and xs Affiliates shal! be exempt from Surface Tax, as
referred to in Article 40 of the Kurdistan Region Oil and Gas Luw or any successor
Tax.

Each CONTRACTOR Entity and its Affiliates shall be exempt from Windfall Profits
Taxes, 35 referred to in Articie 40 of the Kuntistan Region Oil and Gas Law or any
successor Tax.

Esch CONTRACTOR Entity and any Subcontractor shal! be subject to the payment
or withholding of the personal income tax and social security contributions for which
such entity or Subcantractor is liable to pay or withhold in respect of its employees who
are Iragi nationals, pursuant to the Law of Taxaion (Law No, 4 of 1999) passed by the
National Assembly of the Kurdistan Region, as may be amended from time to time, in the
same manner as the same shall be generally applied to all other industries, except that a
CONTRACTOR Entity or Subcontractor shall not be liable for such taxes or
contributions with respest to employees of another Person.

Itis acknowledged that double tax treaties will have effect to give relief from taxes to,
but not limited to, the CONTRACTOR, CONTRACTOR Entities, Subcontractors
and employees and other Persons in accordance with the provisions of such double tax
tresties, but shall not impose an additional burden of taxation.

Any value added tax (“VAT”) shail be considered as a Petroleum Cost and shall be cost
recovered in accordance with the provisions of Articles ! and 25,

66/164

31.41 Any value added tax (“WAT"), not otherwise recoverable by the CONTRACTOR under
VAT tow, stall be considered as a Petroicum Cost and shall be cost recovered in
accordance with the provisions of Articles | and 25.

31.12 Notwithstanding any other provision to the contrary in this Contract, the Parties
acknowledge and agree that the provisions of this Article 31 shall apply individually
and separately to all CONTRACTOR Entities under this Contract and that there shall
be no joint and several liability in respect of any liability, duty or obligation referred
to in this Article 31.

ARTICLE 32 - BONUSES

Signature Bonus

32.| A signature bonus of ten million Dollars (US$10,000,000), less five milhon Dollars
(US$5,000,000) in recogrition of work already carried out by the CONTRACTOR nn the
Contract Ares (“Signature Bonus”), shal! be payable to the GOVERNMENT by the
CONTRACTOR within thirty (30) days of the Effective Date,

Capacity Building Bonus

32.2 A capacity building bonus of fifteen million Dollars (US$15,000,000) (“Capacity
Building Bonus”) shall be payable to the GOVERNMENT by the CONTRACTOR
within thirty (30) days of the Effective Date.

Production Bonuses

32.3 In the event of a Crude Oil Commercis! Discovery, the CONTRACTOR shall pay
the following relevant Crude Oil Production Bonus to the GOVERNMENT within
thirty (30) days of the following relevant occurrence:

(@) two million five hundred thousand Dollars (US $2,500,000) when First
Production of Crude Oil from the Contract Area commences;

(b) five million Dollars (US $5,000,000) when production of Crade Oil from the
Contract Area reaches a cumulative amount of ten million Barrets of Crude Oi]
(10 mmbo),;

(c) ten million Dollars (US $10,000,000) when production of Crude Oi! from the
Contmet Area reaches a cumulative amount of twenty five million Barrels of
Crude Oil (25 mmbo) ; and

(d) twenty million Dollars (US $20,000,000) when production of Crude Oil from
the Contract Ares reaches a cumulative amount of fifty million Barrels of
Crude Oil (50 mmbo).

324 In the event of a Non-Associsted Natural Gas Commercial Discovery, the
CONTRACTOR shall pay the following relevant Non-Associated Natural Gas
Production Bonus to the GOVERNMENT within thirty (30) days of the following
relevant occurrence:

32.5

33.1

33.2

33.3

(a) two million five hundred thousand Dollars (US $2,500,000) when First
Production of Non-Associated Natural Gas from the Copntmet Area
commences,

(6) five million Dollars (US $5,000,000) when production of Non-Associated
Naturs! Gas from the Contract Area reaches a cumulative amount of ten million
harrels of oil equivalent (10 mmboe);

(c) ten million Dollars (US $10,000,000) when production of Non-Associated
Natural Gas from the Contract Area reaches a cumulative amount of twenty five
million barrels of oil equivalent (25 mmboe); and

() twenty million Dollars (US $20,000,000) when production of Non-Associated
Natural Gus from the Contract Area reaches a cumulative amount of fifty
million barrels of oil equivalent (50 mmboe).

For the purposes of this Article 32, s Commercial Discovery shall be declared by the
CONTRACTOR to be cither a Crude Oil Commercial Discovery or a Non-
Associated Gas Commercial Discovery and under no circumstances shall a Production
Bonus be due in respect of both Crude Oil and Non-Associated Natural Gas for the
same Commercial Discovery.

No bonus dise pursuant to this Article 32 shall be deemed fo be a Petroleum Cast.

ARTICLE 33— PIPELINES

‘The GOVERNMENT shall obtain any required Permits for the transportation of
Petroleum in the Kurdistan Region and in Iraq as well as any necessary Permits and
easement rights for the construction of any pipelines and related facilities required for
the Petroleum Operations, as provided in Article 33.2,

The GOVERNMENT undernkes to transfer to the CONTRACTOR its rights for
transportation of Petroleam by pipeline. The CONTRACTOR shall have the right to
design, construct, operate and maintain pipelines and any related facilities for the
transportation of Petroleum produced under this Contract.

Prior to the construction of any pipeline and related facilities as provided in Article
33.2, the CONTRACTOR shall submit following information to the Management
Committee:

(2) proposed pipeline route and related facilities;

{b) forecasted pipeline flow rate and capacity;

(c) estimate of financial investment and operating costs of the pipeline and related
facilities;

(4) proposed financing schedule;

(©) construction schedule;

33.4

33.5

33.6

338

339

(f) general technical description of the pipeline and related facilities;

(2) construction plans snd tests;

(h) preventive measures for damage to the enviroament and third parties; and
ti) any other information relating to the pipeline project.

‘The Mimagement Committee shall examine all the above information and shall within
ninety (90) days, approve the proposed pipeline project in accordance with the
provisions of Article 8.5,

CONTRACTOR shall always have priority of access to sach pipelines.

To the exteat that they are incurred upstream of the Delivery Point, any costs
associated with the design. construction, operation and maintenance of the pipelines
and related facilities by CONTRACTOR under this Aricle 33 (“Pipeline Costs”)
shall be considered Petroleum Costs and shall be recovered by the CONTRACTOR
in accordance with the provisions of Articles | and 25.

The CONTRACTOR shail have the absolute right, without any exceptions and for
the entire duration of this Contract, to use, free of charge, any pipeline und related
facilities constructed by CONTRACTOR under this Article 33 and to transport
Petroloum produced from any Production. Area and to operte and maintain any
pipeline and its related facilitics, freely and without any additional costs.

To the extent relsted to transportation upstream of the Delivery Point, any tariffs
received from third parties for use of any pipeline and related facilities by
CONTRACTOR under this Article 33 shall be applied to the recovery of Petroleum
Costs until all Pipeline Costs have been fully recovered by the CONTRACTOR
pursuant to the provisions of Articles | and 25 and shall not be included in income for
corporate income ux purposes. The GOVERNMENT shall be entitled to receive any
sach tariffs from third parties for their use of such pipeline and related facilities when
the said Pipeline Costs bave been fully recovered by the CONTRACTOR. ‘The costs
associated with providing such transportation services for third parties up to the
Delivery Point shall be considered Pipeline Costs and therefore Petroloum Costs and
shall be recovered by the CONTRACTOR in accordance with the provisions of
Articles | and 25.

Upon recovery by the CONTRACTOR of alll the Pipeline Costs, the operating and
maintenance costs of any pipeline and its related facilities shall be borne by the
CONTRACTOR and shall be considered Petroleum Costs and shall be recovered by
the CONTRACTOR in accordance with the provisions of Articles | and 25.

The GOVERNMENT shall have the same rights as the CONTRACTOR for use,
free of charge, of uny pipeline and related facilities constructed by CONTRACTOR

164

33.10

M2

under this Article 33 for the transportation of the share of Petroleum to which the
GOVERNMENT is entitled under this Contract up t the Delivery Point, provided that
where the GOVERNMENT is participating in its capacity as a CONTRACTOR Entity
parsusant to Article 4, it shall be liable firr its share of Petroletmn Costs.

The CONTRACTOR shall bear the cost of operation and maintenance of any pipeline
and related facilities constructed by CONTRACTOR under this Article 33 and all
risks of accidental loss cr damage to such pipeline and related facilities while they are
required for Petroleum Operations.

ARTICLE 34 — UNITISATION

In the event a Reservoir extends beyond the Contract Area into an adjacent area which
is the subject of another Petroleum Contract (as defined by the Kurdistan Region Oil
and Gas Law) (an “Adjacent Contract Area”), or in the event a Reservoir of an
Adjacent Contract Area extends into the Contract Area, the provisions of Article 47,
Paragraph Second of the Kurdistan Region Oi and Gas Law shall apply and the
GOVERNMENT shal! require the CONTRACTOR and the contractor of the
Adjacent Contract Area to agree upon a schedule for reaching agreement of the terms
of the vnitisation of the Reservoir, which terms shall be based on reliable technical,
operational and economical parameters, all in accordance with prudent international
petrolcum industry practice, In the cyent that the Minister of Natural Resources
decides the unitisition pursuant to Article 47, Paragraph Third of the Kurdistan
Region Oil and Gas Law, and if the CONTRACTOR docs not agree with the
Minister of Natural Resource’s decision, the CONTRACTOR shall be entitked to
arbitration pursuant to the provisions of Article 42.1.

For clarification and the avoidance of doubt and notwithstanding Article 47 of the
Kurdistan Region Oil and Gas Law, in the event that a Reservoir extends beyond the
boundaries of the Contract Area into an adjacent area which is not the subject of
another Petroleum Contract (as defined by the Kurdistan Region Oil and Gas Law),
the GOVERNMENT shall, upon the CONTRACTOR 's request, teke the necessary
steps to extend the boundaries of Contract Area so as to include the entire Reservoir
within the Contract Area, provided that the CONTRACTOR can offer the
GOVERNMENT a competitive minimum work program for such adjacent area.

ARTICLE 35 - LIABILITY AND INSURANCE

Liability

35.1

352

Subject to the other provisions of this Contract, the CONTRACTOR, in its capacity
as the entity responsible for the execution of the Petrolcum Operations within the
Contract Area, shall be liable to third parties to the extent provided under applicable
Law for any losses and damage it may cause to them in conducting the Petroleum
Operations, and shall defend, indemnify and hold harmless the GOVERNMENT with
respect to all claims for such loss or damage,

Notwithstanding the other provisions of this Contract, the CONTRACTOR and the
CONTRACTOR Entities shall pot be liable to the GOVERNMENT or the Public

WOAN64
353

355

35.6

Petroleum unless such damage or loss is the result of wilful misconduct or a
material failure to conduct Petroleum Operations in accordance with the terms of this
Contract; provided, however, that such liability cannot result in the event of any
omissions, errors or mistakes committed in good faith by the CONTRACTOR in the
exercise of the powers and authorisations conferred upon the CONTRACTOR by
virtue of this Contract, snd further provided that in no event shall the
CONTRACTOR and the CONTRACTOR Entities be liable for any indirect or
consequential loss or damage whatsoever or any Joss, damages, costs, expenses or
liabititics caused (directly or indirectly) by any of the following arising out of, relating
to, of connected with this Contract or the Petroleum Operations carried out under this
Contract: (i) reservoir or formation damage; (ii) inability to produce, use or dispose of
Petroleum; (iii) loss or deferment of income; (iv) special or punitive damages; or (v)
other Indirect damages or losses whether or not similar to the foregoing.

The CONTRACTOR shall indemnify and hold harmless the GOVERNMENT
against all losses, damages and liability arising under any claim, demand, action or
proceeding brought or instituted against the GOVERNMENT by any employee of the
CONTRACTOR or of any Subcontractor or by any dependent thereof, for personal
injuries, industrial illness, death or damage to personal property sustained in connection
with, related to or arising out of the performance or non-performance of this Contract
regardless of the fault or negligence in whole or in party of any entity or individual.

Notwithstanding Article 35,1, the GOVERNMENT shall indemnify and hold harmless
the CONTRACTOR and the CONTRACTOR Entities against all losses, damages and
: brought

against the CONTRACTOR or any CONTRACTOR Entity by any employee of the
GOVERNMENT or of any Public Company or of any subcontractor of the foregoing or
by any dependent of any such employee, for personal injuries, industrial illness, death or
damage to personal property sustained in connection with, related to or arising out of the
See of this Contract regardless of the faalt or negligence
in whole or in part of any entity or individual,

‘The CONTRACTOR shall take all necessary steps to respond to, and shall promptly
notify the GOVERNMENT of, all emergency and other events (including explosions,
leaks and spills), occurring in relation to the Petroleum Operations which are ceusing
o likely to cause material environmental damage or material risk to health and saficty.
Such notice shull include a summary description of the circumstances and steps ken
and planned by the CONTRACTOR to contro! and remedy the situation, The
CONTRACTOR shall provide such additional reports to the GOVERNMENT as are
reasonably necessary in respect of the effects of such events and the course of all
actions taken to prevent further loss and to mitigete deleterious effects.

In the event of emergency situations as set out in Article 35.4 , at the request of the
CONTRACTOR, the GOVERNMENT, without prejudice and in addition w any
indemnification cbligations the GOVERNMENT may hove, shall assist the
CONTRACTOR, to the extent possible, in any ememency response, remedial or repair
ee muterials and equipment in reasonable quantities

by the CONTRACTOR which are not otherwise readily available to the
CONTRACTOR and by facilitating the measures taken by the CONTRACTOR to bring

7164

34.7

into the Kurdistan Region personnel materials and equipment to be used in any such
emergency response or remedial or tepair effort The CONTRACTOR shall reimburse
the GOVERNMENT's reasonable and necessary costs incurred in such efforts, which
reimbursed amounts shall be considered Petroleum Costs and shall be recovered by the
CONTRACTOR in accerdance with the provisions of Articles 1 and 25.

The GOVERNMENT shall indemnify and hold harmless the CONTRACTOR and
cach CONTRACTOR Entity from and against all costs (including legal costs)
expenses, losses, damages and fiability which such Person may suffer or incur, or
may result from such Person being denied, hindered or prevented from fully
exercising its rights or taking the full benefit of Articles 29.4, and 29.6 to 29.11.

Insurance

35.8

35.9

35.10

35.12

In sccordance with prudent international petroleum industry practice, each
CONTRACTOR Entity shalf maintain any insurance required by applicable Kurdistan
Region Law, as well as any insurance approved by the Management Committee,

Such insurance policies may cover;

() loss of and damage to material and equipmeat used in the Petroleum
Openitions; and

(b) personal injury, damage to third parties and risks of pollution sssociated with
Petroleum Operstions for reasonuble amounts, within the limits approved by
the Management Committee.

Any insurance policy relating to this Contract shall name the GOVERNMENT as an
additional insured party and shall include « waiver of subrogation protecting the
GOVERNMENT against any claim, loss and damage resulting from any Petroleum
Operation conducted by or on behalf of the CONTRACTOR under this Contract, to
the extent that the CONTRACTOR is liable for such claim, loss or damage under this
Contract. The CONTRACTOR shall not be liable for and shall not purchase insurance
cover for any claims arising from negligence or wilful misconduct of the
GOVERNMENT of of any Public Company or of any of its or their subcontractors or of

any personnel of any of the foregoing.

Upon its written request, the GOVERNMENT shall be provided with insurance
certificates, including necessary details, for asy Insurance policy maintained by the
CONTRACTOR which relates to this Contract.

Each CONTRACTOR Entity shall be responsible for the filing of al! claims made
under any insurance policy maintained by such CONTRACTOR Entity which relates
to this Contract, Any premiums and payments relating to such insurance policies shall
be considered Petrolcum Costs and shall be recovered by the CONTRACTOR in
accordance with the provisions of Anicles | and 25.

In any insurance policy maintained by a CONTRACTOR Entity which relates to this
Contract, the amount for which the CONTRACTOR itself is liable (the “Deductibie
Amount”) shal! be reasonably determined between the CONTRACTOR Entity and
the insurer aid such Deductible Amount shall in the event of any insurance claim be

TAG

362

363

364

365

366

36,7

considered 2 Petroleum Cost and shall be recovered by the CONTRACTOR in
accordance with the provisions of Articles | and 25.

ARTICLE 36 — INFORMATION AND CONFIDENTIALITY

The CONTRACTOR shall keep all records, data and information relating to the
Petroleum Operations in accordance with the Kurdistan Region Oil and Gas Law and
prudent intemational petroleum industry practice. In addition, it shall provide the
GOVERNMENT with such information and data as it is obliged to provide under
this Contract.

Upon the GOVERNMENT's written request, the CONTRACTOR shall provide the
GOVERNMENT with samples of any rocks or any other items extracted during the
Petroleum Operations.

The GOVERNMENT shall have title to all data and information, whether ruw, derived,
processed, imerpreted or analysed, obtained pursuant to this Contract.

Fach CONTRACTOR Entity shall have the right, without any limitation, to send Abroad
copies of all reports and technical data, magnetic tapes and other data relating to the
Petroleum Operations, Magnetic tapes or other data, the original of which must be
analysed and processed Abroad, may be transported out of the Kurdistan Region.

Any representatives authorised hy the GOVERNMENT and notified to the
CONTRACTOR shall, upon reasonable prior written notice, have reasonable access
to any information and data relating to the Contract Area in the possession of the
CONTRACTOR which the CONTRACTOR is obliged to provide to the
GOVERNMENT pursuant to this Contract. It is understood that, when exercising
such right, the GOVERNMENT shall ensure it does not unduly interfere with or
hinder the CONTRACTOR's rights and activities.

The CONTRACTOR shall provide the GOVERNMENT upon the
GOVERNMENT'S written request any analysis information, reports, tapes or other
daa (geological, geophysical, logs, interpretations, drilling reports, etc.) related to the
Petroleum Operations in. the possession of the CONTRACTOR. All available
originals of such data shall be transferred to the GOVERNMENT at the end of this
Contract.

Apart from the exceptions stated in this Article 36, the Parties undertake to kesp all
data and information relating tw this Contract and the Petroleum Operations
confidential during the entire term of this Contract and not to divulge or disclose such
data or information to third parties without the specific consent of the other Parties,
such consent not to be unreasonably withheld or delayed. The foregoing
confidentiality obligation shall not apply to information or data which:

(a) is or, through no fault of any Party, becomes part of the public domain;
(b) is Known to the recipient at the date of discicsure;

TANGA

N\&@

368

36.9

36.10

(c) is required to be furnished in compliance with any applicable Law, by 4
government agency having jurisdiction over s CONTRACTOR Entity, by 4
court order or any other legal proceedings; or

(4) ig required to be disclosed pursuant to the rules or regulations of any
government or recognised stock exchange having jurisdiction over a
CONTRACTOR Entity.

Notwithstanding the foregoing in Aricle 36.7, in accordance with prudent
international petrolcum industry practice, such data and information may be disclosed
te

(a) Affiliates of each CONTRACTOR Entity;

(b} employees, officers and directors of each CONTRACTOR Entity and their
respective Affiliated Companies for the purpose of the Petroleum Operations,
subject to each such entity inking customary precautions to ensure such
information is kept confidential;

(&} consultants or agents retained by any CONTRACTOR Entity or its Affiliates
for the purpose of analysing or evalunting information or data:

(d) banks or fisancist institutions retsined by any CONTRACTOR Entity or its
Affiliates with a view to financing Petroleum Operations, including any
professional consultants retained by such bank or financial institution;

( bona fide prospective assignees of a participating interest under this Contract
(including eny entity with whom a CONTRACTOR Entity and/or its Affiliates
are conducting bona fide negotiations directed towards a merger, consolidation or
the sale of n material portion of its or an Affilimes shares);

(prospective or actual Subcontractors and suppliers engaged by a Party where
disclasure of such information is essential to such Subcostractor’s ot supplier's

work for such Party; and

(g) any other Person or entity, upon the price written approval of the non-
disclosing Partics,

provided that disclosure shall not be made pursuant to paragraphs (c), (d), (e) and (9,
unless such third party has entered into a confidentiality undertaking.

Any data and information relating to relinquished or surrendered areas under this
Contract shall become the exclusive property of the GOVERNMENT, who shall
have the right to use same for any purpose, in particular for the purpose of promoting
said areas, Each CONTRACTOR Entity shall be entitled to keep copies of such data
aad information and to use such data and information for any purpose,

Subject to the provisions of this Article 36, the CONTRACTOR may not sell nor
exchange any data related to the Petroleum Operations without the approval of the
GOVERNMENT, which spproval shall not be unreasonably withheld or delayed
where, in the CONTRACTOR's reasonable opinion, such sale or exchange would
benefit the Petroleum Operations.

TANGA

ARTICLE 37 — ENVIRONMENTAL PROVISIONS

37.1 During the performance of the Petroleum Operations, the CONTRACTOR shall take
reasonable measures to ensure that it, the Operstor, its Subcontractors and agents
attend to the protection of the environment and prevention of pollution, in accordance
with prudent international petroleum industry practice in similar physical and
ecological environments and any then applicable Kurdistan Region Law.

37.2 Prior to surrendering a portion of the Contract Area, the CONTRACTOR shall take
reasonable measures to abandon the area to be surrendered in accordance with predent
international petroleam industry practice in similar physical and ecological
environments, Such measures shall include removal or closure in place of facilities,
material and equipmert together with reasonable measures necessary for the
preservation of fauna, flora and ecosystems, all in accordance with prudent
international petroleum industry practice In similar physical and ecological
environments. The CONTRACTOR shall only be responsible for site restoration or
cavironmental damage to the extent the same pertains solely and directly to Petroleum
Operations conducted pursuant to this Contract.

37.3. The CONTRACTOR shall uke reasonable precautions and measures in accordance
with prudent international petroleum industry prctice in similar physical and
ecological environments to prevent any pollution which may arise directly as a result
of the Pewokum Operations and to protect the environment (fauna end flora), water
sources and any other natural resources when carrying out Petroleum Operations.

374 The CONTRACTOR shall, in avcordince with prudent international petroleum
industry practice in similar physical and ccological environments, respect the
preservation of property, agricukural areas, and fisheries, when carying out
Petroleum Operations.

37.5 The CONTRACTOR shall conduct and submit an environmental impact assessment
to the GOVERNMENT within six (6) months after the Effective Date.

National Parks and Nature Reserve Areas

37.6 The CONTRACTOR shall tuke reasonable measures to minimise any adverse
material impact on national parks and nature reserves which may arise directly as a
result of the Petroleum Operations, in accordance with prudent international
petroleum industry practice in similar physical and ecological caviroaments.

37.7 The GOVERNMENT: (i) represents and warrants that, on the Effective Date, there
are no national parks, nature reserves or other protected areas located in whole or in
part within the Contract Area where the CONTRACTOR shall not be entitled to
carry out Petroleum Operations and (ii) covenants that during the term of this
Contract will not designate or create or permit the creation of any national parks,
nature reserves or other protected areas, located in whole or in part within the
Contract Area,

T5164

An. _

Nea

Expenditures

37.8 Any reasonable expenditure incurred by the CONTRACTOR in relation with this
Article 37 shall be decmed Petroleum Costs and shall te recovered by the
CONTRACTOR in accordance with the provisions of Articles | and 25.

Pre-existing Conditions

37.9 The CONTRACTOR is not responsible for sny pre-existing environmental
conditions orany acts of unrelated third parties,

ARTICLE 38 —- DECOMMISSIONING

38.1 To enable the CONTRACTOR to recover the costs associated with future Contract
Arca Decommissioning Operations under this Contract, the CONTRACTOR shall
have the right to establish a reserve fund for future decommissioning and site
restoration (a “Decommissioning Reserve Fund"). The Decommissioning Reserve
Fund may be established ut aay time during the final ten (10) Calendar Years of the
term of the Production Operations of a Production Area but, upon the reasonable
request by the CONTRACTOR, the GOVERNMENT stull allow the
CONTRACTOR to establish such fund over a longer period. Once established, the
CONTRACTOR shall make regular contributions t the Decommissioning Reserve
Fund based upon estimated Petroleum Field decommissioning and site restoration
costs in accordance with prudent jniemational petroleum industry practice, and taking
into account interest received and future interest expected to be earned on the
Decommissioning Reserve Fund. Any contributions by the CONTRACTOR to the
Decommissioning Reserve Fund shall be made in Dollars and shall be deemed
Petroleum Costs when paid into the reserve fund, and shall be recovered by the
CONTRACTOR in accordance with the provisions of Articles | and 25.
Contributions to the Decommissioning Reserve Fund shall be placed with a first rate
bank approved by the Management Committee in accordance with Article 8.5.

38.2 If, at the end of the term of the Production Operations of the Production Area, the
GOVERNMENT decides to mke over production operations in the Production Arca:

(2) the GOVERNMENT shall become liable for its future Decommissioning
Operations;

(b) the contributions and any interest accumulated in the Decommissioning
Reserve Fund, to the exter that such contributions have been recovered as
Petroleum Costs, shall be paid to the GOVERNMENT; and

(c) the GOVERNMENT shall release the CONTRACTOR and the
CONTRACTOR Entities from any obligations relating to Decommissioning
Operations and shall indemnify the CONTRACTOR and the
CONTRACTOR Entities for any costs, liabilities, expenses, claims or
obligations associated therewith,

38.3 Ifthe CONTRACTOR undertakes the Production Area Decommissioning Operations,
the contributions and any interest accumulated in the Decommissioning Keserve Fund
shall be paid to the CONTRACTOR and shall be used for the Decommissioning

Tal 164

384

38.5

38.6

38.7

Operations. The CONTRACTOR shall undertake any such Decommissioning
Operations in accordance with prudent international petroleum industry practice in
similar physical and ecological environments.

If the Decommissioning Reserve Fund is paid to the CONTRACTOR and the
Decommissioning Reserve Fund is not sufficient to cover all Decommissioning Costs
for the Contmet Ares, the balance shail be paid by the CONTRACTOR and may be
recovered, if applicable, by the CONTRACTOR Entitics or any of their Affiliates
from any other area which is the subject of ancther Petroleum Contract (as defined by
the Kurdistan Region Oil and Gas Law) anywhere in the Kurdistan Region and, to the
extent the balance is not recoverable as aforesaid, such remaining balance shall be paid
by the GOVERNMENT to the CONTRACTOR. ‘

If the Decommissioning Reserve Fund is paid to the CONTRACTOR and the
Decommissioning Reserve Fund exceeds all Decommissioning Costs for the Contract
Area, the balance shall be transferred to the GOVERNMENT.

Any expenditure incurred by the CONTRACTOR in relation with this Articlk 38,
includiag any contributions to the Decommissioning Reserve Fund, shall be deemed
Petrolcum Costs and shall be recovered by the CONTRACTOR in accordance with
the provisions of Articles I and 25.

The CONTRACTOR shall submit to the Management Commitice for approval in
accordance with Article 8.5 a detailed plan for decommissioning the Contract Area
facilities and site restoration (the “Decommissioning Plan™), such Deconunissioning
Pian to be submitted no later than twenty four (24) Months prior to the date estimated
by the CONTRACTOR for the end of Commercial Production from the Contract
Area. The Management Committee shall provide comments, if any, on the
Decommissioning Pian within ninety (90) days after receipt. The CONTRACTOR’s
completion of the Decommissioning Operations in accordance, in all material
respects, with the Decommissioning Plan for a Production Area approved by the
Management Committee shall satisfy all of the CONTRACTOR’s obligations with
respect to the performance of Decommissioning Operations for such Production Area.
In the event the GOVERNMENT does not agree that Decommissioning Operations
for a Production Area were carried out in accordance with the approved
Decommissioning Plan, it must advise the CONTRACTOR within six (6) months of
CONTRACTOR's completion of such operations,

ARTICLE 39 — ASSIGNMENT AND CHANGE OF CONTROL

Assignment to Affiliates

39.1

Each CONTRACTOR Entity shall be free to sell, assign, transfer or otherwise
céspose of all or part of its rights, obligations and interests under this Contract to an
Affiliated Company or to another CONTRACTOR Entity with the prior consent of
the GOVERNMENT, which consent shall not be unreasonably delayed or withheld.

THANG

Assignment to Third Parties

39.2

39.3

39.5

39.6

Each CONTRACTOR Entity shall have the right to sell, assign, transfer or otherwise
dispose of all or part of its rights and interests under this Contract to any third party
{rot being an Affiliated Company or another CONTRACTOR Entity) with the prior
consent of GOVERNMENT, which consent shall not be unreasonably delayed or
withheld. Any CONTRACTOR Entity proposing to sell, assign, transfer or otherwise
dispose of all or part of its rights and inierests under this Contract to any such third
party shall request such consent in writing, which request shall be accompanied by
reasonable evidence of the technical and financial capability of the proposed third
party asnignes.

In order for any deed of sale, assignment, transfer or other disposal as provided under
Articles 39.1 or 39.2 to be effective, the Parties and the relevant third party, if any,
shall enter into @ bindiag and enforceable instrument of ussignment and novution,
which shall include an undertaking by the transferee or assignee to fulfil the
obligations under this Contract which correspond to the interest transfered of assigned,

By way of clarification, and pot in limitation of the foregoing provisions of this
Article 39, the GOVERNMENT shall not be considered to be acting unreasonably in
withholding consent to apy such assigament if the assignment to such proposed
assignes is deemed contrary to the GOVERNMENT 's interests, as evidenced in
writing 10 that offect signed by the duly authorised representative of the
GOVERNMENT below,

In the event a CONTRACTOR Entity assigns or in any other way transfers its rights
and interests under this Convact, including through the exercise of the Option of
Government Participation or the Option of Third Party Participation, whether in
whole or in part, such assignment or transfer shall not give rise to any Tax, including
on the consideration paid or received or on the income or gain therefrom,

The GOVERNMENT may not at any time transfer any or all its dghts and
obligations under this Contract to any Person, including to « Public Company or any
other company or entity, except in accordance with Article 4.

Change of Control

397

“Change of Control” for the purpose of this Article 39.7 means any direct or indirect
change of the identity to the Person who Controls a CONTRACTOR Entity (whether
through merger, sale of shares or of other equity interests, or otherwise) through a
single transaction or series of transactions, from one or more transferors to one or
more transferees, in which the market value of such entity’s participating interest
(which shall be as specified in the Joint Operating Agreement relating to this
Contract, or where there is only oa CONTRACTOR Entity, one hundred (100%)
per cent) in this Contract represents more than seventy five per cent (75%) of the
aggregate market value of the assets of such entity and its Affilistes that are subject to
the Change in Control, For the purpose of this definition: “Controf” means the direct
or indirect ownership or control of the majority of the voting rights af the applicable
entity at its shareholders’ meetings or their equivalent; and “market value” shall be
determined based upon the amount in cash a willing buyer would pay « willing seller
in an Arm's Length transaction.

78/164

40.2

Esch CONTRACTOR Entity which is or anticipates with a reasonable degree of
certainty that it will be subject to a Change in Control, other than to an Affiliated
Company or a CONTRACTOR Entity, shall notify the GOVERNMENT as soon as
practicable after it becomes aware of the Change in Control or anticipated Change in
Cantrol and request the consent of GOVERNMENT, which consent shall not be
unreasonably delayed or withheld.

A Change in Control shall not give rise to any Tax including on the consideration paid
or received or on the income or gain therefrom.

ARTICLE 40 - FORCE MAJEURE

No delay, default, breach or omission of the CONTRACTOR in the execution of any
of its obligations under this Contract shall be considered a failure to perform this
Contract or be the subject of a dispute if such delay, default, breach or omission is due
to a case of Force Majeure. In such event the CONTRACTOR shall promptly notify
the GOVERNMENT in writing and tke all reasonably appropriate measures to
perform its obligations under this Contract to the extent possible. The time resulting
from any such delay or curtailment in the execution of such obligations, increased by
the time necessary to repair any damage resulting from or occurred during such delay
or curtailment, shall be added to any time period provided under this Contract
(including the Exploration Period and any extension thereto, any Sub-Period and any
extension thereto and any Development Period and any extension thereto). The Parties
shall moct as soon as possible after the notification of Farce Majcure with view to
using reasonable endeavours to mitigate the effects thereof.

For the purpose of this Contract, “Force Majeare” means any event that is
unforeseeable, insurmountable and irresistible, not due to any error or omission by the
CONTRACTOR but due to circumstances beyond its control, which prevents or
impedes execution of all or part of its obligations under this Contract, Such events
shall include the following:

(a) war, whether declared or not, civil war, insurrection, riots, civil commotion,
terrorism, any other hostile acts, whether internal or external;

(b) strikes or other labour conflicts;

(c) accidents or blowouts;

@ quarantine restrictions or epidemics;

{c) any uct, event, happening or Occurrence duc to natural causes, in particular,
but without limitation, floods, storms, cyclones, fires, lighting, or
earthquakes;

(f) —_ environmeatal restrictions, which the GOVERNMENT has not notified to the
CONTRACTOR;

(x) except in respect of the GOVERNMENT aad/or any Public Company which
may be a CONTRACTOR Entity, any acts or orders of the

THES

GOVERNMENT, any minister, ministry, department, sub-division, agency,
authority, council, committee, or other constituent clement thereof, any
corporation owned and/or controlled by the aay of the foregoing: and

(bh) any acts of orders of any other government claiming or asserting jurisdiction
over the subject matter of this Contract, any minister, ministry, department,
sub-division, agency, suthority, council, committes, or other constituent
element thereof, or any corporation owned and/or controlled by any of the
foregoing.

40.3 The intention of the Parties is that Force Majeure shall receive the interpretation that
complies most with prudent international petroleum industry practice. Force Majeure
affecting a CONTRACTOR Entity or an Affiliated Company of a CONTRACTOR
Entity shall be decmed Force Majeure affecting the CONTRACTOR if the
consequence of such Force Majeure prevents the performance of any of the
CONTRACTOR'S obligations under this Contract.

ARTICLE 41 — WAIVER OF SOVEREIGN IMMUNITY

‘The GOVERNMENT and any Public Company whieh may be a CONTRACTOR Entity at
any time hereby fully and irrevocably waives aay claim to immunity for itself or any of its
mssets,

This waiver includes any claim to immunity from:

(a) any expert determination, mediation, or arbitration proceedings commenced pursuant
to Article 42;

(b) any judicial, administrative or other proceedings to aid the exper determination,
mediation, or arbitration proceedings commenced pursuant to Article 42: and

(c) aay effort to confirm, enforce or execute any decision, settlement, award, judgment,
service of process, execution order or attachment (including pre-judgment attachment)
that results from an expert determination, mediation, arbitration or any judicial,
administrative or other proceedings commenced pursuant to this Contract.

ARTICLE 42 - ARBITRATION AND EXPERT DETERMINATION
Negotiation, Mediation and Arbitration
42.1 For the purpose of this Article 42.1, “Dispute” shall mean any dispute, controversy or
claim (of any and every kind or type, whether based on contract, tort, statute,
regulation or otherwise) arising out of, relating to, or connected with this Contract or
the operations carried out under this Contract, including any dispute as the
construction, existence, vulidity, interpretation, enforceability, breach or termination

of this Contract, which arises between the Parties (or between any one or more
entities constituting the CONTRACTOR and the GOVERNMENT).

RO/164

In the event of a Dispute, the parties to the Dispute shall use their reasonable
endeavours to negotiate promptly in good faith a mutually acceptable resolution of
such Dispute.

Subject to the provisions of Article 42.2. a Party who desires to submit a Dispute for
résolution which has not been promptly resolved as aforesaid shall commence the
dispute resolution process by providing the other parties to the Dispute written notice
of the Dispute (“Notice of Dispute”). ‘The Notice of Dispute shall identify the parties
to the Dispute, shall contain a brief statement of the nature of the Dispute and the
relief requested and shall request negotiations among Senior Representatives

(a) In the event that any Notice of Dispute js given in accordance with this Article
42.1, the parties to the Dispute shall first seek settlement of the dispute by
negotiation between Senior Representatives. “Senior Representative” means
any individual who has authority to negotiate the settlement of the Dispute for a
party to the Dispute, which for the GOVERNMENT shall mean the Minister of
Natural Resources. Within thirty (30) days after the date of delivery of the
Notice of Dispute, the Senior Representatives representing the parties to the
Dispute shall mect at a mutually accepmble date, time and place to cxchange
relevent information in an attempt to resolve the Dispuic. If a Senior
Representative intends to be accompanied at the meeting by a legal adviser, each
other party shal! be given written notice of such intention and its Senior
Representative may also be accompanied at the meeting by a legal adviser.

(b) sf the Dispute cannot be resolved by negotiation in accordance with Article 42.1
(a) within sixty (60) days after the date of the receipt by each party to the Dispute
of the Notice of Dispute or such further period as the parties to the Dispute may
rede dnp Sacer are avrdoey Baavee yesh or awe
mediation in accordance with the London Court of Intemational Arbitration
(“LCIA”) Mediation Procedure, which Procedure shall be deemed to be

by reference into this Article, and the parties to such Dispute
shall submit to such mediation procedure.

(c) If the Dispute is not settled within the earlier of (A) sixty (60) days of the

cnc spre raloannk in? agent gph onirnydere

may otherwise agree in writing under the mediation procedure under

patie 2.1) wid GO ces hondeed and treaty (EID) dops ofty tn delivery’ of

the Dispute Notice, any party to the Dispute may refer the Dispute to, and seek

final resolution by, arbitration under the LCIA Rules, which Rules shall be
deemed to be incorporated by reference into this Article.

@ Any arbitration shall be conducted by three (3) arbitrators.

(ii) If the parties to the Dispute sre the GOVERNMENT and all the
CONTRACTOR = Entities, the GOVERNMENT and the
CONTRACTOR shall each appoint one (1) arbitrator. If the parties to
the Dispute are the GOVERNMENT and more than one, but not all
the CONTRACTOR Entities, the GOVERNMENT shall appoint
one (1) arbitrator and such CONTRACTOR Entities shall appoint one
(1) arbitrator. If the parties to the Dispute are the GOVERNMENT

S1/164

and one CONTRACTOR Entity, the GOVERNMENT and such
CONTRACTOR Entity shall cach appoint one (1) arbitrator.

(iii) In any event, the two arbitrators so appointed shall, in good faith, use
all reasonable endeavours to agree on the appointment of the third
arbitrator, who will chair the arbitral tribunal. In case of failure to
appoint an arbitrator or to agree on the appointment of the third
arbitrator, Rules of the LCIA shall apply.

(vi) Arbitration shall take place in London, England. The language to be
used in any prior negotiation, mediation and in the arbitration shall be
English. During the arbitration procedure and until the arbitral
decision, the Parties shall continue ty perform their obligutions and take
no actions that would impair the Contract. The arbitral award may be
enforced by any court of competest jurisdiction, including in the
Kurdistan Region. Any award shall be expressed in Dollars.

(v) The Parties agree that the arbitral award shall be final and not subject
to any appeal, including to the Courts of England on issues of Law.

(vi) With respect 2 any matter referred to arbitration under Article 43,4,
the arbitral tribunal shall haye the authority to amend this Contract to
restore the economic position referred to in Article 43.3,

Expert Determination

42.2 Any disagrecment between the Partics relating to Articles 15.9, 27.2 and 27.9, as well
2s any disagreement the Parties agree to refer to an expert, shall be submitted to an
expert, The Management Commitwe shall propare and agree appropriate terms of
reference relating to the disagreement to be submitted to the expert, in. accordance
with Articie 8.5 (“Terms of Reference”), a5 soon as possible after the Effective Date.

@®

(by

The disagreement shall be submitied to an expert appointed by mutual
agreement of the Partics within thirty (30) days following the date of
preparation and agreement of the Terms of Reference by the Management
Committee. If the Parties cannot agree on the choice of the expert within such
thirty (30) day period, at the request of either Party, the expert shall be
appointed by the President of the Energy Institute in London, England. Any
expert appointed must have the necessary qualifications for reviewing and
deciding on the subject matter of the disagreement.

The duties of the expert shall be stated in the Terms of Reference prepared and
agreed by the Management Committee. The Management Committee shall
promptly provide the expert with the agreed Terms of Reference relating to the
disagreement. Each Party shall have the right to give to the expert in writing
any information which it considers useful, provided it does so within forty-five
(45) days after the expert’s appointment. Such information shall be provided
to the other Party at the same time and such other Party shall be entitled to
provide comments on such information to the first Party and the expert within
thirty (30) days after receiving such information, The expert shall have the

B2/164

right to review and verify any information he deems useful to assist him in his
review of the disagreement.

(c) The expert shall render his decision within forty-five (45) days of his receipt
of the Terms af Reference and the information referred to in Article 42.2.
Subject to the provisions of Article 15.9, any decision of the expert shall be
final and shall not be subject to any appeal, except in the case of manifest
error, fraud or malpractice. Any costs and expenses associated with the expert
determination shall be shared equally between the Parties,

General

423 No negotiation, mediation, arbitration or expert determination procedure under this
Article 42 shall exempt the Parties from fulfilling their respective legal and/or
contractual obligations,

ARTICLE 43 - GOVERNING LAW, FISCAL STABILITY AND AMENDMENTS

Governing Law

43.1 This Contract, including any dispute arising therefrom, thereunder or in relation
thereto and the agreement to arbitrate in Article 42, shall be governed by English law
(except any rule of English law which would refer the matter to another jurisdiction),
together with any relevant rales, customs and practices of international law, as well as
by principles and practice generally accepted in petroleum producing countries and in
the international petroleum industry.

Fiscal Stability

43.2 The obligations of the CONTRACTOR in respect of this Contract shall not be
changed by the GOVERNMENT and the general and overall equilibrium between
the Parties under this Contract shall not be affected in ao substantial and lasting
manner,

43.3 The GOVERNMENT guarantees to the CONTRACTOR, for the entire duration of
this Contract, that it will maintain the stability of the legal, fiscal and economic
conditions of this Contract, as they result from this Contract and as they result from
the laws and regulations in force on the date of signature of this Contract. The
CONTRACTOR has entered into this Contract on the basis of the legal, fiscal and
coonomic framework prevailing et the Effective Date. If, at any time after the
Effective Date, there is any change in the legal, fiscal and/or economic framework
under the Kurdistan Region Law of other Law applicable in or to the Kurdistan Region
which detrimentally affects the CONTRACTOR, the CONTRACTOR Entities or
any other Person entitled to benefits under this Contract, the terms and conditions of
the Contract shall be altered so as to restore the CONTRACTOR, the
CONTRACTOR Entities and any other Person entitied t benefits under this
Contract to the same overall economic position (teking into sccoust home country
taxes) as that which such Person would have been in, had no such change in the legal,
fiscal and/or economic framework cocurred.

43.4

43,5

43.6

Ifthe CONTRACTOR believes that its economic position, or the economic position
of 1 CONTRACTOR Entity or any other Person entitled to benefits under this
Contract, has been detrimentally affected as provided in Article 43.3, upon the
CONTRACTOR 's written request, the Parties shall meet to agree on any necessary
measures or making any appropriate amendments to the terms of this Contract tp re-
establishing the equilibrium between the Parties and restoring the CONTRACTOR,
the CONTRACTOR Entities or any other Person entitled to benefits under this
Contract to the position (taking into account home country taxes) it was in prior to the
occurrence of the change having such detrimental effect. Should the Parties be unable
to. agree on the merit of amending this Contract and/or on.any amendments to be made
to this Contract within nincty (90) days of the CONTRACTOR’ s request (or such other
period 2s may be agreed by the Parties), the CONTRACTOR may refer the matter in
dispute to arbitration as provided in Article 42.1, without the necessity of first referring
the matter to negotiation and mediation.

Without prejudice to the generality of the foregoing, the CONTRACTOR shall be
entitled to the benefit of any future changes to the petroleum legislation or any other
legislation complementing, amending or replacing it.

The Parties agree to cooperate in all possible ways with a view to fully achieving the
objectives of this Contract. The GOVERNMENT shall fucitiowe the performance of
the Petroleum Operations by promptly granting to the CONTRACTOR any
necessary authorisation, permit, licence or access right and making available any
existing facilities and services with a view to the Parties obtaining maximum matual
benefit from the Contract.

Amendments

437

438

Any amendment to this Contract shall be the subject of a formal amendment, duly
approved in writing by the Parties and subject to the same conditions of validity as
this Contract. Notwithstanding the foregoing, the GOVERNMENT has the right and
authority to waive or modify the application of the provisions of this Contract on a
case-by-case basis without having to fulfil the conditions of validity of this Contract.

‘This Contract constitutes the entire agreement of the Parties and supersedes any and
all prior understandings or agreemeats in respect of the subject matter of this Contract.

Unless otherwise expressly stated elsewhere in this Contract, so failure or delay of
any Party to exercise any right, power or remedy under this Contract shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or future exercise thercof or the exercise of any other right,
power or remedy.

alidity

43,10 AS signatories to this Contract for ard on behalf of the GOVERNMENT, the Ministry
of Natural Resources in the Kurdistan Region and the Regional Council for the Oil
and Gas Affairs of the Kurdistan Region ~ Iraq hereby represent that they agree and
approve this Contract for the purposes of the Kurdistan Region Oil and Gas Law.

441

44.2

ARTICLE 44- NOTICES
All notices, demands, instructions, waivers, consents or other communications to be
provided pursuant to this Contract shall be in writing in English, shall be effective
upon receipt, and shall be seat by receipted hand delivery or by email (followed by
delivery by reputable international air courier company with an establishment in Erbil
in the Kurdistan Region) to the following addresses:

To the GOVERNMENT:

Attention:

His Excellency the Minister of Natural Resources
Address:

Ministry of Natural Resources

Kurdistan Regional Government

Erbil, Kurdistan

Email: mor@krgoil.com

To the CONTRACTOR:

Attention: The Directors

Address: Hirzel Court, St Peter Port, Guernsey, Channel Islands, GY! 2NL

Email; info@herimgeoilcorp.com

A notice delivered by email (followed by air courier) shall, save for manifest error, be
deemed to have been delivered upon its transmission by email,

The above address and/or designated representative of any of the Partics may be
changed on giving ten (10) days prior notice to the other Party delivered pursuant to
Article 44.1,

85/164

45.1

45.2

45.3

454

ASS

ARTICLE 45—'TERMINATION

Subject to the provisions of Article 45.5, the GOVERNMENT shall have the right to
terminate this Contract in the event the CONTRACTOR:

{2} fails to meet o material financial obligation expressly stated in this Contract; or

(b) during the First Sub-Period does not curry out drilling and seismic acquisition,
as detailed in Article 10.2 or, during the Second Sub-Period (or earlier), does
not carry out drilling and seismic acquisition, as detailed in Article 10,3; or

() interrupts Production for a period of more than ninety (90) consecutive days with

Majeure is an acceptable justification for such interruptions or

(®) _ intentionafly extracts or produces any mineral which is not covered by the object
of this Contract, unless such extraction or production is expressly authorised or
unavoidable as a result of operations carried out in accordance with prudent
international petroleum industry practice; or

(ce) if the CONTRACTOR comprises solely one entity, is declared bankrupt in
accordance with applicable Law;

a wilfully refuses to abide by negotistion, medistion, arbitration of expert decision
under Article 42 ; or

(g) if a CONTRACTOR Entity named as 4 perty to the agreement contained in
Annex C fails to meet a financial obligation expressly stated in that annex.

The GOVERNMENT may also terminate the Contract only in respect of one
CONTRACTOR Entity if such entity is subject to a Change of Control for which the
GOVERNMENT has not given its authorisation in accordance with Article 39.7.

At any time prior to the Development Period, the CONTRACTOR shall have the
right to terminate this Contract by surrendering the entire Contract Area in accordance
with the provisions of Article 7.

During the Development Period, the CONTRACTOR shall have the right to
terminate this Contract at any time by surrendering afl Production Areas, provided its
then current obligations have been satisfied in accordance with this Contract.

If the GOVERNMENT intends to exercise its right to terminate this Contract
parsusnt to Article 45.1, it shall first comply with the following provisions:

(2) The GOVERNMENT shall notify the CONTRACTOR of its intention to
terminate this Contract stating the reasons for such termination and requesting
the latter:

(i) to remedy the default; or

(ii) to propos acceptable compensation,

86/164

45.6

45.7

45.8

46.1

46.2

(b) LE, within three (3) Months after the notice referred to in Article 45_5(a), the
CONTRACTOR has not remedied the situation complained of by the
GOVERNMENT to its satisfaction or offered compensation acceptable to the
GOVERNMENT in each case acting reasonably, the GOVERNMENT shall
notify the CONTACTOR in writing that the Contract shall be terminated
from the termination date detailed in such notice. This Contract shall terminate
on such termination date unless the CONTRACTOR issues a notice of
dispute as provided under Article 42, in which case this Contrsct shall remain
in force until a final settlement of the dispute has been rcached in sccordance
with the dispute resolution provisions of Article 42.

The foregoing provisions of this Article 45.5 are subject to the proviso that, in case of
a dispute where there hes been breach of this Contract which has becn submitted to
dispute resolution pursuant to Article 42, the GOVERNMENT shall sot be entitled to
exercise its right to terminate this Contract prior to @ final determination under Article
42 in favour of the GOVERNMENT.

Ifthe GOVERNMENT terminates this Contract pursuant to the provisions of Anicles
45.1 and 43.5, the CONTRACTOR shall lose ali its rights and interests under this
Contract, Notwithstanding the foregoing, the provisions of Articles 14,10, 16.7, 30,
3A, 35.1, 35,3, 35.4, 35.7, 36, 38.2(c), 41, 42, 43.1 to 43,6. and Annex C shall survive
the termination or expiry of this Contract.

Ifa CONTRACTOR Entity breaches Article 46.1 or 46.2 the GOVERNMENT or
another CONTRACTOR Entity may terminate this Contract in respect of the first
CONTRACTOR Entity.

If the Contract is terminated under Article 45.2 of 45.7, the interest of the relevant
CONTRACTOR Entity shall be transferred to the other CONTRACTOR Entities in the
proportions in which their respective percentage intorests bear to the aggregaie of
their respective percentage interests under the relevant Joint Operating Agreement or
in such other proportions as such CONTRACTOR Entities shall agree between them
for the market value thereof (as such term is defined in Article 39.7), Such transfer shall
not give rise to any Tax including on the consideration paid or received or on the
income or gain therefrom.

ARTICLE 46 — APPLICATION OF CORRUPTION LAWS

If this Contract is reasonably proven to have been obtained in violation of Kurdistan
Region Law conceming corruption, this Contract is void ab initio.

Each CONTRACTOR Entity agrees that if it is, at any time, reasonably proven to be in
breach of Kurdistan Region Law conceming corruption the provisions of Article 45.7
apply.

87/164

ARTICLE 47 —- EFFECTIVE DATE
This Contract shall become cffective and be binding on the Partics upon the signature of the
Contract by the duly authorised representatives of the GOVERNMENT and the
CONTRACTOR, as provided below.
Entered into in four (4) originals in Erbil, the Kurdistan Region on Tuesday 2 October, 2007.

For the KURDISTAN REGIONAL GOVERNMENT

ey

By ti By:
Nechirvan Barzani Ashti Hawrami
Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council On behalf of the Ministry of Natural
for the Oi! and Gas Affairs of Resources in the Kurdistan Region

the Kurdistan Region - Iraq

For cach CONTRACTOR Entity

HERITAGE ENERGY MIDDLE EAST LIMITED

88/164

ee.
| Se Te

[Easting | Warthing | Cangitude]

5 1”
1.200.000 SR iluiotore

13

1.4.3

PARAGRAPH 1 - GENERAL PROVISIONS

Parpose

To classify expenditures, define further Petroleum Costs (in addition to those
defined as such in the Articles of the Contract), and prescribe the manner in
which the CONTRACTOR's Accounts shall be prepared and approved,

Definitions

Words and phrases to which a meaning has been assigned in Article | or other
Articles of the Contract shall have the same meaning when used in this Annex.

Inconsistency

In the event of any inconsistency or conflict between the provisions of this
Annex and the other provisions of the Contract, then the other provisions of
the Contract shall prevail

Accounting Records and Reports

The CONTRACTOR shall maintain the Accounts in accordance with Article
15.1 and in accordance with this Accounting Procedure, including in
accordance with the charts of Accounts agreed under Paragraph 1.4.2.

Within sixty (60) days of the Effective Date, the CONTRACTOR shall
submit to and discuss with the GOVERNMENT a proposed outline of charts
of Accounts, which outline shall be in accordance with genemlly accepted
standards and recognized accounting systems and consistent with normal
petroleum industry practice and procedures. Within ninety (90) days of
receiving the above submission, the GOVERNMENT shall cither provide
written notification of its approval of the proposal or request in writing
revisions to the proposal. Within one hundred and cighty (180) days after the
Effective Date, the CONTRACTOR and the GOVERNMENT shall agree on
the outline of charts of Accounts which shall describe the basis of the
accounting system and procedures to be developed and used under this
Contract. Following such agreement, the CONTRACTOR shall expeditiously
prepare and provide the GOVERNMENT with formal copies of the
comprehensive charts of Accounts and manuals related to the accounting,
recording and reporting functions, and procedures which are, and shall be,
observed under the Contract.

the generality of the foregoing, the CONTRACTOR shall

Notwithstanding
make regular Stemenis relating to the Petroleum Operations. These
Statements are as shown:

90/164

UP

‘ jo

\.

144

1.6.1

1,62

1.6.3

(a) —_ Produiction Statement (as indicated in Paragraph 6).
(b) Value of Production and Pricing Statement (as indicated in Paragraph
7%).

(c) Cost Recovery and Share Account Statement (as indicated in
Paragraph 8).

(d) Statement of Expenditures and Receipts (as indicated in Paragraph 9}.
{c) Final End-of-Year Statement (as indicated in Paragraph 10).
(f) Budget Statement (as indicated in Paragraph 12).

All reports and statements shall be prepared in accordance with the Contract,
Kurdistan Region Law, and where there are no relevant provisions of cither of
these, in accordance with prudent international petroleum industry practice.

Language and Units of Account

All Accounts shall be maintained and prepared in the English language und
shall be recorded in Dollars, Where necessary for clarification, the
CONTRACTOR may also maintain Accounts in other currencies,

Aadit and Inspection Rights of the GOVERNMENT

In addition to the provisions of Articles 15.3 to 15.7 and 15.9, the following
provisions shall apply to any audit carried out in accordanc: with Articles 15.3
to 15.7:

For purposes of auditing, the GOVERNMENT, acting reasonably and in
accordance with prudent intemational petroleum industry practice, may
examine and verify, at reasonable times upon reasonable prior written notice
to the CONTRACTOR, all charges and credits relating to the Petroleum

considered necessary by the GOVERNMENT to audit and verify the charges
and credits, values and treatments.

Furthermore, the auditors shall have the right in connection with such audit, to
visit and inspect at reasonable times, all sites, plants, facilities, warchouses

Where the GOVERNMENT requires yerification of charges made by an
Affiliated Company of the CONTRACTOR, the GOVERNMENT shail
have the right to obtain an audit certificate for such changes from an
internationally recognized firm of public accountants acceptable to both the
GOVERNMENT and the CONTRACTOR, whikh may be the
CONTRACTOR'S statutory auditor.

O1164

\M.

164

1.6.4

17

a

1.7.2

18

19

All agreed adjustments resulting from an audit shall be promptly made in the
CONTRACTOR’s Accounts and any consequential adjustments to payments
due to the CONTRACTOR or to the GOVERNMENT, ox the case may be,
shall be made promptly.

When issues are outstanding with respect to an audit, the CONTRACTOR
shall maintain the relevant documents and permit inspection thereof until the
issue is resolved,

Payments

Unless as otherwise provided in Article 24, Article 29 or other Articles of the
Contract:

All payments between the Parties «hall, unless otherwise agreed, be in Dollars
and be made through 3 bank designated in writing by each receiving party; and
all sums due under the Contract shall be paid within thirty (30) days following
the end of the Month in which the obligation to make such payment occurred.

All sums due by one party to the other under the Contract shall, for cach day
such sums are overduc, bear interest compounded monthly at LIBOR plus two
percent (2%).

Currency Exchange Rates

In addition to the provisions of Article 29, the following provisions shall apply
to any cachariges of currcavy carried out in accordance with Article 29:

Amounts received and Petroleum Costs incurred, shall be converted from
Sere ccc ak ded nace Gees eee eos

procedures which shall reflect yencrally accepted accounting
reson ta fie ‘eavouoanh patient Siac, and with reference to
exchange mites obtained in accordance with Article 29,

Accrual Basis, Cash Flow Basis and Reports

All books and Accounts shall be prepared on an accrual basis in accordance
with generally accepted accounting principles used in the international
petroleum industry.

Values and Treatments
Values and treatments proposed by the CONTRACTOR relating to ull
Petroleum Costs shall be subject to challenge by the GOVERNMENT in the

course of audit to ensure that they are in accordance with the provisions of this
Accounting Procedure.

O2164

PARAGRAPH 2 — CLASSIFICATION, DEFINITION AND ALLOCATION OF

24

22.6

COSTS AND EXPENSES
Segregation of Costs and Expenses

Petroleum Costs shall be segregated in accordance with the purposes for
which such Petroleum Costs are made. The purposes which shall qualify are:

(a) those which have been included in the approved Work Program and
Budget for the yeur in which the Costs and Expenditures are made:

(b) expenditures incurred in cases of emergency as set out in Articies 11.7,
13.5, 13.9 35.5, 35.6 and any other Articies of the Contract;

(c) any other purposes agreed in the Articles of the Contract: and
(d) other items which have been agreed by the Parties from time to time,

All Petroleum Cosis recoverable under Paragraph 3 relating to Petroleum
Operations shall be classified, defined and allocated as set out below.

Exploration Costs

Exploration Costs are all direct and allocated indirect costs and expenditures
incurred in carrying out the Exploration Operations, including all direct und
allocated indirect costs and expenditures incurred in the search for Petroleum
in an urea which is, or was at the time when such costs and expenses were
incurred, part of the Contract Area including:

Aerial, geophysical, geochemical, paleontological, geological, 1opographical
and seismic surveys and studies and their interpretation and purchased
geological and geophysical information,

Stratigraphic test hole drilling and water well drilling.

Labour, materials, supplics, and services used in drilling wells with the object

of finding Petroleum or Appraisal Wells excluding any costs of the subsequent
completion of such wells as producing wells.

Facilities to the extent used in support of the purposes described in Paragraphs
2.2.1, 2.2.2 and 2.2.3, inchiding access ronds.

That portion of all service expenditures and that portion of al! general and
administrative expenditures directly attributable to Exploration Costs or
allocated thereto on # consistent and equitable basis.

Any other expenditures incurred in the search for and appraisal of Petroleum
after the Effective Date and not otherwise covered under this Paragraph 2.2.

O3/164

Ma J

24

24.1

24.2

2.4.3

244

Gas Marketing Costs

Gas Morketing Costs are all direct and allocated indirect costs and
expenditures incurred in carrying out Gas Marketing Operations and include
that portion of all service expenditures and that portion of all general and
administrative expenditures directly attributable to Gas Marketing Costs or
allocated thereto on # consistent and equitable basis.

Development Costs

Development Costs are all direct and allocated indirect costs and expenditures
incurred in carrying out Development Operations including all direct and
allocated indirect costs and expenditures incurred in:

Drilling wells which are completed as producing wells and drilling wells for
purposes of producing from a Petroleum reservoir, whether these wells are dry
or producing and drilling wells for the injection of water or gas to enhance
recovery of Petroleum.

Completing wells by way of installation of casing or equipment or otherwise
after a well has bees drilled for the purpose of bringing the well into use asa
producing well or as a well for the injection of water or gas to enhance
recovery of Petroleum.

The costs of Petroleum production, transport and storage facilities such as
pipelines, flow lines, production and treatment units, wellhead equipment,
subsurface equipment, enhanced recovery systems, Petroleum storage
facilities, and access roads for production activities.

Engineering and design studies for the wells and facilities referred to in
Paragraphs 2.4.1, 2.4.2 aml 2.4.3.

And including that portion of all service expenditures and that portion of all
general and administrative expenditures directly attributable to Development
Costs of allocated thereto on a consistent and equitable basis; and any other
expenditure incurred in the Development Operations and not otherwise
covered under Paragraph 2.3,

Production Costs

Production Costs are all direct and allocated indirect costs and expenditures
incurred in carrying out Production Operations, including all direct and
allocated indirect costs and expenses incurred in Petroleum Operations after
First Production which are other than Exploration Costs, Gas Marketing Costs,
Development Costs and Decommissioning Coss. Production Costs include
that portion of all service expenditures and that portion of all general and
administrative expenditures directly attributable to Production Costs or
allocated thereto on a consistent and equitable basis.

94/164

2.6

2.7

2.8.1

Decommissioning Costs

Decommissioning Costs are all direct and allocated indirect costs and

incurred in carrying out Decommissioning Operations and
include that portion of all service expenditures and that portion of all general
and administrative expenditures directly attributable to Decommissioning
Costs ar allocated thereto on a consistent and equitable basis, and the
Decommissioning Reserve Fund shall be determined on such basis, in advanoe
of incurring such costs, as provided in Article 38 and, for the purposes of cost
recovery, the contributions to the Decommissioning Reserve Fund shall be
recovered in accordance with Article 38.

Serviee Expeaditares

Service expenditures are expenditures in support of Petroleum Operations
including warehouses, vehicles, motorized rolling equipment, aircraft, fire and
security stations, workshops, water and sewerage plants, power plants,
housing, community and recreational facilities and furniture, tools and
equipment used in these activities. Service expenditures in any Calendar Year
shall include the costs incurred in such year to purchase and/or consiruct the
said facilities as well as the annual costs of maintaining and operating the
same. All service expenditures shall be regularly allocated as specified in
Paragraphs 2.2.5, 2.3, 2.4, 2.5 and 2.6 t Exploration Costs, Gas Marketing
Costs, Development Costs, Production Costs and Decommissioning Costs
respectively snd shall be separately shown under each of these caiegories.
Where service expenditures are made in respect of shared facilities, the basis
of allocation of costs to Petroleum Operations shall be consistent and equitable
and shall be specified.

General and Administrative Expenditures
General and administrative expenditures are;

All main office, field office and general administrative expenditures in the
Kurdistan Region including supervisory, accounting, procurement and
employee relations services,

Where the CONTRACTOR is an Affiliate of a group of companies whose
headquarters is Abroad (a “Foreign CONTRACTOR”), an anual overhead
charge shall be made for services rendered (excluding the direct expenditures
as referred in Paragraph 3.1.2.(b)) by any Affiliate of the Foreign
CONTRACTOR outside the Kurdistan Region to support and manage
Petroleum Operations under the Contract, or where the CONTRACTOR, not
being a Forcign CONTRACTOR draws upon the services of an Affiliate
within the Kurdistan Region, an annual overhead charge shall be made for
services rendered (excluding the direct expenditures ax referred in Paragraphs
3.1.2.€a) and (b)) by such Affiliate to support and manage Petroleum
Operations under the Contract (“Parent Company Overhead™).

Parent Company Overhead will be deemed to cover the actual cost (being
salaries, wages and labour burden, employee benefits, travel, hotel and other

95/164

Mn.

normally reimbursable expenses paid by the Affiliate of a CONTRACTOR in
accordance with its standard personnel policy in force in the relevant period,
provision of office accommodation and provision of services reasonably
trecessary for operstion and maintaining such staff offices) incurred for
nerviees rendered by those functions of CONTRACTOR’; Affiliate, such as,
but not limited to, international production headquarters, international
exploration headquarters, treasury, payroll, taxation, insurance, legal,
communications, computer services, controllers, personnel, executive
administrative management, research and development, central engineering
and process engineering which:

(a) cannot, without uareasonable effort and/or expenditure or without the
release of confidential data proprictary w any of the
CONTRACTOR's Affiliates, be charged under any other section of
this Annex; and

(b) are properly allocable tv Petroleum Operations under the Contract. It is
understood, however, that services performed by the departments listed
above and other corporate departments which directly benefit
Petroleum Operations under the Contract shall be charged as direct
costs in accordance with Paragraph 3.

In respect of the costs of the CONTRACTOR’s Parent Company Overhead,
as described above, the CONTRACTOR shall charge monthly to Petroleum
Operations an amount equal to the total of the following:

2.8.2.1 Exploration Overhead

‘The CONTRACTOR shall be entitied fo an annual charge based on s sliding
scale percentage and charged monthly to Petroleum Operations. The basis for
applying this percentage shal! be the total of Exploration Costs and Gas
fssaares ‘bap ar igy Borr apn Mena eyed eres cars PA
Overhead) or fraction thereof less expenditures which have been subjected to
the two (2) per cent fee, referred to in Paragraph 3.1.8(b), The sliding scale
percentage shall be the following:

For the first four million Dollars (US$4,000,000) four per cent (4%)
For the next four million Dollars (US$4,000,000) three per cent (3%)
Over eight million Dollars (US$8,000,000) two per cent (2%)

‘The foregoing percentages may be reviewed but not more offen than annually,

and any approved appropriate adjustment shall be made, if necessary,
prospectively.

2.8.2.2 Development, Prodection and Decommissioning Opertions Overhead

The overhead rates applicable to Development, Production and
Decommissioning Operations shall be agreed between the Parties in due
course and shall incorporate the following guidelines:

96/164

(a) The CONTRACTOR’s charges must be charged as direct charges
whenever possible. Overhead charges exist only to compensate the
CONTRACTOR 's Affiliates for costs which are properly allocable to
Petroleum Operations under the Contract but which cannot, without
unreasonable effort and/or release of confidential data proprictary to
the CONTRACTOR's Affiliates, be changed under any other section.
Overhcad costs are billed monthly. Overhoad must be commensurate
with services rendered and based on actual cost studies but may not
execed an amount calculated as o percentage of certain annual
expenditures excluding Exploration Costs and

(b) That percentage as well as the types of expenditures, which affect
overhead and those, which do not, shall be agreed among the Parties:

{c) ‘The maximum percenmge races may be revised by mutual agreement
not more offen than annually. The initial maximum percentage rates
and the types of expenditures to which they apply shall be agreed as
soon as the Parties possess reasonably reliable cost estimates for the
relevant Production Area.

{d) Overhead charges are not subject to audit by GOVERNMENT,

(ce) The CONTRACTOR shall upon request fumish at the end of cach
relevant Calendar Year to the GOVERNMENT a confirmation by its
statutory auditor that the overhead costs actually charged do not
duplicate any other charges and that the method used in allocating
overhead to Petroleum Operations hereunder as opposed to other
activities is reasonable and in accordance with generally accepted
accounting practices,

(f) The CONTRACTOR must budget for overhead charges,

2.8.3 All general and administrative expenditures shall be regularly allocated as
specified in Paragraphs 22.5, 2.3, 2.4, 2.5 and 2.6 to Exploration Costs, Gas
Marketing Costs, Development Costs, Production Costs and Decommissioning
Costs respectively and shall be separately shown under each of these
categories,

PARAGRAPH 3— COSTS, EXPENSES, EXPENDITURES AND CREDITS OF
THE CONTRACTOR

3.1 Costs Recoverable Without Further Approval of the GOVERNMENT

Petroleum Costs incurred by the CONTRACTOR pursuant to the Contract as
classified under the headings referred to in Paragraph 2 shall be recoverable
for the purpose of Article 25 of the Contract (except to the extent provided in
Paragraph 4 or elsewhere in this Annex), subject to audit as provided for in
Article 15 and in Paragraph 1.6,

O7/164

fn: —

3.1.2

Surface Rights
All direct costs correo yr for the acquisition, renewal or relinquishment of

surface rights acquired and maintained in force for the purposes of the
Contract.

Labour and Associated Labour Costs

(a)

(b)

{c)

(d)

fe)

The CONTRACTOR’s locally recruited employees based in the
Kurdistan Region. Costs of all CONTRACTOR’s locally recruited
employees who are directly engaged in the conduct of Petroleum
Operations under the Contract in the Kurdistan Region, Such costs
shall include the costs of salaries, wages, bonuses, overtime, employee
benefits and GOVERNMENT benefits for employees and levies
imposed on the CONTRACTOR as an employer, transportation uad
relocation costs within the Kurdistan Region of the employee and such
mombers of the employee's family (limited to spouse and dependent
children) as required by law or customary practice in the Kurdistan
Region. If such employees are engaged in other activities in the
Kurdistan Region, in addition to Petroleum Operations, the cost of
such emptoyoes shall be apportioned on a time sheei basis according to

Assigned Personnel; Costs of salaries and wages including bonuses of
Seen Cera Ge a directly engaged in the conduct of
the Petroleum Operations under the Coatract, whether temporarily or
permanently assigned, irrespective of the location of such employees,
pd game garden ya cone ache obispo po
ee a eee inder the
er onieseapidemdusery ay nial applicable salaries, wages, and
other costs as delineated in Paragraphs 3.1.2(¢), (d), (e), (f) and (g),
shall be charged and the basis of such pro-rata allocation shall be
specified.

The CONTRACTOR'S cosis regarding holiday, vacation, sickness
and disability benefits and living and housing and other customary
allowances applicable to the salaries and wages chargeable under
Paragraph 3.1.2(b).

Expenses or contributions made pursuant to assessments or obligations
imposed under Law which are applicable to the CONTRACTOR's
cost of salaries and wages churgeable under Paragraph 3_12(b).

The CONTRACTOR '’s cost of established plans for employees! group
life insurance, hospitalization, pension, stock purchases, savings,
bonus, and other benefit plans of a like nature customarily granted to
the CONTRACTOR's employees, provided however that such costs
arc in accordance with gencrally accepted standards in the international
petroleum industry, applicable to salaries and wages chargeable to
Petroleum Operations under Paragmph 3,1.2(b).

OR/64

(f) Actual transportation and travel expenses of employees of
CONTRACTOR, inclading those made for travel and relocation of
the expatriate employees, including their families and personal effects,
assigned to the Kurdistan Region whose salaries and wages. ere
chargeable to Petroleum Operations under Paragraph 3.1.2(b).

Actual transportation expenses of expatriate personnel tminsferred to
Petroleum Operations from their country of origin shall be charged to the
Petroleum Operations, Transportation expenses of personne! transferred from
Petroleum Operations to a country other than the country of their origin shall
not be charged to the Petroleum Operations. Transportation cost as used in this
section shall mean the cost of freight and passenger service, meals, hotels,
insurance and other expenditures related to vacation and transfer travel and
muthorizesL under the CONTRACTOR’: standard personnel policies. The
CONTRACTOR shall cnsure that all expenditures related to transportation
costs are equitably allocated t the activities, which have benefited from the
personnel concemed.

(g} Reasonable personal expenses of persoanc! whose salaries and wages
poker: sagatindcber gana yf tnincusryy niche arbre ond
for which expenses such personne] are reimbursed under the
CONTRACTOR's standard personnel policies. In the event such
expenses are not wholly attributable to Petroleum Operations, the
pamer ye raer-pyironhar raj thicecs Aa aaa aoa

thereof, which shall be determined on an equitable basis.

3.14

The cost of transportation of employees, equipment, materials and supplies
other than as provided in Paragraph 3.1.2(f) necessary for the conduct of the
Petroleum Operations under the Contract along with other related casts such
as, but not limited to, import duties, customs fees, unloading charges, dock
fees, and inland and ocean freight charges,

Changes for Services
(a) ‘Third Parties

The actual costs of contract services, services of professional
consultants, utilities, and other services necessary for the conduct of the
Petroleum Operations under the Contract performed by third parties
other than an Affiliate of the CONTRACTOR.

(b) Affiliates af the CONTRACTOR

@ Professional and Administrative Services Expenses; cost of
professional and administrative services i any
Affiliates of the CONTRACTOR for the direct benefit of
Petroleum Operations, including services provided by the
production, exploration, legal, procurement, _ financial,
insurance, accounting and computer services divisions other

99/164

(ii)

(iii)

than those covered by paragraphs 3.1.4 (b) (ii), 3.1.6 and 3.18
(b) which CONTRACTOR may use in lieu of having its own
employees. Such charges shall reflect the cost of providing
their services. Such charges shall not include any element of
profit and shall be no more or less fivourable than similir
charges for other i curried on by the
CONTRACTOR and its Affiliates. The chargeout rate shall
include all costs incurred by Affiliates incidental to the
employmeat of such personnel including all Labour and
Associated Labour Costs and the cost of maintaining und
operating offices and providing all support services for such
personnel. Costs of travel of such personnel in respect of
Petroleum Operations will be directly charged. The charges for
such services shall not exceed those prevailing if performed by
non-Affitiated third parties, taking into account the quality and
availability of such services. Where the work is performed
outside the home office base of such personnel, the daily rate
shall be charged from the date such personnel leave the home
office base where they usually work up to their return thereto,
Rear On SNR te 6 Sees owe er cee
where the is performed, excluding any holiday
sak ca eunsid beads comet Ste ks eae
at their home office base.

Scientific or Technical Personnel; cost of scientific or
technical personnel services provided by any Affiliate of the
CONTRACTOR $ for the direct benefit of Petroleum
Operations, which cost shall be charged on a cost of service
basis and shall not include any element of profit. The changeout
rate shall include all costs incurred by Affiliates incidental to
the employment of such personne! including all Labour ond
Associated Labour Costs and the cost of maintaining and
operating offices and providing all support services for such
personnel costs of travel of such personnel in respect of
Petroleum Operations will be directly charged. The charges for
such services shall not exceed those prevailing if performed by
non-affiliated third parties, taking into account the quality and
availability of such services. Unless the work to be done by
such personnel is covered by an approved Work Program and
Budget, the CONTRACTOR shall not authorize work by such
personnel without approval of the GOVERNMENT.

Equipment and facilities: use of equipment and facilities
owned and furnished by the CONTRACTOR's Affiliates, at
rates commensurate with the cast of ownership and operation;
provided, however, that such rates shall not exceed those
currently prevailing for the supply of like equipment and
facilities on comparable terms in the area where the Petroleum
Operations are being conducted and shall be on an arm’s length
basis. On the request of the GOVERNMENT, the

LOW 164
\Qa.

3.4.5

3.1.6

3,L7

CONTRACTOR shall provide the GOVERNMENT with
evidence of such rates being on an arm's length basis, (If the
GOVERNMENT considers that any such rate is not on an arm's
length basis then the GOVERNMENT has the right to refer the
matter to an expert pursuant to Article 42.2 of the Contract). The
equipment and ficilitics referred to herein shall exclude major
investment items such as (but not limited to) drilling rigs,
producing platforms, ofl treating facilities, oii and gas loading

and transportation systems, stornge and terminal facilities and

other major facilities, rates for which shall be subject to

sepanic agreement with the GOVERNMENT.
Communications

Cost of acquiring, leasing, installing, operating, repairing and maintaining
communication systems including radio and microwave facilities within and
between the Contract Area and the CONTRACTOR'S nearest base facility.

Office and Miscett Facititi

Net cost to the CONTRACTOR of establishing, maintaining and operating
any office, sub-office, warehouse, housing or other facitity directly serving the
Petroleum Operatioas. If any such favility services more than one contract
area the net costs thereof shall be allocated on an equitable basis in accordance
With prudent international petroleum industry practice.
Ecological and Environment

(a) Costs incurred in the Contract Area as a result of legislation for

archaeological and geophysical surveys relating to identification and
protection of cultural sites or resources;

(b) Costs: incurred in environmental or ecological surveys required by
regulatory authorities, including an environmental impact assessment
commissioned pursuant to Article 37.5 of the Contract and any other
costs incurred in complying with the requirements of Article 37;

(c) Costs to provide or have available pollution containment and removal
equipment;

(d) Costs of actual control and cleanup of oil spills, and of such further
responsibilities resulting therefrom as may be required by applicable
laws and regulations;

fe) Costs of restoration of the operating environment incurred pursuant to
an approved scheme prepared in accordance with Article 38 of the
Contract;

(f) Any costs incurred for the decommissioning of facilities and site

restoration, including any related activity required by the
GOVERNMENT or other competent authority or by the Contract; and

101/164

(g)

Any contributions made by the CONTRACTOR to the
Decommissioning Reserve Fund in accordance with Article 38, when
such contributions are made.

3.1.8 Material and Equipment Costs

Costs of materials and supplies, equipment, machines, tools and any other
goods of'a simitar nsture used or consumed in Petroleum Operations subject to
the following:

(a)

(b)

(c)

(d)

Acquisition - the CONTRACTOR shall only supply or purchase
materials for use in Petroleum Operations that may be used in the
foreseeable future. The accumulation of surplus stocks and inventory
shall be avoided so far as is reasonably practical and consistent with
efficient and economical operations, Inventory levels shall, however,
take into account the time lag for replacement, emergency needs,
weather conditions affecting upcrations and similar considerations.

Components of costs, arm's length traasactions - except as
otherwise provided in paragraph 3.1.8(d) , material purchased by the
CONTRACTOR in arm's fength transactions in the open market for
use in the Petroleum Operations under the Contract shall be valued to
include invoice price less wade and cash discounts (if any), licence
fees, purchase and procurement fees plus freight and forwarding
charges between point of supply and point of shipment, freight to port

expenses point
importation to warehouse or operating site. Where an Affiliate of the
CONTRACTOR has arranged the purchase, coordinated the
forwarding and expediting effort, its costs should not exceed those
currently prevailing in normal arm’s leagth transactions on the open
market and in any case shall not exceed a fee equal to two per cent
er te ee ee

Accounting - such material costs shall be charged to the
records and books in accordance with the “First in, First Out” (FIFO)

method;

Material purchased from or sold to Affiliates of the CONTRACTOR
or transferred from other activities of the CONTRACTOR to or from
Petroleum Operations under this Contract shall be valued and charged
of credited at the prices specified in Paragraphs 3.1.8(d)(i), 3.1-8(d)(i)
and 3, 1. 8(d)Gii):

(i) | New material, including used new material moved from
inventory (Condition “A"}, shall be valucd at the current
international net price which shall not exceed the price
prevailing in normal arm's Jength transactions in the open
market.

102/164

Wn -

Gi)

(iii)

(iv)

)

(vi)

Used material (Conditions “RB”, “C” and “D";

(A) — Material which is in sound and serviceable condition
and is suitable for re-use without reconditioning shall be
classified as Condition “B” and priced at seventy five
per cent (75%) of the current price of new material
defined i Paragraph 3.1.8(4}i);

(B) Material which cannot be classified as Condition “B*
but which after reconditioning will be further
serviceable for its original function shall be classified as
Condition “C” and priced at not more than fifty per cent
(50%) of the current price of new muterial as defined in
Paragraph 3.1.8(d)(i). The cost <n shall

reconditioning do not cxceed the value of Condition
“B” material;

(C) — Material which cannot be classified as Condition “B™ or
Condition “C” shail be classified as Condition "D” and
Priced at a valuc commensurate with its use by the
CONTRACTOR. If material is not fit for use by the
CONTRACTOR it shall be disposed of as junk.

Material involving erection costs shall be charged at the
applicable condition perecatage of the current knocked-down
price of new material as defined in Paragraph 3.1.8(4)(i) .

When the use of material is temporary and its service to the
Petroleum Operations under the Contract does not justify the
reduction in price as provided for in paragraph 3.1.8.(d)(iis(b),
such material shall be priced on a basis that will result in a net
charge to the accounts under the Contract consistent with the
value of the service rendered.

Premium prices - whenever material is not readily obtainable at
published or listed prices because of national emergencies,
strikes of other unusual causes over which the
CONTRACTOR has no control, the CONTRACTOR may
charge Petroleum Operations for the required material at the
CONTRACTOR’s actual cost incurred in providing such
material, in making it suitable for use, and in moving it to the
Contmet Area; provided notice in writing is furnished to the
GOVERNMENT of the proposed charge prior to charging
Petroleum Operations for such material and the
GOVERNMENT stall have the right to challenge the
transaction on audit.

Warranty of material furnished by the CONTRACTOR - the
CONTRACTOR does not warrant the material furnished. In

103/164
Wha.

3.19

3.4.10

case of defective material, credit shall not he passed to
Petroleum Operations until adjustment has been received by the
CONTRACTOR from the manufacturers of the material or
theiragents.

(vii) Adjustments arising from material inventories condected in
accordance with Paragraph 5.2,

(e) Equipment of the CONTRACTOR charged at rates not to exceed the
average commercial rates of non-affiliated third parties for equipment,
facilitics, installations und utilities for use in the area where the same
are used, On request, the CONTRACTOR shall furnish a list of rates
and the basis of application, Such rates shall be revised when found to
be either excessive or insufficient, but not more than once every six (6)
Months.

Drilling egg and other equipment lost in the hole or damaged beyond

repair may be charged at replacement cost less depreciation plus
transportation costs to deliver like equipment to the location where
used.

(f) —_- Use of leased or hired machinery and/or equipment in the Petroleum
Operations shall be charged ut full cost fo the CONTRACTOR. This
may include mobilisation and de-mobilisation charges, lease and hire

fics. as wotlin thor copauuchial copa

Rentals and Taxes

All rentais of every kind and nature levied by any GOVERNMENT and all
Taxes imposed in connection with the CONTRACTOR'S assets, income or
activities under the Contract and paid directly by the CONTRACTOR or any
CONTRACTOR Entity (save where the contrary is expressly provided in the
Contract) with the exception of Taxes described in Article 31.2) and bonus
payments made under Article 32.

If the CONTRACTOR, any CONTRACTOR Entity or any of its Affiliated
Companies is subject to income or withholding tax as 4 result of services
performed at cost for the Petroleum Operations under the Contract. its charges
for such services may be increased by the amount required to cover such taxcs
(grossed up) including taxes on such gross up.

Insurance and Losses

Insurance premiums and costs incurred for insurance curried for the benefit of
the Petroleum Operations provided that such insurance is customary, affords
prudent protection against risk and is. at a premium no higher than that charged
on & competitive basis by insurance companies which are not Affiliated
Companies of the CONTRACTOR. Except in cases of failure to insure
where insurance coverage is required pursuant to the Contract, actual costs and
losses incurred shall be recoverable to the extent not made good by insurance
unless such losses resuk solely from an act of wilful misconduct by the

104/164

CONTRACTOR, Such costs may include repair and replacement of property
in the Contract Ares resulting from damages or losses incurred by fire, flocd,
storm, theft, accident or such other cause.

3.1.1) Legal Expenses

All reasonable costs und expenses resulting from the handling, investigating,
asserting, defending. or settling of any claim or legal action necessary or
expedient for the procuring, perfecting, retention and protection of the
Contract Area, and in defending or prosecuting lawsuits involving the
Contract Arca or any third party claim arising out of the Petroleum Operations
under the Contract, or sums paid in respect of legal sorvices necessary for the
protection of the joint interest of the GOVERNMENT ad the
CONTRACTOR shall be recoverable, Such expenditures shall include
attorney's fees, court costs, arbitration costs, costs of investigation, and
procurement of evidence and amounts paid in settlement or satisfaction of any
such litigation and claims provided such costs are not covered cisewhere in the
Annex. Where legal services are rendered in such matiers by salaried or
regularly retained lawyers of the CONTRACTOR or an Affiliated Company
of the CONTRACTOR, such compensation shall be included instead under
Paragraph 3.1.2 or 3,1.4(0) as applicable.

3.1.12 Claims
made in the settlement or satisfaction of any loss, claim, damage,
Operations,

oss paheawebas at asbsanr 9 a esa
except as may otherwise be covered elsewhere in the Annex.

3.1.13 ‘Training Costs

All costs and expenses incurred by the CONTRACTOR in the training of its
employees engaged in Petroleum Operations under the Contract.

3.1.14 General and Administrative Costs

SE A SEN 1 SD eee eee
2.8.2.

3.1.15 Banking Charges and Currency Exchange Losses
Charges and fees by the banks for money trensfers, payments and foreign

exchange transactions, as well as currency exchange losses incurred by the
CONTRACTOR in connection with the Petroleum Operations.

3.1.16 Other Expenditures
pss age ar oneepg pene rig ic igs eas pee eed

provisions of Paragraph 3 which are necessarily incumed by the
CONTRACTOR for the proper, economical and efficient conduct of

105/164

Sie

32

3.2.1

3.2.2

3.2.3

324

3.2.5

3.2.6

3.2,7

328

3.2.9

33

Credit Under the Contract

The proceeds, other than the proceeds from the sale of Petroleum received
trom Petroleum Operations under the Contract, including the items listed
below shall be credited to the Accounts under the Contract for the purposes of
Article 25 of the Contract:

‘The proceeds of any insurance or claim or judicial awards in connection with
Petroleum Operations under the Contract or any assets charged to the
Accounts under the Contract where such operations or assets haye been
insured and the premia charged to the Accounts under the Contract.

Legal costa charged to the accounts under Paragraph 3.1.11 and subsequentiy
recovered by the CONTRACTOR.

Revenue received from third parties for the use of property or assets the cost
of which has been charged to the Accounts under the Contract.

Any adjustment received by the CONTRACTOR from the
suppliers‘manufiacturers or their agents in connection with a defective material
the cost of which was previously charged by the CONTRACTOR to the
Accounts under the Contract.

Rentals, refunds, including refunds of taxes paid, or other credits received by
the CONTRACTOR which apply to any charge which has bocn made to the
Accounts under the Contract, but excluding any award granted to the
CONTRACTOR under arbitration or expert proceedings,

Costs originally charged to the Accounts under the Contract for materials
subsequently exported from the Kurdistan Region or transferred to another
Contract Area withia the Kurdistan Region.

Proceeds from the sale or exchange by the CONTRACTOR of plant or
facilities used in Petroleam Operations the acquisition costs of which have
been charged to the Accounts under the Contract,

Proceeds derived from the sale of license of any intellectual property the
development costs of which were incurred pursuant to and are recoverable
under the Contract.

Proceeds derived from the sale, exchange, lease, hire, transfer or disposal in
any manner whatsoover of any other item the costs of which haye been
charged to Petroleum Operations.

Duplication of Charges and Credits
Notwithstanding any provision to the contrary in this Accounting Procedure,

there shall be no duplication of charges or credits to the Accounts under the
Contract.

106/164

PARAGRAPH 4— COSTS AND EXPENSES NOT TO BE TREATED AS
RECOVERABLE

The following costs and expenditures shall not be included in the Petoleam Costs
recoverable under Article 25:

4.1. Taxes on income or profit paid to any GOVERNMENT authority except
taxes and duties thet may be included in the costs of material and equipment
purchased for the Petroleum Operations;

4.2. Any payment made to the GOVERNMENT by reason of the failure of the
CONTRACTOR to fulfil its Minimum Exploration Obligations in respect of
the relevant Sub-Period under the Contract,

4.3. The cost of any letter of guarantee, ifany, required under the Contract;
44 The bonuses set out in Article 32 of the Contract;

4.8. Costs of marketing or transportation of Petroleum beyond the Delivery Point
(excluding Gas Marketing Costs);

4.6. Attorney's fees and other costs of proceedings in connection with arbitration
under Article 42 of the Contmet or internationally recognised independent
expert determination as provided in the Contract or this Accounting
Procedure;

4.7 Any interests, fees, costs and expenses paid by the CONTRACTOR for loans
and any other form of financing or advances for the financing of the Petroleum
Costs entered into by the CONTRACTOR with third partics or Affilisted

Companies;

4.8 Any accounting provision for depreciation and/or amortisation, excluding any
adjustments in value pursuant to Paragraph 3.1.8;

49 Dividends, repayment of equity or repayment of intercompany loans.
4.10 Pines and penaltics imposed umicr Law,

PARAGRAPH 5- RECORDS AND VALUATION OF ASSETS
5.1 Records

The CONTRACTOR shall maintain detailed records of property in use for
Petroleum Operations under the Contract in accordance with prudent
international petroleum industry practice for exploration and production
uctivitics.

5.2 Inventories

Inventories of property in use in Petroleum Operations shall be taken at
reasonable intervals but at least once a year with respect to movable asscts und

107/164

———

fAts
6.1

6.1.1
61.2
61.3
6.14
6.1.5

6.1.6
6.1.7

6.1.8

6.1.9

6.1.10

6.1.11

once every three (3) years with respect to immovable assets, The
CONTRACTOR shall give the GOVERNMENT at least thirty (30) days
written notice of its intention to take such inventory and the GOVERNMENT
shail have the right to be represented when such inventory is taken.

Failure of tho GOVERNMENT to be represented at an inventory shall bind
the GOVERNMENT to accept the inventory taken by the CONTRACTOR.
The CONTRACTOR shall clearly inform GOVERNMENT about the
principles upen which valuation of the inventory has been based. The
CONTRACTOR shall make every effort to provide to the GOVERNMENT
@ fall report on such inventory within thirty (30) days of the taking of the
inventory. When an assignment of rights under the Contract takes place the
CONTRACTOR may, at the request of the assignee, take a special inventory
provided that the costs of such inventory are borne by the assignec.

PARAGRAPH 6 — PRODUCTION STATEMENT
Production Information
Without prejudice to the rights and obligations of the Parties under Article 16
of the Contract, from the date of First Production from the Contract Area the
CONTRACTOR shall submit a monthly production statement to the

GOVERNMENT showing the following information separatcly for cach
producing Development Area and in aggregate for the Contract Arca;

The quantity of Crude Oil produced and saved.
‘The quulity characteristics of such Crude Oil produced and saved.
‘The quantity of Natural Gas produced and saved.

The quality characteristics of such Natural Gas produced and saved,

The quantities of Crude Oil and Natural Gas used for the purposes of carrying
on drilling and prodection operations and pumping to field storage.

The quuntities of Crude Oil and Natural Gas unavoidably lost.

‘The quuntities of Natural Gas flared and vented.

The size of Petroleum stocks held at the beginning of the calendar Month in
question,

The size of Petroleum stocks held st the end of the calendar Month in
question,

‘The quantities of Natural Gas reinjected into the Reservoir.

In respect of the Contract Area as a whole, the quantities of Petroleum
transterred at the Measurement Point. All quantities shown in this Statement

108/164

\O-.

shall be expressed in both volumetric terms (Barrels of oil and cubic meters of
gas) and in weight (metric tonnes).

6.2 Submission of Production Statement

The Production Statement for each calendar Month shall be submitted to the
GOVERNMENT ho later than ten (10) days afer the end of such calendar
Month.

PARAGRAPH 7— VALUE OF PRODUCTION AND PRICING STATEMENT
7.1 Value of Production and Pricing Statement Information
The CONTRACTOR shall, for the purposes of Article 25 of the Contract,
prepare a statement providing calculations of the value of Crude Oil produced
and saved during cach Quarter.

This “Value of Production and Pricing Stetement” shall contain the following
information:

7.1.1 The quantities and prices realized therefor by the CONTRACTOR in respect
of sales of Natural Gas and Crude Oil delivered to third parties made during
the Quarter in question.

7A.2 The quantities and prices realized therefor by the CONTRACTOR in respect
of sales of Natural Gas and Crude Oil delivered during the Quarter in question,
other than to Third Parties,

7.2 Submission of Valve of Production and Pricing Statement

The Value of Production and Pricing Statement for each Quarter shall be
submitted to the GOVERNMENT not Iaier than twenty-one (21) days afer
the end of such Quarter.

PARAGRAPH 8 - COST RECOVERY AND SHARE ACCOUNT
STATEMENT
8.1 Cost Recovery Statement

The CONTRACTOR shall prepare with respect to each Quarter a Cost
Recovery Statement containing the following information:-

8.1.1 Recaverable Petroleum Costs carried forward from the previous Quarter, if
any,

8.1.2 Recoverable Petroleum Costs for the Quarter in question.
8.1.3 Credits under the Contract for the Quarter in question,

8.1.4 Total Recoverable Petroleum Costs for the Quarter in question (Paragraph
8.1.1 plus Paragraph 8.1.2, net of Paragraph 8.1.3 ).

109/164

8.3.2

a4

Quantity and value of Petroleum applied to cost recovery pursuant to Article
25 taken by the CONTRACTOR for the Quarter in question.

Amount of recoverable Petroleum Costs to be carried forward into the next
Quarter (Paragraph $14 net of Paragraph 8.1.5).

Cumulative Production Statement

The CONTRACTOR shall prepare with respect to each Quarter a Cumulative
Production Statement containing the following information:

The cumulative production position at the end of the Quarter preceding the
Quarter in question.

Production of Export Petroleum for the Quarter in question.
‘The cumulative production position at the end of the Quarter in question.

The amount of Petroleum applied to Reyalty pursuant to Article 24, cost
Tecovery pursuant to Article 25 and Profit Petroleum pursuant to Article 26
taken by the GOVERNMENT and by the CONTRACTOR. respectively,
during the Quarter in question.

‘The forecast of production and the share of Petroleum applied to Royalty
pursuant to Article 24, cost recovery pursuant to Article 25 and Profit Oil
pursuant to Articie 26 duo to the GOVERNMENT and to the
CONTRACTOR, respectively, for the next succeeding Quarter.

Preparation and Submission of Cost Recowry and Cumulative
Production Statements

Provisional Cost Recovery and Cumulative Production Statements, containing
estimated information where necessary, shall be submitted by the
CONTRACTOR on the last day of cach Quarter for the purposes of Article
25 of the Contract.

Pinal quarterly Cost Recovery and Cumulative Production Statements shall be
submitted within thirty (30) days of the end of the Quarter in question.

Annual Statement

For the purposes of Article 25 of the Contract, an Annual Cost recovery and
Cumulative Production Statement shall be submitted within ninety (90) days
of the end of cach Year. The Annual Statement shall contain the categories of
information listed in Paragraphs 8.1 and 8.2 for the Year in question, separated
into the Quarters of the Year in question and showing the cumulative positions
at the end of the Year in question with respect to cumulative unrecovered
Petroleum Coss and Cumulative Production,

1Tial64

PARAGRAPH 9— STATEMENT OF EXPENDITURE AND RECEIPTS

9.1 The CONTRACTOR shall prepare with respect to each Quarter a Statement
of Expenditure and Receipts under the Contract The Statement will
distinguish between Exploration Costs, Gas Marketing Costs, Development
items of expenditures within these categories. The Statement will show the
following:

9.1.1 Actual expenditures and receipts for the Quarter in question,

9.1.2 Cumulative expenditure and receipts for the budget Calendar Year in
question.

9.1.3 Latest forecast cumulative expenditures at the Calendar Yeur end.

9.1.4 Variations between budget forecast and latest forecast and explanations
thereof,

9.2 The Statement of Expenditure and Receipts of cach Quarter shall be submitted
to the GOVERNMENT no later than thirty (30) days after the end of such

Quarter,

PARAGRAPH 10 — FINAL END-OF-YEAR STATEMENT

‘The CONTRACTOR will prepare a Final End-of-Year Statement The Statement
will contain information as provided in the Production Statement, Value of Production
and Pricing Statement, Cost Recovery and Cumulative Production Statements and
Statement of Expenditures and Receipts but will be based on actual quantities of
Petroleum produced und expenses incurred. This Statement will be used to make any
adjustments that are necessary to the payments made by the CONTRACTOR under
the Conmuct. The Final End-of-Ycer Statement of cach Calendar Year shall be
submitted to the GOVERNMENT within ninety (90) days of the end of such
Calendar Year.

PARAGRAPH 11 —AUDITS

Esch such report and statement provided for in Paregraph 6 through 10 shall be
considered truc and concet, unicss the GOVERNMENT rtaiscs an exception thercto
within the timeframe and under the process set out in Article 15 of the Contract.

PARAGRAPH 12 - ANNUAL WORK PROGRAM AND BUDGET

11. Each annual Work Progmm and Budget to be prepared in accordance with
Articles 11, 12 and 14 of the Contract, in respect of Exploration Costs, Gas
Marketing Costs, Development Costs and Production Costs respectively will
show the following:

11164

11.1.1 Forecast expenditures for the budget Calendar Year in question including a
quarterly classification of such expenditures,

11.1.2 Cumulative expenditures to the end of said budget Calendar Year,

11.13 A schedule showing the most important individual items of Development
Costs (if applicable) for said budget Year.

PARAGRAPH 13 —- CONTRACTOR ENTITY INCOME TAX
COMPUTATION

13.1 For the purpose of Article 31.3(b) of the Contract, the net taxable profits of
each CONTRACTOR Entity from all the Petroleum Operations carried out
under this Contract, shall be calculated in accordance with this Paragraph.

13.2 Each CONTRACTOR Entity shall maintain for cach Calendar Year separate
Accounts with respect to the Petroleum Operations which shall be used, inter
alia, to establish a profit and less account and a balance sheet which will show
the results of the Petroleum Operations carried out in such Calendar Year as
well us the assets and liabilities assigned or directly related thereto. The profit
and loss account will be maintained under the accrual method of accounting.

13.3 For purposes of determining the net taxable profits of each CONTRACTOR
Entity for corporate income tax purposes:

13.3.1 the profit and loss account of such CONTRACTOR Entity shall be credited
with the following:

(a) if the Royalty is paid in cash pursuant to Article 24, revenues arising

from the disposal of Royalty volumes as recorded in such entity's

Accounts and determined in sccordance with the provisions of Article
24,

(b) — sevenves arising from the disposal of any Available Petroleum to
which such entity is entitled for recovery of its Petroleum Costs as
recorded in its Accounts and determined in accordance with the
provisions of Article 25;

(ce)  revenves from the disposal of any Profit Petroleum to which such
entity is entitled under Article 26 as is recorded in its Accounts and
determined in accordance with the provisions of Article 26;

(d) any other revenues or proceeds directly connected to the Petroleum
Operations including those arising from the disposal of relaicd
Petroleum substances, or from the treatment, storage and transportation
of products for third parties;

{c) any exchange gains realised or other financtal income earned by such
entity in connection with the Petroleum Operations;

112/164

13.3.2 the profit and loss account for sach CONTRACTOR Entity shall be debited
with all charges incurred for the purposes of the Petroleum i
whether incurred inside or outside the Kurdistan Region, which charges shall
include the following:

{a)

(b)

()

(d)

in addition to the charges specifically set forth below in this Paragraph,
all other Petroleum Costs, including the costs of supplies, personnel
and manpower expenses, and the cost of services provided to the
CONTRACTOR in connection with the Petroleum Costs;

ifthe Royalty is paid in cash pursuant to Article 24, Royalty payments
made and as recorded in such entity’s Accounts and determined in
accordance with the provisions of Article 24;

General and administrative expenditures related to the Petroleum
Operations performed under this Contract;

depreciation of capital expenditure in accordance with the following
provisions:

(i) capital expenditures Incurred by the CONTRACTOR for the
purposes of the Petroleum Operations shall be depreciated ona
reducing balance basis;

(ii) the depreciation rates, which shall be applicable from the
Calendar Year during which such capital expenditures are
incurred, or from the Calendar Year during which the assets

to said capital expenditures are put into normal
service, whichever is later, for the first Calendar Year in
question and for cach subsequent Calendar Year, are as
follows:

Nature of the capital asset to be
depreciated

Aunual depreciation Rate

Permanent buildings 10.0%
Temporary buildings 20.0%
Office and home furniture and fixtures 20.0%
Productive wells 20.0%
Production and delivery equipment 20.0%
Drilling equipment 20.0%
Pipelines 20.0%

113164

*.

Wn.

(e)

ci)

(a)

tb)

1]

Automotive equipment 20.0%
Marine and aviation equipment 20.0%
All other capital assets 20.0%

Exploration Costs (which for the avoidance of doubt include appraisal
expenditures) shall be deductible on a reducing balance basis at the
Tate of 20% per annum.

interest and fees paid to creditors of the CONTRACTOR, for their
actual amount;

losses of Assets resulting from destruction or damage, assets which are
renounced of abandoned during the year, assets which are transferred
under Article 20.2, bad debts, indemnities paid to third parties as
compensation for damage;

any other costs, expenses, losses or charges directly related to the
Petroleum Operations, including exchange losses realised in
connection with the Petroleum Operations as well as the bonuses
provided in Article 32, the Exploration Rental providled in Article 63,
the Production Rental provided in Article 13.10, the allocation to
training, provided in Article 23.7 and the allocation to the Environment
Fund provided in Article 23.9, the costs specified in Articles 23.11,
38.1 and 38.6 and transportation and marketing costs beyond the
Delivery Point;

the amount of non-oflSet losses relating to the previous Calendar
Years, which shall be carried forward for an indefinite period until full
settioment of said losses or termination of this Contract;

13.3.3, the net profit of such CONTRACTOR Entity shall! be equal to the difference
between all the amounts credited and all the amounts debited in the profit and
loss account; and

(a)
(b)

if this smount ts negative, it shall constitute a ioss,

if the amount is positive, it shall be grossed up to take accoum of the
fact that such entity's income tax is being settled out of the
GOVERNMENT's share of the Profit Petroicum in accordance with
Article 31.2, by applying the following formula in order to provide
such entity’ /’s net taxable profits for corporate income tax purposes:

Net Taxable Net Profits’ 100 -~ jicable Rate of C Income
Profits=

100

114164

13.4 For purposes of determining each CONTRACTOR Entity's liability to
corporate income tax for a tax year in respect of the Petroleum Opcratioas
carried out under this Contract, the net taxable profits (if any) for such tax year
shall be multiplied by the applicable rate of corporate income tax, as provided
in Article 31.3(0).

115/164

REFINERY JOINT DEVELOPMENT AGREEMENT

Dated Tuesday 2 October, 2007

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ
and
HERITAGE ENERGY MIDDLE EAST LIMITED

TABLE OF CONTENTS
1. DEFINITIONS AND INTERPRETATION o.oyecsessessssereereenisseeronszernrenunenrnrerecrenenins sorvetie 2A

1.1 Definitions..,......
1.2. Interpretation........

2, INCORPORATION OF THE COMPANY, FINAL DECISION TO PROCEED
AND TRANSFER OF PROJECT ASSETS...ssvoveecsssesssnernnsssstninermnesntennnnninenneesnstaiee sorareceeres FOO

2.3 Transfer of Project Assets
3. GOVERNANCE AND SCOPE OF ACTIVITIES OF THE COMPANY osscsncreerenssssernen 127

4.1 Initial Share Capital of Company ...
4.2 Increased Share Capital ..........-.

4.3 Payment of Additional Capital Contributions.
4.4 Funding Requirements of the Company ...

5. MANAGEMENT OF THE COMPANY... icnisbomdaisscannooenvgeresicessnneseseccssnmien d OM

11764

8. DIVIDENDS AND OTHER PAYMENTS ......+v+osrssmsseverinnnsssstorennnaesesecnnmnrrerermasasnn tt 143

8.1 Dividends..........
8.2 Other payments......

9, DEFAULT osecseserrssesosenernrrrnmrosstconngasretensanaenarirennatats

10.1
10.2
10.3
10.4 Consent of ‘Other "Sharcholders..
10.5 ‘Transfers to Affiliates...
10.6 Right of First Refusal...
10.7 Tranaferor’s Continaing. Obtigations
10.8 Restrictive Legend ........
109
10.10 Resignation of Nominec.........
10.11 Initial Public Offering.........

10.12 Transfer Not Permitted by sa
10.13 Governmental Authorisations.....

TL, TERM OF AGREEMENT ...55,0-r-sersenmseneonssseesnnnenresrenccnnnesctucpannanners

124
122

123
124 Distribution ......0s0errerees+ nt
125 ‘Termination on Completion of Liquidation ....... cane
13, DISPUTE RESOLUTION —....cscosssssaesssnreosssassniensnasertccentennurtinronenstessnnsscennannnnts oti
T3.1  Amicable Scttlementt.........sssenesessernsssssanorrsresndisnsnrepmnnensisunsnn very trcescrecsesccnseannantenns 153
13.2 Arbitration... wwe 53
14, REPRESENTATIONS AND WARRANTIES...... suiecgeiiasmeutendnees BOD
14.1 The Government’s Warranty ......---+ere esssievieb tata 135
14.2 Shareholders Representations and Warranties ......--— 156

118/164

\M..

1S. INDEMNIFICATION AND LIABILITY .......

15,1 General Liability and Indemnity ....
15.2 Consequential Damages...»

16, FORCE MAJEBURE....csesrerererssseaecesneecterrenreres

16.1 Force Majeure Event.
16.2 Burden of Proof......
16.3 Excused Performame -...
16.4 Other Excused Performance......

17. MISCELLANEOUS...

17.1
17.2
173
174
17.5
17.6
17.7
174
17.9
17.10
17.11
17.12
17,43
17.14
17.15
17.16
W717

119/164

This REFINERY JOINT DEVELOPMENT AGREEMENT (this "Agreement”), for a
refinery to be erected in the Taq Taq / Miran area, is entered inte the second day of October,

2007, between:

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (“GOVERNMENT”); and

HERITAGE ENERGY MIDDLE EAST LIMITED, © company organised and doing
business under the laws of Nevis, having a registered office on the date hereof at P.O. Box
693, Hamilton Estate, Charlestown, Nevis ("Heritage").

RECITALS

Capitalised terms used in this Agreement, including in the recitals, shall have the meanings

set out in Clause 1.1.

A.

The Oil and Gas Law of the Kurdistan Region - Iraq (Law No.
22 of 2007) upplics to petroleum operotions in the Kurdistan
Region, including the refining of petroleum, and authorises the
Ministry of Natural Resources of the Kurdistan Regional
Government to regulate refinery infrastructure and to licence
petroleum operations to third parties,

The Shareholders are cntering into this joint development
agreement to record their agreement on certain initial matters
relating to their collaboration on the Project.

The Shareholders wish to incorporate a joint venture company
(ihe “Company”) in a mutually acceptable, wx efficient
jurisdiction for the purpose of developing, constricting,
financing, owning and operating the Project.

To facilitate the development of the Project through the
Company, the Sharcholders agree to enter into this Agreement
(or a separate definitive sharcholders’ agreement on
substantially the same terms as this Agreement (the
“Shareholders’ Agreement™}) to set out their respective rights
and obligations in connection with the management, operations
and funding of the Company.

The Company will be incorporated within thirty (30) days from
the date of this Agreement is entered into (the “Company
Incorporation Date”),

‘The Shareholders acknowledge that the implementation and
operation of the Project will require compliance with the
principles and mechanisms set out in this Agreement, The
Shareholders agree to cause the Company to participate in the
Project on the terms and conditions consistent with the

of this Agreement and the Project Documents to
which it is, or will be, a party,

120/164

NOW THEREFORE, in consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by each Shareholder,
the Shareholders agree as follows:

p DEFINITIONS AND INTERPRETATION

1.1) DEFINITIONS

Unless the context of this Agreement otherwise requires:

“Acceptance Notice” has the meaning given to that term in Clause 10.6).

“Affiliate” means in relation to eny Person, any other Person that, directly or indirectly, is in
control of, is controlled by, or is under common control with, such Person, For purposes of
this definition, “control” of a Person means the pewer, directly or indirectly, either to (a) vote
more than 50 per cent. of the securities having ordinary voting power for the election of
directors of such Person of (b) direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

“Affiliate Transfer" has the meaning given to that term in Clause 10.5,

"Appointing Authority” has the meaning given to that term in Clause 13.2(c),

“By-Laws” means the constitutional documents of the Company as the same may be
amended from time to time.

"Business Day” means way day (other tun o Saturday, Sunday or public holiday), upon
which banks are permitted to be open for business in the Region and New York.

"Capital Expenditures" means expenditures incurred or to be incurred by the Company to
acquire of construct fixed assets, plant and oquipment (including renewals, improvements and
replacements, but excluding repairs) computed in accordance with IAS.

"Capital Expenditures Badget" means the annual budget for Capital Expenditures for cach
year falling on of aflet the Commercial Operatica Date to be propared by the Chief Financial
Officer and approved by the Shareholders.

"Commercial Operation Date" means, with respect to the Facility, the date on which such
Facility commences commercial operations following the commissioning and testing thereof

“Company” has the meaning given to that term in Recital B of this Agreement.

"Company Incorporation Date" means the daic on which the Company is incorporated for
the purposes of, and in accordance with, this Agreement.

“Construction Contractor" means any contractor o¢ supplier retained by the Company in
connection with the design, construction and equipping of cither Facility.

"Construction Phase” means the period from the Final Decision to Proceed Pate umil the
Commercial Operation Date,

12/164
"Construction Phase Budget” means the budget itemising all costs and expenses (including
Capitel Expenditures) anticipated to be incurred by the Company in connection with activities
scheduled to occur during the Construction Phase and indicating the item or type of
expenditures, the purpose thereof and the timing of such expenditures, as agreed by the
Shareholders and as such budget may be modified from time to time by resolution of the
Shareholders in accordance with Clause 6.2(b)(v).

"Construction Phase Financing Plan" means the plan for the sources and amounts of
financing for the costs and expenses referred to in the Construction Phase Budget, including a
timetable for the uses of funds, as such financing plan may be modified from time to time by
resolution of the Shareholders in acoordance with Clause 6.2(b)(v),

"Continuing Shareholders" has the meaning given to that term in Clause 10.4(a).

"Defaulting Shareholder" means a Shareholder who defaults in its obligations and fails to
remedy such default, as more particularly described in Clause 9.1.

"Development Budget" means the budget for costs and expenses of developing the Project
during. the Development Phase as such budget may be modified from time to time by
resolution of the Shareholders in accordance with Clause 6.2(b)(v).

"Development Costs" means costs and expenses within the Development Budget.

"Development Period Financing Pian" means the plan for the financing of the costs and
expenses referred to in the Development Budget by the Shareholders including a timetable
for the use of funds, as such financing plan may be modified from time to time by, resolution
of the Shareholders in accordance with Clause 6.2(b)(vy).

"Development Phase” means the period from the date of execution of this Agreement until
the Final Decision to Proceed Date.

"Dispute" has the meaning given to that term in Clause 13.1.

"Facility" means the commercial oil refinery to be developed in the Taq Taq / Miran area in
the Region.

"Fair Market Value’ of any Shares on any particular date means the fair market value of
such Shares at the date of a proposed transfer pursuant to Cleuse 10 as determined by an
independent third party appraiser with the requisite experience and qualifications in deciding
such matters as solected by the Offering Sharcholder (whose fees, costs and expenses in
connection with such determination shall be paid by the Offering Shareholder).

"Final Decision to Proceed Date" means the date on which each of the conditions set out
below (as the same may be modified or supplemented from time to time by resolution of the
Sharcholders in accordance with Clause 6.2(b)) has been satisfied:

(a) the due incorporation of the Company in accordance with this Agreement;

(b) agreement by the Parties on the Development Budget , the Development
Period Financing Plan, the Construction Phase Budget and the Construction
Phase Financing Plan:

122/164

\fn. Waa

(c) the issuance by the Goverment of a report on the basic design and
engineering works (incorporating the form of the call for tender to be
submitted in respect of the design and construction of the Facility to

prospective contractors and providing price estimate for the capital cost of
the Facility);

(d) a feasibility study has been carried out by Heritage or, at its option, an
independent third party which confirms that the costs of commissioning and
implementing the Project and achieve the Commercial Operation Date will not
exceed U,S.$ 140 million;

(ce) @ full scoping study has been undertaken by independent consultants
incorporating details of the guaranieed feedstock, operations, off-take
agreements and financial viability of the Facility; und

(f) purchase arrangements for oil and gas to be processed at the Facility are in
place and in full force and effect.

"Finance Committee” has the meaning given to that term in Clause 5.3(a\(ii).
"Force Majeure Event" has the meaning given to that term in Clause 16.1.

°GNP Implicit Price Deflator" means the (iross National Product Implicit Price Deflator
published ftom time to time in the United States Department of Commerce Bureau of
Economic Analysis publication entitled “Survey of Current Business"; provided that if such
Gross National Product Implicit Price Deflator as published from time to time is unavailable,
the GNP Implicit Price Deflator shall mean an index, in substance similar thereto, selected by
the Sharcholders.

"Governmental Authorisation” means any authorisation, consent, concession, support,
decree, permit, waiver, benefit, exemption and approval from, or filing with, or notice to any
Governmental Authority,

"Governmental Authority" means any government and any ministry, department. political
subdivision, instrumentality, agency, authority, board, bureau, administrative or judicial
body, corporation or commission of the Kurdistan Regional Government.

*“LAS" means the international accounting standards as issued and updated from time to time
by the International Accounting Standards Committee,

“Inflated” means, as of any date, with respect to any amount of U.S, Dollars (which amount
shall, for the purposes of this definition, be deemed to be expressed in January |, 2007 U.S.
Dollars), such amount adjusted to reflect changes in the GNP Implicit Price Deflator from
January 1, 2007 to such date,

123/164

"Law" means the name of the applicable legislation which governs the ‘s
incorporation, as amended from time to time or any statutory re-enactment thereof, and
wherever the context requires, any statutory rules framed thereunder.

"Management Committee" has the meaning given to that term in Clause 5.3(a)(i).

"Nominee" means any Person nominated to be a member of the Board of Directors of the
Company in accordance with Clause 5.1.

"Offer" has the meaning given to that term in Clause 10.6(b).
"Offering Shareholder" has the meaning given to that term in Clause 10.4(a).

“Operating Budget" means the annual operating budget to be prepared for each year falling
‘on or after the Commercial Operation Date by the Chief Financial Officer and approved by
the Sharcholders.

“Parties” shal] mean collectively all the Partics from time to time party to this Agreement
and “Party” shall mean any such party.

“Production Sharing Agreement” or “PSA” means a definitive agreement executed on
around the date of this Agreement by Heritage and the Government which govems the
production sharing arrangement between the Parties in respect of their involvement in the
Project, and to which this Agreement constitutes Annex C.

"Project" means the development, construction, ownership, testing, commissioning,
operation, maintenance and financing (including any refinancing) of the Facility and of all
ancillary equipment or facilities related thereto.

"Project Assets" means all rights and benefits under any licenses, permits or any available
Project Documents all of which are to be legally tansferred to the Company in accordance
with this Agreement

"Project Documents” means, collectively, all material contracts and agrecments relating to
the Project to which the Company may be, or becomes, a party.

"Proposed Transferee Group" has the meaning given to that term in Clause 10.4{a),

"Region" means the Federal Region of Kurdistan recognised by the Constitution of Imq und
having the same meaning as ‘Region’ in the Kurdistan Region Oil and Gas Law.

"Share" means any voting share of the Company, including, as the context may require, any
voting share of the Company not yet issued.

"Shareholder Lean" means any financial accommodation made available by a Shareholder
to the Company on such terms and conditions (including in rclition to interest rate,
repayment schedule and security) at the time such financial accommodation is to be provided.

"Shareholders" means collectively the Parties being the Government and Heritage , in each
case for so long as it owns Shares, and each other holder of Shares from time to time, and
“Shareholder” means any of them,

Shareholders’ Agreement” has the meaning ascribed to it in Revital C to this Agreement,

"Shareholding Interest” means, in respect of any Person from time to time, the proportion
that the number of that Person's Shares bears to the number of all issued Shares, as adjusted
in aceordance with this Agreement from time to time. Initially, the Shareholding Interest of
each Shareholder shall be as follows:

Shareholder Initial Interest Interest after full cost
recovery and financing
repayment

The Government 50% 51%

Heritage 50% 4%

"Technical Committee" has the meaning given to that term in Clause 5.3(a)(iii).
"Transferee" has the meaning given to that term in Clause 10.6,
"U.S, Dollars", “S” and "U.S.S" means the lawful currency of the United States of America.
12 INTERPRETATION

Unless the coniext of this Agreement otherwise requires:

(a) words of any gender include cach other gender,

(b) words using the singular or plural number also include the plural or singular
number, respectively:

(c) _ references to a "Person" include a reference to any individual, corporation,
partnership, joint venture, trust, any other legal Person and any Governmental
Authority;

(d) any reference t© any Person in any capacity includes a reference to its
permitted successors and assigns in such capacity and, in the case of any
Governmental Authority, any Person succeeding to its fimctions and
capacities;

(ec) the terms "hereof", "herein', "hereby", "hereto" and similar words refer to
this entire Agreement and not any particular Clause or other subdivisions of
this Agreement;

(f) references to "Clause" are to such subdivisions contained in this Agreement;

(g) the words “include” and “including” shall be deemed to be followed by

“without limitation" or "but not limited to” whether or not they are followed
by such phrases or words of like import;

125/164

An.

(h) references to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be,
amended, modified or re-enacted;

w references to any agreement or document (including this Agreement) shall be
construed as a reference to such agreement or document as amended, modified
or supplemented and in effect from time to time and shal! include a reference
to any document which amends, modifies or supplements it, or is entered into,
made of given pursuant (o of in accordance with its terms;

6) "this Agreement” and words of similar import shall mean this Agreement;

(k) the headings contained in this Agreement are inserted for convenience of
reference only and shall not affect the interpretation of this Agreement;

(1) references to “days” shall refer to calendar days unless Business Days are
specified; references to "weeks", ‘moaths” or “years” shall be to calendar
weeks, months or years respectively; and

(m) all accounting terms used but not expressly defined herein shall have the
meanings respectively given to them under [AS.

INCORPORATION OF THE COMPANY, FINAL DECISION TO PROCEED
AND TRANSFER OF PROJECT ASSETS

INCORPORATION OF THE COMPANY

Within thirty (30) days from the date of the signing of this Agreement, Heritage, in
consultation with the Government, will incorponite the Company under the laws of a
jurisdiction to be identified by the Parties as being the optimum choice whether by
reason of tax, management or for other reasons agreed upon by the Parties.

The Company will be formed with corporate objectives appropriate for the further
operation and development of the Project. The Company shall be incorporated with a
capital structure end in a manner consistent with this Agreement which will optimise
tax benefits and minimise adverse tax consequences to the Company and the Parties.
Asat the Company Incorporation Date and subject to Clause 4, the Parties will be the
sole shareholders in the Company.

FINAL DECISION TO PROCEED

Each of the Parties shall use its best endeavours to satisfy each of the conditions
which is its obligation to discharge comprising, the definition of the “Final Decision to
Proceed Date” with the intention that the Final Decision to Proceed Date shall be no
more than one hundred and fifty (150) days from the date of this Agreement.
TRANSFER OF PROJECT ASSETS

Within seven (7) days from the Final Decision to Proceed Date, the Government shall
complete the legal transfer of the Project Assets to the Company.

126/164

33

GOVERNANCE AND SCOPE OF ACTIVITIES OF THE COMPANY
GOVERNANCE OF THE COMPANY

Following execution of this Agreement and for the term hereof the Parties shall
comply, and at all times act consistently with, the terms and provisions of this
Agreement and the Shareholders shall act to cause the Company to comply, and at all
times act consistently with, the terms and provisions of this Agreement. Without
limiting the foregoing, each Shareholder shall vote and take all other necessary
actions to ensure that the By-Laws do not conflict with the provisions of this
Agreement and that the provisions of this Agreement ate complied with by such
Shareholder and the Company.

BUSINESS OF THE COMPANY

{a) ‘The business of the Company shall be to implement the Project, including by
its entry into, and performance of, all Project Documents. The Company shall
(subsequent to the transfer of such assets to the Company) have all night, title
and interest in the Project Assets and the Facility.

(b) ‘The Company shall (if required) enter into, and perform its obligations under,
any financing documents, as borrower for the purposes of the Project.

(c) ‘The Company may generally engage in any activity and endeavour in the
parsuit and in conformity with the objectives, activities and purposes
mentioned in the two preceding and to conduct its activities for its
‘own account or in conjunction with other Persons, all in such manner and form
as may be required in accordance with the By-Laws,

MANAGEMENT OF COMPANY
(a) | Management of Company

‘Th: Company shall at all times be managed and operated in ncvordance with sound
business principles. The Company shall be managed and use all reasonable
endeavours to ensure that all aspects of the Project shall be implemented and
maintained: (3) in sach 8 manner as to maximise revenues and economic benefits and
minimise costs and taxes to the Company; and (ii) in accordaace with good
international oi! and gas industry practice and business standards

(b) Compliance with Laws

“The Project shall be implemented and conducted in all respects in accordance with all
applicable laws and regulations and with high standards of business probity and
business ethics, and the Partics shall take all reasonable action within their power that
is necessary of desirable to ensure compliance with this Clause 3.3(b), Each Party
shall defend, indemnify and hold the other Parties harmless for any beach by it of the
obligations set out in this Clause 3,3(b).

127/164

34

35

(c) Business Principles Policy

The Company shall establish 1 business principles policy which shall take into
account the business principles observed by the Sbarcholders and reflect the terms end
conditions of this Agreement.

GOVERNMENTAL AUTHORISATIONS

Immedintely upon the execution of this Agreement, or as soon as reasonably practical
thereafter, the Parties shall take the following actions:

(a) Apply for each Governmental Authorisation required or desirable to enable the
transfer of the Project Assets to the Company.

(b) Each Party shall obtain nll corporate approvals and Governmental
‘Authorisation required or desirable for entering into end performing this
Agreement.

{e) Each Party shall apply for and obtain any required approvals for such Party to
make the investments under this Agreement.

(d) Each Party shall notify the other that it has obtained the required approvals
stated in this Clause 3.4.

ACCOUNTING MATTERS AND FINANCING PLAN
{a) Accounting Policy
ti) ‘The accounts for the Company shall be prepared in accordance with
IAS and, to the extent required by applicable law, the jurisdiction of
incorporation of the Company (if applicable}, in each case consistently
applied and audited by a firm of registered public accountants of
international repute appointed by the Shareholders.

i) All books and accounts of the Company shall be kept in English and in
U.S. Doliars.

(iii) ‘At any time, any Shareholder may require by giving reasonable written
notice an audit of the Company's accounts by that Shareholder's
auditors, which audit shall be caried out af the cost of such
Shareholder.

(6) Financial Year

The financial year of the Company shall commence on January 1 of cach year and
shall end on the following December 31.

(c)  Budgets/Financing Plan

(i) As soon as reasonably practicable following the execution of this
Agreement, the Parties shall agree the Development Budget the

128/164

Development Period Financing Plan, the Construction Phase Budget
and the Construction Phase Financing Plan.

(i) The Shareholders shal! cause the Chief Financial Officer to prepare
and submit to the Shareholders for val not later than 60 days

(A) an estimate of the working capital requirements of the
Company;

(B) _anestimate of proposed maintenance expenditure, inching the
item or type of expenditure, the necessity therefore and the time
of such expenditure:

(C) an estimate of proposed expenses of operating the, including
the item or type of expenditure, the purpose thereof and the
timing of such expenditure,

(D) a projected detailed profit and loss account;

{E) _ wreview of the projected business; and

(F) a summary of business objectives.

3.6 _ DistRisuTION OF INFORMATION

(a)

(b)

Fach Party (through its appointed representative) shall at all reasonable times
during normal business hours at the place where the relevant books and
records are kept, have rights of access to all books and records related to the
Company and the Project. In addition, cach Party shall have the right to seek
information relatiag to any uspect of the Company or the Project from any
party involved in that aspect (including third party contractors and supplicrs).

Without prejudicing the generality of the preceding paragriph, the
Shareholders shall:

ra) ensure that the Roard of Directors provides all budgeting and
accounting information that a Shareholder may reasonably request:

(ii) cause the Chief Financial Officer to ensure the prompt preparation and
provision of the following information to the Board of Directors and to

each Shareholder:

(A) unaudited quarterly and audited annual financial statements of
the Company;

(B) quarterly and annual budgets, in connection with the costs of
the Project;

129/164

\An:

3.7

()

INSURANCE

(iy

(iv)

(c)

(Dp)

{E)

8 report of any actual of anticipated aggregate expenditures by
the Company during # period that exceed the aggregate budget
expenditures for such periods by 5 % in the aggregate or more
than 10% for any particular item;

any anticipated deviations from the estimates set forth in the
Development Budget, the Construction Phase Budget or any
annual Operating Budget or Capital Expenditures Budget of the
ee
to the agreed expenditures; and

copies of all documentation provided to any lenders to the
Project,

cause the general manager to ensure the prompt preparation and
provision to the Board of Directors and to each Shareholder copies of
all reports or other materia! information (beth in English) provided to
the Company;

cause the project manager to ensure the prompt preparation and
provisiog of the following information to the Board of Directors and to

each Shareholder;

(A) — quarterly and annual construction and opersting reports of the
Company;

(B) a repon of any unexpected occurrence which will, or is likely
to, materially affect the construction or operation of the Project:
and

(C) copies of all reports or other material Information provided to

or by the Construction Contractor or any other major contractor
retained for the purposes of the Project.

The Parties shall cause the Company to use its reasonable endeavours to
ensure that all material agreements with third party contractors and suppliers
in relation to the Company or the Project contain information nights which
mirror the provisions of Clause 3.6(a).

The Company shall obtain and maintain insurance to cover its assets and liabilities for
the benefit of itself and of the Shareholders af competitive rates at all times during

construction and operational

in accordance with applicable taws, rules and

phases
regulations and with good international oil and gas industry practice for similar
facilities and activities provided such insurance is available in the market on
reasonable, commercial terms.

Such insurances shall be of the type and for amounts in line with the Sharcholders’
requirements to the extent they are available on the commercial market on reasonable

terms and conditions.

130/164

38

39

4]

All insurance shall be subscribed:

fa)
(b)

(c)

in accordance with the Region's laws, rules and regulations;

with reputable insurers and reinsurers having a financial strength satisfactory
in all respects to the Shareholders; and

in U.S.S, unless the Shareholders otherwise determine,

EMPLOYEES/SECONDMENT OF PERSONNEL

{a}

tb)

The Company shall employ such number of individuals, having the requisite
experience and skills, as shall be necessary for the purposes of the Project.

The Shareholders shall be entitied to second to the Company a number of
senior management personnel in proportion to their respective Shareholding
Interests. The Shareholders shall second personnel from its own organisation
to the Company on the Company's written request to. provide such personnel
If the Company determines by resolution of the Sharcholders in accordance
with Clause 6.2(b) that any personnel so seconded is not suitable for the type
of work to be performed, it may require the relevant Shareholder to withdraw
and replace such personnel or to take such steps as the Board of Directors may
deem necessary. The detailed terms and conditions for secondment of
personne! shall be agreed between the Company and each of the Shareholders.

PROMOTION OF THE PROJECT

(a)

(b)

Each Party shall use its reasonable endeavours to develop, implemeat and
maintain the Project in accordance with good and prudent international oil and
Each Party shall take reasonable measures to procure that the Company,
without undue delay, enters into the Project Documents on terms acceptable to
the Company.

Each Party shall furnish technical assistance to the Company cn the
‘Company's request and the Party's agrecment to provide such assistance, The
Partics shall cause the Company to request technical assistance from the Party
which in the Company's opinion has the best ayailable resources for the task in
question, The detailed terms and conditions for technical assistance shall be
agreed between the Company and cach of the Parties.

CAPITALISATION AND FUNDING OF THE COMPANY

INDTIAL SHARE CAPITAL OF COMPANY

The share capital of the Company shall initially be the minimum required by the laws
of the jurisdiction of incorporation of the Company. Each Share will entitle the
holder thereof to one vote cach on each matier presented to the Sharcholders of the
Company, and cach Share will entitle each Shareholder to share equally with each
other in the profits of the Company. The holding of Shares shall be evidenced by

131/164

44

share certificates of the Company, Each Sharcholder shall be allotted one-half of the
issued Shares.

INCREASED SHARE CAPITAL

The share capital of the Compsny shall be increased to the equivalent in the currency
of the jurisdiction of incorporation of the Company of U.S.$ 40 million. The entirety
of the aforesaid share capital shall be subscribed for by Heritage but cach Shareholder
shall be allotted one-half of the additional issued Shares. The amount of the
contribution shall always be such that when the conversion hetween U_S. Dollars and
the currency of the jurisdiction of incorporation of the Company is made, the number
of Shares to be issued to each Shareholder will be a whole number,

PAYMENT OF ADDITIONAL CAPITAL CONTRIBUTIONS

Following the date of the increase in the Company's share capital (as set out in Clause
4.2 above), the further costs of the Project to achieve the Commercial Operation Date
shal] be met as follows:

(i) by Heritage in the form of a Shareholder Loan, paid in instalments up
to U_S.$100 million to cover the ongoing Project costs; and

Gi) thereafter, by each Shareholder pro rata to their Shareholding [nterest
and in the form of a Shareholder Loan by such means as shall be fixed
by the unanimous approval of the Board of Directors and the
Shareholders.

FUNDING REQUIREMENTS OF THE COMPANY
(a) Funding Post-Commercial Operation Date

The Sharcholders agree that the costs associated with the Project subsequent to the
Commercial Operation Date shall be met with the profits earned by the Company
resulting from its involvement in the Project, to the extent that such profits shall be
available for the lawful use of the Company.

(b) Bank Accounts and Procedures

As soon as practicable after the Company Incorporation Date, the Shareholders shall
ensure that the Company establishes the procedures, bank accounts (which shall be
located in a jurisdiction to be agreed upon by the Shareholders) and other facilities
necessary for it to receive the funding for the Company in connection with the Project
and disburse funds for the purposes of the Project.

132/164

(c)  Nor-Payment of the Funding Requirement for the Company

Where a Shareholder does not pay any of the Company's funding requirements by the
due date therefor in accordance with any funding notice received in the manner
described in Clause 4.4(e), such Shareholder shall be in default and subject to the
provisions of Clause 9.

(d) Shareholder Loans

Other than as provided for in this Clause 4, the Company shall not incur any
indebtedness to any Shareholder for a Shareholder Loan except pursuant to a
resolution in accordance with Clause 6.2(b) that the Company's funding requirements
in connection with the Project are to be met by such loans. All Sharcholder Loans
shall be made on an interest free basis and shall be pursuant to a Shareholder Loan
agreement and related arrangements agreed to in writing by the Company and
approved before execution thereof by all of the Shareholders.

(e) Funding Notices

The Shareholders shall cause the Chief Financial Officer to give each Shareholder not
less than 60 Business Days notice prior to the date on which any funds are required by
the Company, and any such notice shall specify: (7) that the Shareholder shall have
absolate discretion ss to how to meet such funding obligations; and (ii) the date upon
which such funding obligations are due to be paid by the relevunt Shareholder.

(f) ‘Third Party Financing

In relation to third party financing for the Project, as and when required, the Company
shall use its best endeavours to armnge the best possible financing plan for the Project
without any requirement for guarantees or any other backing from, or recourse to, the
Shareholders or their respective Affiliates. ff the Shareholders agree to provide
guarantees or other undertakings in relation to such financing, such guarantees and
underukings shall be provided by cach Sharcholider ona pro rata and several basis.
Any Shareholder can directly of through an Affiliate provide third party financing for
the Project provided the provision of such financing does not jeopardise and is on
terms and conditions no less favourable to the Company than any other third party
financing.

(g) Non-Recourse Obligations

The Parties shall Teasonable endeavours 10 ensure that all Project Documents
under which the Company shall incur aay indebtedness for borrowed money
(including Shareholder Loans) or the deferred purchase price of property (other than
ee epee a en oe eect cn eens

the ordinary course of business) shall provide specifically that such obligation shall be
recourse only to the assets of the Company, as the case requires, and non-recourse as
to any Shareholder and as to the assets of any such Shareholder. To the maximum
extent permitted by the applicable law, the Shareholders and their respective Affiliates
shall have no personal liability for the obligations and liabilities of the Company,
including any indebtedness of the Company for borrowed money or the deferred
purchase price of property, In addition, no Shareholder;

133/164

VE

5.1

(i) need provide any financial accommodation to the Company other than
as provided in this Agreement; or

(ii) shall be required t guurantee, or provide any other form of
undertaking in support of, the obligations of the Company fram time to
time.

(h) Shareholders’ Financing

Nothing in this Agreement is intended, nor shall it be coastrucd, to fimit the ability of
any Sharcholder to finance its participation in the Company in any manner such
Shareholder sees fit (subject to the restrictions on assigning its Shares contained in
this Agreement and under applicable law), provided that such financing shall not
require the provision. of security or undertakings by, or recourse to, the Company or
the other Shareholders.

ry Issuance of Shares

i) Dering the Development Phase, no Shares shall be issued other than as
provided by Clause 4.1.

(ii) Shares shall not be issued other than in accordance with this
Agreement und the By-Laws.

MANAGEMENT OF THE COMPANY
Boarp oF Direcrors
(a) Composition and Election of Board of Directors

With effect from the Company Incorporation Date, the Board of Directors of the
Company shall consist of four members, such members are to be elected or appointed.
The initial Board of Directors shall comprise two individuals nominated by Heritage
and two individuals nominated by the Government.

(b) Management by Board of Directors

Subject to Clauses 5.2 and 5,3, the management of the Company shall, in accordance
with the By-Laws, be vested in the Board of Directors, except for the rights of
Shareholders exclusively reserved to Shareholders as expressly set out in this
Agreement and the Law, To the extent that any business (including but not limited to
decisions, proposals, appointments and actions) is to be transacted in connection with
the Project by the Board of Directors in advance of the Company Incorporation Date,
such business shall be transacted by the Management Committee (as described in
Clause 5,3) to be agreed by the Shareholder in good faith, and any reference to the
“Board of Directors” in this Agreement in such a context shall be deemed to mean the
Management Commitice,

134/164

(b)

Chairman

(i)

‘The first chairman of the Board of Directors shall be nominated by the
Government, and thereafter the appointment of the chairman shall
rotate between the Shareholders on every anniversary of the date
hereof.

The duties of the chairman shall, within the guidelines and limits
established by the Board of Directors, include:

(A) presiding over meetings of the Board of Directors and the
general meetings of the Shareholders;

(B) calling mectings of the Boerd of Directors as and when he
deems it necessary; and

(C) — making such public announcements, as may be required by
applicable law, on behalf of the Company,

General Manager

a

(ii)

Heritage shall have sole discretion to appoint a general manager to be
the principal administrative and executive officer of the Company. The
general manager shall report in English to the Board of Directors on a
quarterly basis (or at such intervals ss may be otherwise determined by
the Board of Directors) and comply with all decisions and directions of
the Board of Directors, ‘The general manager shall have such authority
as is delegated to him by the Board of Directors.

The general manager shall be responsible for the administration of the
Company on a day-to-day basis within the policies laid down by the
Bourd of Directors in respect of the following:

(A) representing the with respect to all its rights and
obligations, within and outside the Region;

(B} informing the Chairman and the Management Committee of the
relevant day to day activities and decisions in relation to the

Company's operations;

(C) carrying out or having carried out the decisions of the Board of
Directors;

(D) signing documents relating to the Company's operations as
authorised by the Board of Directors;

(E) preparing the work programme for the Project and ensuring the
implementation thereof afier approval by the Board of
Directors, and the Sharcholders in accordance with Clause
6.2(b);

135/164

(iii)

(F)

(K)

{Q)

@Q

co-ordinating during the Construction Phase with the project
manager to ensure the efficient and timely realisation of the
Projects;

ensuring that the Facility is operated and maintained safely,
reliably, efficiently, economically and in accordance with good
and pradent operating practices;

determining the level of spare parts, chemicals and other stores
ond equipment to be maintained by Company;

making recommendations to the Board of Directors regarding
improvements, additions and alterations to the Facility:

ensuring thst the Company complies with its operational
responsibilities under any agreement relating to the use of the
Facility;

submitting. as requested by the Board of Director. development

plans for approval by the Board of Directors covering the
requirements of the Company for perionnel and the
qualifications and numbers of such personnel;

selecting and employing, in accordance with the recruitment
policies approved by the Board of Directors, all necessary
personnel;

’

preparing recommendations to the Board of Directors on
matters relating to personnel, including remuneration, other
conditions of service, career development and training:

ensuring that all the books and records of the Company are
Properly kept;

ensuring that the Company obtains adequate insurance cover,
as required by the Board of Directors and in accordance with
the provisions of Clause 3.7;

obtaining all Governmental Authorisutions associated with the
implementation of the Project including release of land and
tights of way upon which the Facility is located; and

ensuring that the Company obtains unrestricted rights of use in
respect of and appropriate parcel or parcels of land convenient
for the consiruction of the Facility and that the Pacitity stall be
timely and properly constructed, as required by the Board of
Directors.

Unless otherwise agreed by the Shareholders, the genem| manager
shall serve for a minimum term of 3 years and a maximum term of 5
years of, if later, the date on which the Heritage Shareholder Loar
(advanced pursuant to Clause 4.3(i)) is repaid in full,

136/164

(c) Chief Financial Officer

(i) Heritage shall have sole discretion to appoint a Chief Financial Officer
to be the principal financial officer of the Company, The Chief
Financial Officer shall report to the general manager. The Chief
Financial Officer shall have, such authority as shall be delegated to
him by the Beard of Directors.

(ii) The Chief Financin! Officer shall:

(A) prepare the snnual Capital Expenditures Budget and the annual
Operating Budget and ensure the implementation thereof after
epproval by the Board of Directors and the Shareholders in
accordance with Clause 6,2(b).

(B) prepare and distribute to the Board of Directors and to cach
Shareholder the information referred to in Clause 3.6(b\ ii};

(C) issue on behalf of the Company any notice of default under
Clause 9.K(a);

(D) __ notify cach Shareholder of all advances and payments made in
connection with all financial agreements on the same date as
instructions therefore are given and immediately notify all
Parties of any advances or payment not made on the due date
with reasons therefore;

(E) ensure that the Company complies with its obligations under
any financing documents;

ensure that effective cost accounting and control systems are
established and maintained; and

(G) submit to the Bourd of Directors at quarterly intervals a written
progress report covering expenditure to date and forecast
Srpcedinice fer Go carvent Riamntal vo

(iii)  Untess otherwise agreed by the Shareholders, the Chief Financial
Officer shall serve for a minimum term of 3 years and a
term of 5 years or, if later, the date on which the Heritage Shareholder
Loan (advanced pursuant to Clause 4.3(7)) is repaid in full,

(d) Project Manager

@ Heritage shall have sole discretion to appoint @ project manager to
serve during the Construction Phase (and, if applicable, thereafter).

The project munager shall be responsible during the design,
procurement, construction and commissioning phases for

the technical aspects of the Project und shall provide assistance during
performance testing of the Facility. The project manager shall report

to the general manager on a quarterly basis, The project manager shall

137/164

a

Gi)

have such authority as shall be delegated to him by the Board of
Directors.

The project manager shall:

{A)

(B)

«)

i)

inform the Technical Committee of the relevant day to day
activities and decisions in relation to the execution of the
Projects;

be assisted by two deputy project managers, one of whom shal]
be responsible for the Facility;

exercise general supervision of the services performed by the
two project teams under each of the deputy project managers
and be responsible for the coordination of such services,
including without limitation, debating any possible synergies,
giving approval to planning ad organisution charts prepared by
the eras teams, secondment, replacement of seconded

and designation and appointment by the Company of
asand sxhcapapedes ta tent wane

be responsible for all relationships between the project teams
and the Company and be the sole contact within the Company
for the project teams;

submit to the general manager and the Board of Directors at
regular intervals us decided by the gencrol manager and the
Board of Directors u written progress report on work performed
by cach project team during that period;

develop and propose to the Board of Dircetors, after
consultation with the general manager/Chief Financial Officer,

criteria with respect to the following:

@ finalisation of the project definition for cach project
team; and

(ii) periodic revision of the budget for the Facility handled
by each project icam,

develop, after consultation with the gencral manager for
approval by the Board of Directors, co-ordinating procurement
and subcontracting procedures;

develop, afer consultstion with the general manager for
approval by the Board of Directors, design policy in relation to
environmental issues, operations and maintenance, health,
safety and fire criteria;

appraise activities and progress of the Facility, eswblish
guidelines for achieving interchangeability and standardisation
of machinery, electrical and instrument equipment, advise

138/164

yah

(Q)

operations and maintenance managers of the technical
requirements for spare parts and all buildings necessary for
operations including workshops, offices and warehouses, and
devise a material coding system and prepare operating manuals;

establish a co-ordination and correspondence procedure
including formats for each project team to use in reporting
progress on engineering, procurement, construction, cost
control and scheduling matters;

establish and supervise a system for scheduling the use of port
facilities by the Project if required;

co-ordinate allocation of locally readily available resources
auch a construction material, labour and transport;

award, sign und administer, within limits of authority set by the
Board of Directors, contracts related to support services needed
by the Project (marine facilities, trucking, sir transportation,
material handing and customs clearance, cic. );

with the object of achieving central co-ordination work
progress, budgets and scheduling; and

provide documentation and representation at all mivetings
tequired by the Company in connection with all aspects of the
Project.

(iii) The project manager shall serve until the completion of the
Construction Phase of, if later, until the date on which the Heritage
Shareholder Loan (advanced pursuant to Clause 4.3(7)) is repaid in full.

(ce) Other Officers

The other senior staff of the Compuny shall be appointed by the Board of Directors on
the terms and conditions approved by the Board of Directors, Such senior staff shall

Operation
the Board of Directors shall appoint a plant manager for the operations of the Facility.
MANAGEMENT COMMITTEE

(a) ‘The Parties shall establish for the period up to the Company Incorporation
Date and thereafter, if required:

i) a management commitice comprising onc Person nominated by cach
Party (the "Management Committee”);

(ii) a finance committee comprising one Person nominated by each Party
(the "Finance Committee”); and

139/164

\®

6.1

(iii) a technical committee comprising one Person nominated by each Party
(the "Ti Committee").
(b) The Management Committee, the Finance Commitice asd the Technical
Committee shall each operate in English and:
a@ perform such duties as may be delegated to it by the Parties;

(ii) have the power to designate and eppoint such persons as it thinks
appropriate to assist it in its duties; and

(ii) comply with all decisions and directions of the Parties.
SHAREHOLDERS’ ACTIONS
GENERAL MEETINGS
fa) General
The Shareholders shall have at least one general meeting of Sharcholders cach year,
and shail meet more frequently if required. All general meetings of Shareholders
shall be located and conducted in « manner consistent with the By-Laws.
(b) Observers and Advisors
Each Shareholder may invite any Person selected by it to attend a genera! meeting of
Shareholders as its advisor, In addition, the chairman of the Board of Directors may
invite observers from any Person, including any Construction Contractor, the
Company and other third Parties, to attend any general meetings of Sharcholders and
lo give reports and advice to the Shareholders. Each observer invited to attend 2
general mecting of Shareholders shall have such participation rights aeons
right 10 vote) as may be agreed by the Sharcholders at the relevant meeting. Ar:
seeccias aca bs sepeudaa te shane: tall Beas tay dalinetlone o's gunead eatin
of Shareholders, as thought fit by the Shareholders at the relevant meeting.
SHAREHOLDER VOTING

Resolutions of the Sharcholders shall be adopted on the basis of a unanimous
resolution:

(a) a decision regarding the transfer of Shares or rights in the Project by a
Shareholder to a third party, to the extent not otherwise itted under
Clause 10 of this Agreement and the By-laws, and approval of all terms,
conditions and agreements related thereto;

(b) subject to Clause 6.2(c) below the following matters:

(i) ratification of dealings of Directors of officers with the Company;
(ii) change in the number of Directors;

(iii) amendment of the By-Laws;

140/164

{iv)

(vy)

wi)
(vii)

(viii)

{ix)

(x)

(xi)

approval of any dealings or contractual arrangements between the
Company and any Shareholder, or any Affiliate, director or officer of
any such Shareholder. other than in relation to the matters described in
Clause 6.2¢b)ixvi);

establishment and approval of each of the Development Budget, the
Development Period Financing Plan, the Construction Phase Budget,
the Construction Phase Financing Plan and the annual Capital
Expenditures Budget and any modifications thereto or thereof;

approval and ratification of the work programme for the Project:

any change to the general requirements regarding the method of
panenba pe pesnaetca vaio orate exer mary epi tes
method of contribution which has been implemented in accordance

with this paragraph;

entry into Shareholder Loan agreements and approval of all related
arrangements;

the purchase, sale, lease, pledge or other disposition of assets of the
Company fora value exceeding in the aggregate for any year, U.S.$ |
miflion (Inflated), other than as specifically contemplated by or
provided in a Project Document;

adoption or implementation of # plan of merger, amalgamation,
consolidation or reorganisatioa of the Company with or into another
entity;

shortening the corporate term or liquidation or dissolution of the
Company;

increasing or decreasing the authorised capital (except to the extent

required to distribute trapped cash) of, or repurchasing or redemption
of shares in, the Compeny, and the issuance of shares or any other

equity capital in the Company;

eniry into any Project Document, or any material amendment thereto,
by the Company;

entry inte by the Company of any business other than the Project;

any modification to the dividend distribution policy contemplated by
Clause 8;

approval of an agreement to be entered into by a proposed Transferee
in connection with its performance of all of the obligations of the
relevant transferring Shareholder;

the execution und delivery by the Company of: (A) any agreement
outside the ordinary course of business, (B) any agreement within the
ordinary course of business, or any series of related agreements within

141/164

a=

the ordinary course of business, the value of which (on an individual or
aggregnie basis, as the case requires) exceeds U.S.$ | million (Inflated)
or the cquivalent thereof in other relevant currencies at the thea
applicable commercial rates of exchange; (C) any agreement within the
ordinary course of business the value of which, when aggregated with
the value of similar agreements entered into in the same financial year,
exceeds U.S.$ | million (Inflated), or the equivalent thereof in other
relevant currencies at the then applicable commercial rates of
exchange; and (D) any loan agreement, debt instrument or guarantee;
(xviii) the adoption of or any change in any tax or accounting policy of the
, the appointment of or any change in the Company's
auditors;

(xix) the initiation of arbitration or Titigation by the Company and any
scitlement or compromise of any arbitration or litigation to which the
Company is a party;

(xx) the Issuance or redemption of any shares in the Company, other equity
securities, debt or convertible securities, warrants or rights by the
Company or the grant of options in respect of any such instrument or
security;

(xxi) the creation of acquisition of any subsidiary of the Company or the
making of any equity investment by the Company in another Person;

(xxii) any prepayment under any financing documents relating to the Project;

(xxiii) identifying internal costs of cach Shareholder to be included as part of
the Development Costs and the basis for repayment of such costs;

(xxiv) Ce ee
toachieve the Final Decision to Proceed Date;

(xxv) the establishment and approval of the annual Operating Budget and
any modifications thereof;

(xxvi) the approval of the Company's annual report, talance sheet, profit and
loss statement;

(xxvii) the extension of the corporate existence of the Company;

(xxvilijthe establishment of basic guidelines pursuant to which the Company
isto operate;

(xxix) the declaration of dividends as contemplated by Clause 8.1;
(xxx) withdrawal of seconded personnel as contemplated by Clause 3.8; and

(xxxi) oy ees On en in writing by all the
as requiring the level of approval described in this Clause
5200).

142/164

7A

72

13

a1

(©) Inrelation to any yote involving any contract, agreement, undertaking or other
arrangement to which a Shareholder or its Affilinte (other than the Company)
is a party, such Shareholder shall be excluded from the applicable vote,

To the extent that the resolution of any business by the Shareholders is required in
advance of the Company Incorporation Date, the Shareholders shall negotiate in good
faith and agree upon any such resolutions and use their best endeavours to reach
commercially reasonable consensus in a timely manner.

RELATIONSHIP OF THE SHAREHOLDERS AND THE COMPANY
GENERAL

Nothing contained in this Agreement is intended, nor shall it be construed, as creating
a partnership, agency or trust relationship between or among the Shareholders, The
relationship of the Shareholders to the Company shall be that of shareholders with
limited liability, The undertakings of the Shareholders pursuant to this Agreement
shall be on a several basis.

CONFLICT OF INTEREST

Except as expressly stated in this Agreement, there shall be no restriction on the
freedom of any Shareholder to conduct its business as it sees fit, and no Shareholder
shall owe any fiduciary obligations, directly or indirectly, express or implied, to any
other Sharcholder solely by reason of being a Sharcholder under this Agreement,

INTERNAL Costs

All reasonable and proper out-of pocket costs and expenses incurred by anyone in the
Management Committee, Finance Committee or Technical Committee or by a
Shareholder acting on behalf of the Company as authorised by the Board of Directors
and costs and expenses from time to time identified by the Shareholders pursuant to
Clause 6.2(b)(xxiii) shall be considered part of the Development Costs payable in the
first instance by the relevant Shareholders, but repayable to each such Shareholder by
the Company as determined by the Shareholders in accordance with Clause
6.2(b)(xxiii). Internal costs for management time shall be charged as agreed between
the Shareholders: Records of any such costs and expenses shall be prepared on a
continuing basis and the Shareholders shall cause the Chief Financial Officer io
provide details thereof upon request.

DIVIDENDS AND OTHER PAYMENTS
DiviDENDS

Each Shareholder shail cause the director(s) nominated by it to vote for the
declaration and payment of dividends on the Shares to the maximum extent possible
out of legally available funds. From time to time, the Shareholders shall cause the
Board of Directors to determine whether the Company has funds available for
distribution to the Shareholders by way of dividend, after tking into account the
Company's anticipated legal, operating, capital and any debt service requiremeats and
the Company's ability in the future to generate revenues or procure financing. The

143/164

a1

Company shall distribute to the Sharcholders by way of dividend any such funds
which the Board of Directors, subject to the approval of the Shareholders, and
applicable law, determines are available for that purpose pursuant to this Clause 8.1.

OTHER PAYMENTS

To the extent that after aay distributions to the Sharehoklers by way of dividend in
accordance with Clause 8.1, and after having taken into account all other matters
referred to in Clause 8.1, there remains in the Company available cash for payment to
the Shareholders, the Company shal! apply such available cash in the following ways
and in the following proportions:

i) 40 per cent. of such available cash shall be paid first to the
Sharcholders by way of a pre rata repayment of the Shareholder
Loans, and

(ii) 60 per cent. of such available cash shall be paid secondly to the
Shareholders in proportion to their Shareholding Interest.

DEFAULT

DEFAULT

fa) Default

Where any Shareholder fails to:

(i) pay any sums due in respect of a funding notice received pursuant to
Clause 4.4(e) by the due date for payment thereon and shall not have
made such payment within 60 Business Days of the due date for
payment (“Payment Default”), or

(ii) comply with any material obligation under this Agreement and docs
not remedy its breach of such material obligation within 60 Business
Days after being given notice by the Board of Directors or a
Shareholder (with a copy to the other Shareholder and the Board of
Directors, as the case requires) requiring such remedy if the breach is
capable of being remedied within that period or, if aot, fails to
demonstrate to the reasonable satisfaction of the non-defaulting
Sharcholder that such remedy is being diligently pursued or, if
diligently pursued, such breach is not remedied in any event within 50
Business Days of being given such notice (“Non-Payment Default”),

(the "Defaulting Shareholder"), the Detaulting Shareholder’s right to participate in
the Company through its ownership of Shares shall be suspended as provided in
paragraph (c) below,

(b) Notice of Default

The Company shall cause the general manager to issue a notice of default under
Clause 9.1(a){i) to the Defauulting Shareholder (with 2 copy to the other Shareholder)
on the Business Day immediately following the date of such default; provided that

144/164

92

failure to give any such notice shall not obviate any such default nor relieve any
Shareholder from any of its obligations hereunder.

{c) Suspension
During any period of suspension of the rights of the Defaulting Shareholder under this
Clause 9.1:

(i) neither the Defaulting Sharcholder nor any of its representatives (by
appointment or proxy) shall be entitled to be counted in a quorum or
exercise a right to vote wt any general meeting of Shareholders or in
respect of any matter or decision where Sharcholder approval is
required of sought (although such representatives shall be entitled to
attend all general meetings of Sharcholders during the period of
suspension as observers);

(ii) any director who has been elected from the nomination of Defaulting
Shareholder shall not be entitled to be counted in a quorum or exercise
such director's right to vote at any meeting of the Board of Directors
and, in the case of the chairman of the Board of Directors, shall not be
entitted to preside over the general mectings of Sharcholders; and

Gii) the Defaulting Sharcholder shall not be entitled to receive any
dividends or distributions, payments or other returns of any nature on
equity or any payment of any amount in respect of Shareholder Loans
{including paymests of principal and interest thereon) from the
Company.

(d) Remedy

A default by the Defaulting Shareholder shall not be decmed remedied for the
Lega secon rind eg trccoe phe sted eaten snnini ber

of enforcement or recovery or atiempied enforcement or recovery (including in all
cases legal fees, stamp duty and other taxes, fees and duties) that have been incurred
by the Company or the non-defaulting Shareholder by reason of such default have
been paid by the Defaulting Sharcholder to the relevant Party.

REMEDIES ON Dew AULT
(a) Default Transfer

If the Defaulting Shareholder has not remedied the default within 60 Business Days
then: (i) in the case of a Non-Payment Default, the non-detaulting Shareholder shall
be entitled (by notice, without reservation or condition, # the Defaulting Shareholder
with a copy to the Board of Directors) to acquire from the Defaulting Shareholder the
lutter’s Shares. [f the non-defaulting Shareholder serves such notice, the Defaulting
Shareholder shall promptly transfer all of its rights, tithe and beneficial interest in and
under its Shares to the non-defaulting Shareholder at a price per Share equal to its Fair
Market Value or such price as may be agreed by the Shareholders; and (ii) in the case
of a Payment Default, the non-defaulting Sharcholder shall be entitled to serve notice
and have transferred to it the Defaulting Sharcholder’s Shares as provided above and

145/164

93

94

the Government shall, in addition, be entitled to exercise its right pursuant to the PSA
to terminate the PSA for failure on the part of Heritage to meet ks financial
obligations under this Agreement.

(b) Porther Assurance

The Defaulting Shareholder shall, without delay following any request from the non-
defaulting Shareholder, do any and all acts required to be done by upplicable law or
regulation in order to render any transfer of Shares pursuant to Clause 9,2(a) legally
valid, including obtaining all requisite Governmental Authorisations, and shall
execute any and all decuments and take such other actions a; may be necessary in
order to effect a prompt and valid transfer of the interests described above. If all
requisite Governmental Authorizations are not obtained in u timely manner, the
Defaulting Shareholder shall hold its Shares in trust for tho non-defgulting
Shareholder,

(e) Further Claims

Where a transfer of a Defaulting Sharcholder’s Shares occurs pursuant to Clause
9.2(a) or 9.2(b), the Defiaulting Sharcholder shall have no further rights or claims
under this Agreement in relation to the Company or the Project and all Parties shall
tke all action necessary or desirable to effect any requisite changes in the officers of
the Company.

(dd) Remedy Not Exclusive

Notwithstanding any other provision of this Agreement, the remedies provided to the
non-defaulting Shareholder in this Clause 9 are in addition to, and not exclusive of or
intended to prejudicially affect the availability or cxcreise of, any other righis and
remedies of the Compeny and the non-defaulting Shareholder against the Defauiting
Shareholder under this Agreement, both at taw and in equity,

(«) Power of Attorney

For the purposes of giving effect w the share transfer provisions of this Clause 9, as
soon as reasonably practicable upon execution of this Agreement, the Shareholders
shall agree upon a forms of power of attorney in favour of the Chief Finance Officer
and cause to be executed such agreed powers of attorney promptly thereafier.

CONTINUING OBLIGATIONS

Any Shareholder which ceases to be a Shareholder pursuant to any of the provisions
of this Clause 9 shall nevertheless remain bound by its obligations to keep
information confidential as provided in Clause 17.6, regardless of the fact that it no
longer holds Shares, for a period of 5 years from the date upon which it ceased to hold
Shares.

INDEMNITY

Any Shareholder which becomes a Defaulting Sharcholder shall indemnify the
Company and the non-defaulting Shareholder in respect of, and hold cach of them
harmless from and against, any and all liabilities, losses, damage, claims, expenses,

146/164

Ye re a

10.
10.1

10.2

16.3

fines or penalties suffered. incurred or sustained by any of them or to which any of
them becomes subject.

RESTRICTIONS ON TRANSFER

GENERAL

(a) _ Restrictions on Transfer

No Sharehotder shall transfer any of its Shares unless:

ra) such transfer is made in accordance with the terms of the By-Laws and
this Agreement;

(ii) the transfer complies in all respects with the requirements of applicable
law, the Project Documents, any financing documents and the
transferring Shareholder and proposed recipient have received all
necessary Governmental Authorisations for such transfer; and

(iii) the proposed recipient of such Shares has delivered to the Company:
(A) 4 written acknowledgement that the Shares to be received by it are
subject to this Agreement; and (B) an agreement (in form and
substance approved by the non-transferring Shurcholder, pursuant to
Clause 6.2(a)) to the effet thet such recipient shall perform ail of the
obligations of the transferrmg Shareholder in respect of the Shares
being transferred and that such recipient and its successors in interest
shall be bound by the terms of this Agreement and any other relevant
agreement as agreed to by the Shareholders,

{b) Attempted Transfer Void

Any attempted transfer of Shares in violation of the terms of the By-Laws or this
Agreement shall be yoid and the Company shall refuse to recognise any such transfer
and shall not reflect on its records any change in the registered ownership of Shares
pursuant to such transfer.

MINIMUM SHAREHOLDING

Except in the case of a Shareholder transferring all of its Shares, no Shareholder shall
tnanafer any of its Shares if, as a result of such transfer, the transferee or the transferor
would own less than 5 per cent. of all issued Shares immodiately after giving effect to

the proposed transfer.
DEFAULT
Subject to any transfer of the Shares of a Defaulting Sharchokder pursuant to Clause

9.2, cach Shareholder agrees that ii shall not transfer any of its Shares if, at the time of
the transfor, such Sharcholder is in default under this Agreement.

147/164

\ 3
\G

16.4 CONSENT OF OTHER SHAREHOLDERS

(a) —_ Notification to Other Shareholders

Except for an Affiliate Transfer, or a transfer from one Sharcholder to another
(including pursuant to Clause 9.2), upon any Shareholder (an "

Shareholder") wishing to transfer any Shares. the Offering Shareholder shall by
notice in writing to the other Shareholder (the "Continuing Sharcholder”) state its
ee ens has nce Goes eka ee tae
reasonable particulars of the proposed Transferee, including its identity, business,

financial standing and details of its holding companies and material Affiliates, if any,
(such holding companies and material Affiliates, together with the proposed

Continuing Shareholder to cvaluate the Proposed Transferee Group (including in

terms of the matters described in paragraph (b) below). An Offering Sharcholder shall

Lema fl sintoace Sacaiegrn. geretir Aeicondeadbeotirenietane
Proposed Tranaferee Group as the Continuing Shareholder may reasonably request.

(b) Counter Notice

Within 20 days of such notice of intention to transfer Shares being given (unless it is
first withdrawn), the Continuing Shareholder may (by counter notice in writing to the
Offering Sharcholder) veto the proposed cansfer, but only if such Shascholder has
reasonuble grounds to believe that any of the following apply:

() __ the proposed Transferee is not an entity duly incorporated and in good
standing in the placc of its incorporation; or

(ii) ~—sthe Proposed Transferee Group does not have the necessary ffnancial
resources or ability to mise sufficient finance to meet the
Transferee’s funding and other obligations under this Agreement if the
proposed Transferee were to hecome a Shareholder; or

(iii) the Proposed Transferee Group is or is owned, controlled or associated
in any way with, any Person or interest which has or has had a
reputation in the international community for having any criminal,
legal, fraudulent or otherwise dishonest conduct, which would in the
reasonable view of that Continuing Sharcholder, if the proposed
transfer went ahead, have an adverse effect on the reputation of the
Company andor on any of the Shareholders.

{c) Ability to Proceed

If a counter notice described in Clause 10.4(b) is validly given by the Continuing
Shareholder (as the case requires) within such 20-day period, the proposed tnunsfer
shall not proceed. Otherwise, if no such notice is given, or if given is subsequently
withdmwn then, subject to all applicable provisions of this Agreement, the proposed
transfer may proceed.

148/164

10.5 TRANSFERS TO AFFILIATES

Subject to compliance with Clause 10,1, a Shareholder may transfer the whole or part
of its Shares to an Affiliate (an “Affilinte Transfer"), provided that:

106

(a)

tb)

(c)

(d)

such Shareholder shail along with the Shares, transfer all the corresponding
rights and obtigations under this Agreement:

such Shareholder shall have given 15 days’ notice of such transfer and
assignment to the other Shareholder;

such Sharcholéer shall remain liable to the other Shareholder for the
performance of the obligations of such Affiliate under this Agreement if such
Affiliate fails to perform any of such obligations to the extent that such
obligations are not the subject of any parent company guarantec; and

if such Affiliate ceases to be an Affiliate of the original Sharcholder, then the
Shareholder shell procure the re-transfer of Shares and the re-assignment of
such rights and obligations to itself (provided it remains an Affiliate of such
parent company) or another Affiliate of such pareat company.

RIGHT OF FIRST REFUSAL

Subject to compliance with the other provisions of this Clause 10 and the conditions
set out below, a Shareholder may transfer all or part of its Shares along with the
corresponding rights and obligations under this Agreement (including all of its rights
a6 a lender under Shareholder Loans, if any) to the other Sharcholder or » third party
(either being referred to as the "Transferce"), The following conditions shalt apply to
any such transfer, other than any Affiliate Transfer:

(a)

{by

Where an Offering Shareholder wishes to sell all or part of its Shares to
another party (including another Shareholder), in addition to the notice it is
required to give pursuant to Clause 10.4 (in the case of a third party), it shall
promptly give written notice of the proposed details of such sale, identified in
Clause 10,6(b), to the Continuing Sharcholder.

Once the Offering Sharchelder and a proposed Transferee have negotiated all
the material terms and conditions of a proposed transfer of Shares (including
price, tens, representations and warranties, indemnities and covenants), sugh
terms and conditions shall be disclosed in detail to the Continuing Sharchoider
in a notice (an "Offer") from the Offering Sharcholder. The Continuing
Shareholder shall have the right to acquire from the Offering Shureholder all
(but not part only) of such Shares offered on the same terms and conditions
agreed by the proposed Transferee if, within 30 days of the date of the Offer,
pty om ee ese oie habs ea WBE oan
to the Offering Shareholder an acceptance notice (an "Acceptance Notice")
stating that it accepts the agreed terms and conditions of the transfer without
reservations or conditions; provided that if the Continuing Shareholder wishes
to acquire such Shares, such acquiring Continuing Shareholder shall haye the
right to acquire such Shares pro rata in proportion to their respective
Shareholding Interests. Failure by any Continuing Shareholders to provide an

149/164

g's

10.7

10.8

{e)

(ds)

Acceptance Notice within such 30-day period shall be deemed x decision not
to purchase the offered shares. Each Continuing Shareholder that delivers an
Acceptance Notice shall be bound to purchase the Shares, and the Offering
Shareholder shall be bound to sell the Shares, on the date specified in the
Acceptance Notice, but in no event later than 30 days after the date of the
Acceptance Notice,

If the Continuing Shareholder delivers an Acceptance Notice to the Offering
Shareholder in accordance with Clause 10.6(b) or, if the purchase is not
consummated within the 30-day period specified in Clause 10.6(b), the
Offering Shareholder shall be entitled to proceed with the transfer to the
proposed Transferee, under terms and conditions no more favourable to the
Transferee than those set out in the Offer; provided that the transfer shall be
concluded within 90 days ftom the date of the Offer, plus such reasonable
additional period as may be required to secure third party approvals, If the
transfer is not consummated within such 90-day or such additional penod, the
Offering Shareholder shall not be permitted to transfer all or clause of its
Shares without again complying with this right of first refusal procedure set
forth in this Clause 10.6.

If the Offering Shareholder’'s proposed transfer of Shares involves
consideration other than cash or involves other non-cash assets included in a
wider transuction (i.e., global package), then the consideration payable for the
Shares exclusively shall be allocated a reasonable and justifiable Fair Market
Value in hard currency by that Shareholder in its notification to the Continuing
Shareholders and such Continuing Shareholders may satisfy the requirements
of this Clause 10,6 by agreeing to pay such Fair Market Value in had
currency.

TRANSPEROR'S CONTINUING OBLIGATIONS

Each transferor of Shares shall remain bound by its obligations to keep information
confidential as provided in Clause 17.6, regardless of the fact that it has made a
transfer, for a period of 5 years from the date of the assigament,

RESTRICTIVE LEGEND

The Shareholders shall cause the Company to include on ail certificates evidencing
the Shares the following restrictive legend:

"THE SALE, ASSIGNMENT, TRANSFER, PLEDGE OR
OTHER DISPOSITION OF THE SHARES EVIDENCED BY
THIS CERTIFICATE, OR OF ANY INTEREST [IN THE
SHARES, !S RESTRICTED BY THE TERMS OF THE
COMPANY'S BY-LAWS AND A REFINERY JOINT
DEVELOPMENT AGREEMENT DATED 2 OCTOBER,
2007 NO SUCH SALE, ASSIGNMENT, TRANSFER,
PLEDGE OR OTHER DISPOSITION SHALL BE
EFFECTIVE UNLESS AND UNTIL THE TERMS AND
CONDITIONS OF THE AFORESAID BY-LAWS AND

150/164

10.9

10.10

10.11

10,12

10.13

112

JOINT DEVELOPMENT AGREEMENT SHALL HAVE
BEEN COMPLIED WITHIN FULL,"

REGISTRATION OF SHARE TRANSFERS.

The Shareholders promptly shall direct the Company to register, and the Company
promptly shall register any transfer of Shares which occurs in accordance with the
provisions of the By-Laws and this Agreement.

RESIGNATION OF NOMINEE

immediately upon completion of the Transfer of all the Shares of any Party pursuant
to the provisions of this Clause 10. the Party transferring its Shares shall procure the
resignation of any Nominee which it has appointed to the Board of Directors without
such director being entitled to any claim for damages or compencation for loss of
office of any kind whatsoever.

INITIAL PUBLIC OFFERING

An initial public offering of Shares may be made at any time with the consent of all
Shareholder. Upon ‘such consent, the Parties sha!l cooperate in the implementation
of such offering. Each Shareholder may elect to participate in a public offering of
Shares on a pro rate basis.

TRANSFER NoT PeRMirreD BY Law

in the event that a Party is not permitted by law to exercise its preemptive right, then
the Party holding the right shall have the right to propose a third party legally
qualified purchaser who will be able to acquire the offered Shares.

GOVERNMENTAL AUTHORISATIONS

In the event that any assignment or transfer of Shares under this Clause 10 shall be
subject to any Governmental Authorisation, such assignment or transfer shall not
become effective until such yalidation or approval has been obmined

TERM OF AGREEMENT
COMMENCEMENT AND TERMINATION

This Agreement shall commence on the date hereof and shall terminate, subject to
Clause 12.5, upon the date the Shareholders have each agreed in writing to terminate
this Agreement. Subject to Clauses 9.3, 9.4, and 10.7, this Agreement shall no longer
apply to any Sharcholder upon that Shareholder ceasing to hold Shares.

SURVIVAL
Without intending to exclude the provisions hereof which by their nature survive, the

provisions of Clauses 9, 12, 14 and 15 and Clauses 17.1, 17.6 and 17.14 and this
Clause 11.2 shall survive any completion or earlier termination of this Agreement.

151/164

<
3

12,
121

12.2

124

CONSTOUENCES OF TERMINATION

Where this Agreement is terminated, the obligations of the Shareholders up to und
including the date of termination shall not be affected, Where a Shareholder ceases
its involvement in the Company (by the sale or dilution of that Sharchoider's
Shareholding Interest), or by its withdrawal during the Development Phase), the
obligations of the continuing Shareholders under this Agreement shall not be affected
by that event and the obligations of the retiring Shareholder up to and including the
date of cessation of its involvement in the Project shall remain unaffected by that
event.

WINDING UP OF THE COMPANY
GENERAL

Upon termination of this Agreement pursuant to Clause || or upon dissolution of the
Company, the Company shall be liquidated in accordance with the laws of the

jurisdiction of incorporation of the Company, the requirements of this Clause 12 and
the By-Laws.

APPOINTMENT OF LIQUIDATOR

Subject to applicable law, a third party liquidator (not being an Affiliate of any
Shareholder} selected by the Board of Directors shall be appointed who shall use
reasonable commercial efforts to sell or otherwise liquidate, or make a custodian
arrangement for, the assets of the Company, either as a going concern or as separate
items, and shall scck to maximise the proceeds received for such assets and shall use
his best efforts to obtain the best prices for such assets, The Shareholders shall be
bound by the terms of any sale or disposition effected by a liquidator.

PURCHASE 8Y SHAREHOLDERS

Subject to applicable law and the provisions of Clause 12.2, each Shareholder may
bid for and purchase the assets of the Company to be sold or disposed of by the
liquidator.

DISTRIBUTION

Aficr establishment of such cash reserves as the liquidetor determines to be
reasonably necessary to fund any contingent or foreseeable liability or obligation of
the Company, the liquidator shall distribuic the procceds of liquidation in the
following order, subject to the provisions of any applicable law;

(a) _ first, to the payment of the liquidator’s reasonable expenses in liquidating the
Company;

(6) second, to the payment of the reasonable expenses in causing the Company to
be liquidated or wound up;

(c) third, to creditors of the Company other than the Shareholders; and

152/164

125

132

(d) fourth, to the extent there is any surplus, to the Shareholders in respect of the
repayment of Shareholder Loans, if any; and the balance as 2 retum of capital
to the Sharchollers in propartion to the paid-up nominal value of the total
Shares owned by each Shareholder at the time of any such distribution.

If any Sharcholder receives from the liquidator proceeds in excess of what it is
entitled to receive under this Clause 12.4, it shall hold such excess proceeds in trust
for the other Shareholder in proportion to their respective Sharcholding Interests and
shall promptly distribute such excess proceeds to the other Shareholder.

‘TERMINATION ON COMPLETION OF LIQUIDATION

Upon completion of the liquidation of the Company. this Agreement shall be
terminated for all purposes, save as provided in Clause 11.2. Termination of this
Agreement in accordance with the provisions of this Clause 12.5 shall not affect any
fights or obligations which may have accrued to any Shareholder before such
termination.

DISPUTE RESOLUTION
AMICABLE SETTLEMENT

The Parties shall attempt in good fitith to resolve all disputes arising in connection
with the interpretation or application of the provisions of this Agreemest or in
connection with the determination of any matters which are subject to objective
determination pursuant to this Agreement (cach, a "Dispate") by mutual agreement in
acoordance with this Clause 13. If a Dispute arises under this Agreement betwoen
twa of more Parties, any such Party may request that the Dispute be submitted to the
respective chief executive officers of the Partics to the Dispute for resolution. If such
chief executive officers fail to resolve the Dispute within 30 days of the date on which
the matter was first submitted to the lusi of them for resolution, then any Party to the

muy demand that such matter be resolved by binding arbitration, as provided
in Clause 13,2.

ARBITRATION
(a) Submission to Arbitration

If any Dispute cannot be resolved between the Partics pursuant to Clause 13.1 or
otherwise, then sech Dispute shall be settled exclusively and finally by arbitration. It
is specifically understood and agreed that any Dispute that cannot be resolved
between the Parties shall be submitted to arbitration irrespective of the magnitude
thereof, the amount in question or whether such Dispute would otherwise be
considered justicisble or ripe for resolution by any court or arbitral tribunal. This
Agreement and the rights and obligations of the Parties shall remain in full force and
effect pending the award in such arbitration proceeding, which award shall determine,
if the circumstances so require, whether and when termination of this Agreement shall
become effective,

153/164

(b) Rules of Arbitration
Esch arbitration shall follow the Rules of Arbitration and Conciliation of the
International

Chamber of Commerce as in effect on the date of this Agreement or

such other rules as agreed by the disputing Parties,

(c) — Arbitral Tribunal
Each arbitral tribunal shall consist of three independent arbitrators, appointed as

follows:

)

(ii)

Gi)

if there are only two Parties to the Dispute;

(A)

(B)

the claimant shall nominate one arbitrator and shall by notice
call on the other Party to the Dispute to nominaie a second
arbitrator within 30 days of the notice, failing which such
arbitrator shall, at the request of the claimant, be appoinied by
the International Court of Arbitration of the International
Chamber of Commerce (the "Appointing Authority"); and

the third arbitrator, who shall be the chairman of the arbitration
panel, shall be appointed by agreement between the two
arbitrators appointed under paragraph (A) above or, in default
of agreement within 30 days of the appointment of the second
arbitrator, on the nomination of the Appointing Authority at the
written request of either or both of the Parties to the Dispute,

if there are more than two Parties to the Dispute;

(A)

(B)

each Party tw the arbitration shall propose to the other Parties
by notice the names of one or more Persons, one or more of
whom (up to three in total) would serve as an erbitretor; and

if the Parties are unable to agree on all three arbitrators within
®W days of the first notice given under paragraph (A) above,
then the Appointing Authority shall appoint the remaining
arbitrators at the written request of any Party to the Dispute,

Should « vacancy arise because any arbitrator dies, resigns, refuses to
act or becomes incapable of performing his functions, the vacancy
shall be filled by the method by which the arbitrator was originally
appointed.

(d) —_ Location of Arbitration

Each arbitration shall be conducted in London, England and the Parties agree to
exclude any right of application to any court or tribunal of competent jurisdiction in
connection with any question of law arising in the course of any arbitration.

154/164

14

=

(ec) —_ Lunguage of Arbitration
‘The language to be used in each arbitration shall be English.
(f) Decision Final and Binding

Any decision or award of an arbitral tribunal appointed pursuant to this Clause 13.2
shall be by majority vote and shall be final and binding upon the Parties, The Parties
waive, to the extent permitted by law, any rights to appeal or any review of such
award by any court or tribunal of competent jurisdiction, The Parties agree that any
arbitration award made may be enforced by a Party against assets of the relevant Party
wherever they are located or may be found, and a judgment upon any arbitration
uward may be entered by any court having jurisdiction thereof. The Parties expressly
submit to the jurisdiction of any such court.

(g) —_Ineligibility to act as Arbitmtor

No Person who is, or has been, an employce or agent of, or consultant or counsel to,
any Party orany Affiliate of a Party shall be eligible to act as an arbitrator at any time.

th) = Costs

‘The losing Party shall be accountable for all the expenses incurred in the arbitration.
‘The Parties agree that such srbitration tribunal shall take into account the time value
of the disputed amount in deiermining any amount the arbitration tribunal may award

to the prevailing Party.
(i) Cooperation in good faith

Each Party shall cooperate in good faith to expedite to the maximum practicable
extent the conduct of any arbitration proceedings commenced under this Agreement.
Any Purty who believes that another Party has defaulted in its obligation to cooperate
under this Clause 13.2 may apply to the arbitrators during the course of the
proceedings for a determination to that effect. If the arbitrators determine that s Party
has defaulted under this Clause 13.2, the final award shall contain an assessment
against the defaulting Party of all costs incurred by the non-defaulting Party in
connection with the arbitration resuliing from that default, including, without
limitation, the reasonable fees and disbursements of its counsel.

REPRESENTATIONS AND WARRANTIES
‘THE GOVERNMENT'S WARRANTY

The Goverament warrants and represents to Heritage (and acknowledges and
vonfirms that Heritage is entering into this agreement on the basis of, and reliance
upon, such representation) that there are no disputes, litigation proceedings, land
claims, tribunals or legal actions, whether pending, current or threatened, by any third
purty in respect of the Project Assets or the transfer of the Project Assets as
contemplated by and in accordance with this Agreement.

135/164

142

15.
15.1

AL.

SHARIHOLDERS REPRESENTATIONS AND WARRANTIES

Each Shareholder represents and warrants to each other Shareholder that (\o the extent
applicable):

(a) it is duly organised, validly existing as an entity and in good standing under
the laws of its constituting jurisdiction and has all requisite power and
authority to own its property and assets and conduct its business as presently
conducted of proposed to be conducted under this Agreement;

(b) it has the power and authority to execute, deliver and carry out the terms and
provisions of this Agreement, and it is and shall remain subject to civil and
private commercial law and suit with respect to its obligations under this

Sesto sath Pegs Diooembentrto wach thar le, & puts

(c) all necessary action has been taken to authorise its execution, delivery and

of this Agreement. and this Agreement has been duly executed

and delivered by it and constitutes its valid, legal and binding obligation

enforocable against it in accordance with its terms. subject to bankruptcy,

insolvency, reorganisation, moratorium or other similar laws affecting
pace ont

(dy no Govermmental Authorisation is required for its valid execution, delivery
and performance under this Agreement except such as have been duly
obtained or made; and

(ce) nane of the execution or delivery of this Agreement, the performance of the
in connection with the transactions contemplaicd hereby or the
sdtlenern of ta Veena snd condiiicine. teico Sy: thet Sherehower sii: ()
conflict with or violate any provision of its constituting documents; (ii)
conflict with, violate or resuit in a breach of any law applicable to it and
currently in effect; or (iii) conflict with, violate or result in a bresch of,
constitute a default under, any term or condition of any agreement or
instrument to which it is a party or by which it or any of its properties or assets

are bound,

INDEMNIFICATION AND LIABILITY

(GENERAL LIABILITY AND INDEMNITY

Subject to Clause 15.2, each Shareholder shall indemaify and hold harmless cach
other Shareholder, gpg pee onal pga ness oie crepe,
servants and agents of such other Sharcholder and such Affiliates, against any
liability, 8 nea timer concave: bier fay fees and

expenses) and fines or penalties of whatever nature, arising out of or in connection
with, any Tus aenaty Bh sudtie tall olen gas ted oanctics 6

Sharcholder’s obligations under this Agreement.

156/164

iC D >

16,
16.1

16.3

CONSEQUENTIAL DAMAGES

Notwithstanding anything to the contrary set forth elsewhere in this Agrecment, no
Shareholder shall, in any event, be fiable under this Agreement to any other
Shareholder for any incidental, indirect, special, punitive, exemplary or consequential
loss or damages arising out of, or in connection with, this Agreement, including loss
of revenue, loss of profits, loss of product, cost of capital and loss of business
reputation or opportunity, whether such liability arises out of contract, tort (including
negligence), strict liability, statute or otherwise, and each Shareholder releases the
other Shareholder from such liability.

FORCE MAJEURE
Force MAJEURE EVENT

“Force Majeure Event" means any act or event that prevents the affected Party from
performing ite obligations under this Agreement or complying with any conditions
required by any other Party under this Agreement if such act or event is beyond the
reasonable control of the affected Party and of any Affiliate of the affected Party and
not the fault of the affected Party or of any Affiliate of the affected Party, and such
Party has beon unable to overcome such act of event which falls within one or more of
the following categories: flood, tornado, hurricane, typhoon, lightning, earthquake,
fire, explosion, civil disturbance, war, Hot, rebellion, disastrous maritime collision or
sinking, act of God or the public enemy, strikes or labour disputes (of the kinds
described in the next sentence) or action of a coun or public authority, Strikes and
labour disputes of the following kinds only, namely, national strikes and labour
disputes not aimed mainly at the affected Party or at an Affiliate of the affected Party
(where a trade or labour union bas requested or required all or a majority of its
members to engage in the relevant strike or labour dispute), shall be considered to be
Force Majeure Events, Any other strikes or labour disputes, collective bargaining
agreements of any Party or of any Affiliate of any Party resulting in a delay or
stoppage of the services and other work hereunder; laic delivery of equipment or
materials (not caused by a Force Majeure Event); and economic hardship, are
explicitly excluded from a Force Majeure Event and are solely the responsibility of
the affected Party.

BURDEN OF PROOF

in the event that the Partics are unable in good faith to agree that a Force Majeure
Event has occurred, or the effect thereof, the Parties shall submit the dispute to
arbitration pursuant to Clause 13, provided that the burden of proof as to whether «
Force Majeure Event has occurred shall be upon the Party claiming a Force Majeure
Event.

EXCUSED PERFORMANCE
If any Party is rendered wholly or partially unable to perform its obligations under this
Agreement because of a Force Majeure Evont, such Party will be excused from

whatever performance is affected by the Force Majeure Event to the extent so
affected: provided that;

157/164

\e

164

17,

71

(a) the non-performing Party shall give the other Parties prompt notice describing
the particulars of the occurrence, including an estimation of its expected
duration and probably impact on the performance of such Party's obligations
bereander and continue to furnish timely regular reports with respect thereto
during the continuation of the Force Majeure Event;

(6) the suspension of performance shall be of no greater scope and of no longer
duration than is reasonably required by the Force Majeure Event;

(c) no liability of any Party that arose before the occurrence of the Force Majeure
Event causing the suspension of performance shall be excused as a result of
the cecurrence;

(4) the non-performing Party shall exercise all reasonable efforts to mitigate or
limit damages to the other Parties;

(2) the non-performing Party shall use its best endeavours to coatinue to perform
its obligations hereunder and to correct or cure the event or condition excusing
performance; and

w when the non-performing Party is able to resume performance of its
obligations under this Agreement, such Party shall give the other Parties
written notice to that effect and shall promptly resume performance hereunder.

Orrmer EXCUSED PERFORMANCE

If by ce under the autherity of any Governmental Authority, all or a substantial part of
the Shares or the shares of a Pany which is a private company or the whole or a
substantial part of the revenues or assets of the Company or a Party which is a private
company is nationalised, confiscated or expropriated then: (i) in the case of the
Company, cach Party will be excused from the performance of its obligations
hereunder; and (if) in the case of an affected Party, it will be excused from the
performance of its obligations hereunder,

MISCELLANEOUS
NOTICES

Except as otherwise specified in this Agreement, any notice, demand for information
or documents required or authorised by this Agreement to be given to a Party shall, be
given in writing and shall be sufficiently given if transmitted and cloarly reccived by
facsimile transmission addressed as sct out below, with a confirming copy in writing
or if delivered by registered air mail, courier or hand detivered against written receipt
to the address set out below or to sach other address as such Party may designate from
time to time, by notice given in accordance with this Clause 17.1. All notices
addressed and sent in accordance with this Clause [7.1 shall be effective upon actual
delivery or receipt thereof, provided that all such notices shall be deemed received at
the expiration of 5 days from the time the notice is sent (irrespective of method). The
address for the delivery of notices, information or documents to each Party and the
respective telephone and facsimile numbers are as follows:

158/164

17.2

17.3

4

5

THE GOVERNMENT

Address:

Ministry of Natural Resources
Kurdistan Regional Government
Erbil, Kurdistan

Email; mor@krgoil.com

HERITAGE

Address: Hirzel Court, St Peter Port, Guernsey, Channel Islands, GY 1 2NL.
Attention: The Directors

Tel: +44 1481 727 664

Fax: +44 1481 724 662

AMENDMENTS:

No amendment of any provision of this Agreement shall be effective unless it is in
writing and signed by cach Party.

WAIVER

No waiver of any provision of this Agreement shall be effective unless it is in writing
and signed by cach Party who is waiving rights or against whom the waiver is claimed
and cach such waiver shall be effective only in the specific instance and for the
specified purpose for which it was given. In addition, no failure on the part of any
Party to exercise, and no course of dealing with respect to, and no delay in exercising.
any right, power or remedy under this Agreement shall operate as a waiver thereof.
The rights and remedies provided in this Agreement shall be cumulative and not
exclusive of any rights or remedies provided by law.

ENTIRE AGREEMENT

This Agreement, and the applicable provisions of the PSA, constitute the entire
understanding between the Parties and supersedes any and all previous
understandings, whether written or oral, between the Parties with respect to the
subject matter hereof.

SEVERAMILITY

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate or render unenforceable such provision in any other

159/164

re
jurisdiction, and shall not invalidate or render unenforcesble any of the other
provisions hereof in any jurisdiction.

17.6 CONFIDENTIAL INFORMATION

The Parties agree that all information and data acquired or obtained by any
Party in relation to the Company and the Project that is either marked
"confidential" or is by its nature intended to be for the knowledge of the
recipient alone, shall be considered confidential and shall be kept confidential
and shall not be disclosed during the term of this Agrecment and for a period
of 5 years after the expiration or earlier termination of this Agreement to any
Person or entity who is nota Party except:

(a)

(i)

Gi)

(iti)

(iv)

™)

(vi)

(vii)

(viii)

(ix)

with the prior written consent of the Party that originally disclosed the
confidential information;

to an Affiliate, provided that such Affiliate maintains confidentiality as
provided in this Clause 17.6;

10 a Governmental Authority when required by applicable law;

to the extent that such data and information is required to be furnished
in compliance with any applicable laws or regulations or pursuant to
any legal proceedings or because of any order of any court binding
upon a Party;

subject to Clause 17.6(b), to a bona fide prospective Transferce
(including an entity with whom a Shareholder is conducting bona fide
negotiations directed toward a merger, consolidation or the sale of «
majority of its or an A ffiliate's shares);

subject to Clause 17.6(b), to a third party consultant engaged to
prepare a document required for any of the Company's funding
requirements;

to a bank or other financial institution, to the extent necessary for «
Party arranging for funding of its obligations under this Agreement;

to the extent that such deta and information must be disclosed pursuant
to any mules or requirements of any government or stock exchange
having jurisdiction over such Party or its Affiliates, provided that if
any Party desires to disclose informaticn in an annual or periodic
report to its or fis Affiliates’ shareholders and to the public, and such
disclosure is not required pursuant to any rules or requirements of any
government or stock exchange, then such Party shall comply with this
Clause 17.6;

to its respective employees acting in connection with the Company or
the Project and to its legal counsel, auditors and other consultants,
subject to cach Party taking customary precautions to ensure such data
and information are kept confidential);

160/164

17.7

() where any data or information which, through no fault of a Purty,
becomes part of the public domain;

(xi) where any data or information was previously known on & non-
confidential basic by such Party; and

(xii) where any dats or information is later lawfully acquired by such Party
from sources other than the Party who originally furnished such
confidential information to such Party, which sources are not bound to
keep such data confidential,

(b) —_ Disclosure pursuant to paragraphs (v) and (vi) of Clause 17,6(a) shall not be
made unless, before such disclosure, the disclosing Party has obtained
writien undertaking from the recipient Party to keep the data and information
strictly confidential and not to use or disclose the data and information except
for the express purpose for which disclosure is to be made,

(c) If this Agreement is terminated, such Party and its Affiliates will, and will use
theis best cfforts to cause their respective officers, directors, employees,
accountants, counsel, consultants, advisors and agents io, destroy or deliver to
the Party which originally furnished such confidential information to such
Party, upon request, all documents and other maiorials and all copies thereof,
obtained by such Party or its Affiliates in connection with this Agreement that
are subject to such confidence. The obligations of each Shareholder under this
Clause 17.6 shall survive termination of this Agreement.

(a) All confidentia! information shall be used by the receiving Party only for the
purpose of their involvement in the Company.

fe) Confidential information is, and shal! remain, owned by, and proprietary to,
the disclosing Party and its Affiliates. The disclosing Party and its Affiliates
reserve the right to disclose, assign, transfer, sell, trade and license its
Confidential Information, in whole or in part, at any time and from time to
time, to any Person, entity or governmental body in their sok discretion
without obtaining any consent from, or providing any notice to, the receiving
Party.

Puptic ANNOUNCEMENTS

If a Party wishes to issue or make any public announcement or statement in any way
connected with this Agreement, the Company or the Project, it shall not do so unless,
before its release, that Party furnishes the other Perties with a copy of such
announcement of statement and obtains the approval of the other Parties, except that
no Party shall be prohibited from issuing or making any such public announcement or
statement if it is necessary to do so in order to comply with the applicable laws, niles
or regulations of any Govemmental Authority, legal proceedings or stock exchange
having jurisdiction over such Party us set out in paragraphs (iii) and (viii) of Clause
17.6(@) In addition, where any proposed public armouncement or statement of a type
described in this Clause 17.7 identifies or otherwise refers to a Party (other than the
propesed issuer of the announcement or statement), such announcement or statement

161/164

\

17.8

17.9

17.40

nw

17.12

1713

17.14

shall not be made without the prior consent of the Party so identified ce otherwise
referred to.

FURTHER ASSURANCES

Each Party agrees to de, or cause to be done, all acts and things and to execule and
deliver such further written agreements and instruments, as may from time to time be
reasonably required to carry out the terms and provisions of this Agreement.

Set-Orv

All payments to be made by any Shareholder under this Agreement shall be made
without set-off or deduction on any account whatsoever,

No THikb PERSON RIGHTS

This Agreement is not for the benefit of any Person or entity other than the Parties,
and no other Person or entity shall be deemed to be a third party beneficiary hereof or
entitled to any benefits hereunder.

CURRENCY OF PAYMENT

Payments to be made by or to any Party shall be denominated and payable in U.S.
Dollars, unless otherwise determined by the Parties to be in another freely
exchangeable currency, and any payments made prior to this Agreement shall be
denominated in U.S. Dollars at the applicable exchange rate then prevailing at the
time of such payment. Except where otherwise expressly provided herein, al!
payments under this Agreement shall be made by transfer or credit of funds to the
designated account of the Party entitled i receive such payment.

COUNTERPARTS

This Agreement may be executed in more than one counterpart, each of which shall
be deemed to be an original.

WAIVER OF IMMUNITY

To the extent that any of the Parties may be or hereafler become entitled, in any
jurisdiction, to claim for itself or its property, assets or revenues, immunity (for any
reason whatsoever) in respect of its obligations under this Agreement from service of
process, suil, jurisdiction of any court, judgment, oder, award, attachment (before or
after judgment or award), setoff, execution of a judgment or other egal process, and
to the extent that in any such jurisdiction there may be attributed to such Party or any
of its property, assets or revenues such an immunity (whether or not claimed), cach
Party hereby irrevocably agrees aot to claim and hereby irrevocably waives such
immunity to the fullest extent permitted by the laws of such jurisdiction,

GOVERNING Law

This Agrecment shall be govemed by, construed, interpreted and applied in
eccordance with the laws of England and the Parties agree to submit to the jurisdiction
of the Courts of England.

162/164

ye

17.15

17.16

17.17

\".

Conructs

In the event of any conflict between this Agreement and the By-Laws, the provisions
of this Agreement shall prevail. In addition, the Shareholders shall take all action
necessary or desirable to effect all amendments to the By-Laws to avoid any such
conflicts,

EXPENSES

Except as otherwise provided herein, all costs and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such cost or expense.

SUCCESSORS AND ASSIGNS
The provisions of this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and assigns; provided that no Party may assign,

delegate or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of the other Parties, except otherwise provided
herein.

163/164

YE

IN WITNESS WHEREOF, the Parties, by their respective officers duly authorised, have
caused this Agreement to be duly executed and delivered as of the date hereof.

164/164

THE KURDISTAN REGIONAL
GOVERNMENT OF IRAQ

BY _ #te—_———____
Ashti Hawrami
Minister of Natural Resources

On behalf of the Ministry of Natural
Resources in the Kurdistan Region

HERITAGE ENERGY MIDDLE

= —_—

= 7
YC Qs

